Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 1 of 208 PageID #: 6490
                                                                       3656

 1    UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
 2    ------------------------------x
                                                14-CR-399(ENV)
 3    UNITED STATES OF AMERICA,
                                                United States Courthouse
 4                Plaintiff,                    Brooklyn, New York

 5                -against-                     May 3, 2018
                                                10:00 a.m.
 6    ABRAXAS J. DISCALA, ALSO
      KNOWS AS AJ DISCALA, AND
 7    KYLEEN CANE,

 8              Defendants.
      ------------------------------x
 9
                     TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
10                   BEFORE THE HONORABLE ERIC N. VITALIANO
                          UNITED STATES DISTRICT JUDGE
11                               BEFORE A JURY

12    APPEARANCES

13    For the Government:           UNITED STATES ATTORNEY'S OFFICE
                                    Eastern District of New York
14                                  271 Cadman Plaza East
                                    Brooklyn, New York 11201
15                                  BY: SHANNON JONES
                                         MARK E. BINI
16                                       PATRICK HEIN
                                    Assistant United States Attorneys
17
      For the Defendant:            CHARLES ROSS & ASSOCIATES, LLC
18    Abraxas J. Discala            111 Broadway
                                    New York, New York 10008
19                                  BY: CHARLES ROSS, ESQ.
                                         MATTHEW SHROYER, ESQ.
20
                                    ANDREW BOWMAN, ESQ.
21                                  1804 Post Road East
                                    Westport, Connecticut 06880
22
                                    HANWEI CHENG, ESQ.
23                                  15155 Gale Avenue
                                    Suite D
24                                  Whittier, California 90603

25

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 2 of 208 PageID #: 6491
                                                                       3657

 1    A P P E A R A N C E S: (Continued)
      Attorney for Defendant: SERCARZ & RIOPELLE, LLP
 2    Kyleen Cane             810 Seventh Avenue
                              Suite 620
 3                            New York, New York 10019
                              BY: ROLAND RIOPELLE, ESQ.
 4                                 ROBERT CALIENDO, ESQ.

 5
      Court Reporter:               LINDA D. DANELCZYK, RPR, CSR, OCR
 6                                  Phone: 718-613-2330
                                    Fax:    718-804-2712
 7                                  Email: LindaDan226@gmail.com

 8
      Proceedings recorded by mechanical stenography.           Transcript
 9    produced by computer-aided transcription.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 3 of 208 PageID #: 6492
                                     PROCEEDINGS                       3658

 1                (In open court; Jury not present.)

 2                THE COURTROOM DEPUTY:      All rise.

 3                The court is now in session.        The Honorable Eric

 4    Vitaliano presiding.      The case on calendar is U.S.A. versus

 5    Discala and Cane, Case Number 14-CR-399 on for jury trial.

 6                Would the attorneys please note their appearances

 7    beginning with the government.

 8                MS. JONES:    Shannon Jones, Mark Bini, Patrick Hein

 9    for the United States, along with Henry Ishitani and FBI

10    Special Agent Elyse Morris.

11                THE COURT:    Good morning.

12                MR. ROSS:    Good morning, Judge, Charles Ross Matthew

13    Shroyer and Scott Schwartz for Mr. Discala.

14                THE COURT:    Good morning.

15                MR. RIOPELLE:     Good morning, Your Honor.       Roland

16    Riopelle and Robert Caliendo for defendant Kyleen Cane.

17                THE COURT:    Good morning.

18                Counsel for both sides are present, including

19    defendants.

20                Good morning, all.      Any housekeeping?

21                MR. BINI:    Your Honor, some quick housekeeping from

22    the government, if I could raise.

23                One thing in looking at the jury instructions last

24    night one last time, I noticed in 601 on page 89, the object

25    of Count Two indicated was wire fraud, and I believe it should

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 4 of 208 PageID #: 6493
                                     PROCEEDINGS                       3659

 1    say "mail fraud and wire fraud."         So I wanted to raise that.

 2                THE COURT:    No one disagrees with that?

 3                MR. ROSS:    No disagreement.

 4                THE COURT:    I'll email that to Mr. Mejia.

 5                MR. BINI:    The second issue was, there was a request

 6    from the media, and I've relayed this to counsel for

 7    Mr. Discala, for several of the wiretap calls that were

 8    admitted, three wiretap call excerpts, from 198-4, 198-21 and

 9    198-28, specifically for the audio that was admitted into

10    evidence.    And so I raise it for Your Honor.         Our office take

11    no position, but we wanted to raise it so that the Court could

12    give permission or not give permission.

13                MR. ROSS:    Judge, I'd certainly opposed that.         The

14    media was here in court, they listened to the wiretap

15    conversations.     They were --

16                THE COURT:    You can save your breath, Mr. Ross.

17    Nothing's going out until this trial is over, until after the

18    jury verdict.

19                MR. ROSS:    Thanks, Judge.

20                MR. BINI:    Thanks, Judge.

21                THE COURT:    Anything else?

22                MR. ROSS:    No, Judge.

23                MR. BINI:    No, Judge.

24                THE COURT:    Mr. Ross, give us a report on

25    Mr. Bowman's wife.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 5 of 208 PageID #: 6494
                                     PROCEEDINGS                       3660

 1                MR. ROSS:    Mr. Bowman's wife is fine.       She was in a

 2    car accident, and apparently the injury was just an abrasion

 3    burn from the seat belt.

 4                THE COURT:    And she was released?

 5                MR. ROSS:    Oh, yes.

 6                THE COURT:    Okay.    Tell him we were asking for him

 7    in case he doesn't get here.

 8                MR. ROSS:    I shall.    Thank you, Judge.

 9                THE COURT:    Then we're ready for the jury.

10                Mr. Riopelle, I remember your last estimate that

11    your close was about two hours?

12                MR. RIOPELLE:     I believe that's correct, Your Honor.

13    I have 71 slides, and I typically go at the 30, to 35 slides

14    pace.

15                MS. JONES:    I assume, Your Honor, that we would take

16    our the morning break after Mr. --

17                THE COURT:    Yes, the plan would be to make sure we

18    don't interrupt Mr. Riopelle, take a 15-minute break, and then

19    come back for your rebuttal.

20                Which you Ms. Jones, right?

21                MS. JONES:    Yes.

22                MR. RIOPELLE:     If Ms. Jones would like, I can

23    stretch it out a little bit, maybe she will get the whole

24    lunch hour.

25                THE COURT:    I don't like that.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 6 of 208 PageID #: 6495
                                     PROCEEDINGS                       3661

 1                (Jury enters the courtroom.)

 2                THE COURT:    Be seated, please.

 3                Counsel will stipulate that the jury is present and

 4    properly seated.

 5                MS. JONES:    Yes, Your Honor.

 6                MR. ROSS:    Agreed.

 7                MR. RIOPELLE:     So stipulated, Your Honor.

 8                THE COURT:    Ladies and gentlemen, welcome back.

 9    It's a little hotter out there than I would prefer, but at

10    least it's dry and sunny.

11                Let me just briefly sketch out for you what our plan

12    is for today.     We will hear the closing arguments on behalf of

13    Ms. Cane.    They will be followed by the rebuttal arguments on

14    behalf of the government.

15                We will be sneaking lunch in.        As I told you, we

16    purchased lunch for you, so you definitely are going to get

17    that.

18                There will be final instructions that the Court will

19    the give you on the law, and then hopefully we'll be able to

20    begin deliberations.

21                There are no time limits on deliberations.          The jury

22    is encouraged to take as much time as they need to deliberate

23    and ponder the issues that have been presented to them.             We

24    probably won't work past 6:30.        If deliberations are

25    continuing beyond that, we will return tomorrow and begin anew

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 7 of 208 PageID #: 6496
                             SUMMATION - MR. RIOPELLE                  3662

 1    and continue thereafter from day to day as need be.            But

 2    that's generally the plan to give you that plan as we begin.

 3                So we're going to -- I said we would start.          We do

 4    have closing argument on behalf of Ms. Cane being offered by

 5    Mr. Roland Riopelle.

 6                Mr. Riopelle.

 7                MR. RIOPELLE:     Thank you, Your Honor.

 8                May it please the Court, my colleagues.

 9                Good morning, ladies and gentlemen.         I'd like to

10    begin, before I launch into my slides, picking up on the

11    Judge's remarks a couple of days ago on Law Day.

12                He told you how important a day that is for all of

13    you in the legal profession.        And it is an important day, and

14    he thanked you for your service, and my client and I thank you

15    for your service.      And he likened you to those who as citizens

16    serve in our armed forces, and the duty that you've undertaken

17    is a very serious one like that.

18                But you know, that's always made me a little nervous

19    when a court or a litigant compares a jury to the armed

20    services, because I want you to keep in mind that you are like

21    soldiers.    But you're not shoulders for me, and you're not

22    soldiers for the government, you're not ultimately soldiers

23    for the court, you are soldiers for the community.

24                It is your duty to take the law as the judge gives

25    it to you and decide the facts of this case as the diverse

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 8 of 208 PageID #: 6497
                             SUMMATION - MR. RIOPELLE                  3663

 1    that you are.     We trust in our community, which is diverse,

 2    diversity will lead us to the best possible decision, and that

 3    is a decision that will be only yours.          Only yours.    You're

 4    not here to fight for the government.          You're not here to

 5    fight for Ms. Cane.      You're here to render a decision of the

 6    community.

 7                And there's one other thing I want to pick up on,

 8    it's a little more personal.        Law Day for me this year was a

 9    sad day.    Because on Law Day last year, Brooklyn lost its

10    greatest criminal defense lawyer, a man named Gus Newman, who

11    I knew well, and who practiced the law until he was nearly 90

12    when he died.     He died at 90.     Tried his last case at 86 to an

13    acquittal, and had many notorious cases, some of them right

14    here in this courthouse.

15                He represented Floyd Flake.        That's a name you may

16    know.    Got an acquittal for Reverend Flake.         And Gus was a

17    mentor of mine, and I loved him.         Everybody who knew him loved

18    him.    And so for me Law Day is little bit sad, and but it

19    helps me remember Gus.

20                And I you'll hope you forgiven me if I tell a few of

21    those old Brooklyn criminal defense lawyer stories that I

22    learned from Gus, when I was like Mr. Caliendo at the table

23    and watched Gus try cases.

24                They're stories that illustrate legal principles.

25    They're fun.     And, frankly, they're a crutch, I know now, at

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 9 of 208 PageID #: 6498
                             SUMMATION - MR. RIOPELLE                  3664

 1    almost 60, for a failing memory.         So I hope you forgive me if

 2    I tell a few of those and try to entertain you a bit as we go

 3    through that process.

 4                Now, I'd like to begin with some of the bedrock

 5    principles that the judge will tell you about that apply in

 6    trials like this.

 7                The first, and you've heard this many times from the

 8    judge, I just want to remind you, is that the burden of proof

 9    throughout this case remains on the government.           At all times

10    it is on the government, as I speak to you now, and it is the

11    government's burden to prove each defendants guilt beyond a

12    reasonable doubt.

13                That the burden never shifts to the defendant.           The

14    defendant in a criminal case is never required to prove

15    anything, is never required to provide any evidence.

16                Now, of course, in this case we did cross-examine

17    witnesses.     We did bring out facts that I think are important

18    for you to know.      And we did call four witnesses, four brief

19    witnesses at the end of the case, so we did bring out some

20    facts, but at no point never do we have any burden.

21                The law presumes each defendant in this case to be

22    innocent.    That presumption attaches to Ms. Cane now.          It will

23    stay with her as you go in to the jury room to deliberate on

24    her fate.    That presumption stays with her unless and until

25    you decide the government has proved its case beyond a

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 10 of 208 PageID #: 6499
                             SUMMATION - MR. RIOPELLE                   3665

  1    reasonable doubt.

  2                And beyond a reasonable doubt, that is the highest

  3    burden of proof imposed by the law.         It is not probably.     It

  4    is not I'm pretty sure.      It is not clear and convincing

  5    evidence, which is a burden of proof less than reasonable

  6    doubt.   It is proof of such character that a reasonable person

  7    would rely on it to make a decision in their lives.            And we'll

  8    talk a little bit more in detail about that a little bit

  9    later.

 10                And finally, and this is a really important

 11    principle in any multi-defendant case.         Each defendant's guilt

 12    is individual and personal.       You've got to decide Ms. Cane's

 13    case based on only the evidence that applies to her.            It's as

 14    if there are two trials going on in this courtroom at one

 15    time; one relating to Mr. Discala, one relating to Ms. Cane,

 16    and you must consider the defendants individually.           And this

 17    is one of the most ancient principles in our law.           It comes to

 18    us, like so much, from the bible.

 19                In the Book of Exodus, you will remember that back

 20    in the days when there were real lawyers, Father Abraham got

 21    into an argument with God about the city of Sodom.

 22                God wanted to wipe the city of Sodom out because

 23    there were a lot of bad people there.         But Abraham argued to

 24    God:   You can't wipe out the whole city of Sodom, there are

 25    some good people there.      What if there are 50 good people?

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 11 of 208 PageID #: 6500
                             SUMMATION - MR. RIOPELLE                   3666

  1    What if there are 20 good people?        What if there are ten good

  2    people, God?    You can't wipe out the whole city.

  3                Guilt is individual and personal.        And that

  4    principle comes down to us these thousands of years later from

  5    that part of the bible.      This is all important in the charge.

  6    You will hear it later.

  7                Here is another one.      The fact that one side calls

  8    one or more witnesses and puts in more evidence than the other

  9    does not mean that you should find that the facts in favor of

 10    deciding who called more witnesses, or who put in more

 11    documents, is a winner.      It's not like bridge, length over

 12    strength, okay?     It's not -- you know, the government put in

 13    piles of documents.      The government called most of the

 14    witnesses.    Of course, much of their testimony was

 15    cross-examination.      So that goes on our ledger.

 16                But we will show you today, and we've tried to show

 17    you during the trial, the ways in which the government's own

 18    documentation favor my client; favor my client and show that

 19    she didn't have the intent to commit any crime.

 20                And remember, my client had no burden to present any

 21    evidence.    Indeed, one of the most famous trials of all time,

 22    conducted by the greatest trial lawyer of the 18th Century,

 23    Lord Erskine, in London, involved about 50 witnesses,

 24    eyewitness who all saw the defendant commit the crime.

 25                Lord Erskine didn't cross-examine any of them.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 12 of 208 PageID #: 6501
                             SUMMATION - MR. RIOPELLE                   3667

  1    Lord Erskine put on no evidence on behalf of the defendant.

  2    But by gosh he stood up and gave a humdinger of a closing

  3    statement and established a principle of law that got his

  4    client acquitted.     So keep that in mind.        A person who puts in

  5    the most evidence isn't necessarily satisfying any burden.

  6                The verdict that you return must be based solely on

  7    the evidence or the lack of evidence.         You've got to look to

  8    the lack of evidence as well as the evidence in the case.

  9                Here's a very important one.       Lawyer's arguments are

 10    not evidence.     My argument to you now is not evidence.         I will

 11    try to point you to what I think is the relevant evidence in

 12    the case.    I will try to raise the profile of the evidence I

 13    want you to consider in that jury room.         But whatever I say to

 14    you now, just like whatever Mr. Hein said to you yesterday,

 15    whatever Ms. Jones may say when I sit down, that is not

 16    evidence.    The evidence is what you heard from the witness

 17    stand, and what you will see in the documentary evidence in

 18    the case.

 19                So don't be misled.      Don't be misled by clever

 20    arguments by me, Mr. Hein or Ms. Jones or anybody.           You, if

 21    you have a question about the evidence, if you have a question

 22    about a particular exhibit, you can ask us to find the

 23    relevant testimony in the record for you, if you need it, and

 24    you can ask us to try to help you find the relevant documents

 25    that you need.     Don't be afraid to ask for our help as you

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 13 of 208 PageID #: 6502
                             SUMMATION - MR. RIOPELLE                   3668

  1    deliberate.

  2                Now, a really important fact about this case that I

  3    want you to keep in mind is that Kyleen Cane, Kyleen, my

  4    client, is not charged with most of the conduct in the case.

  5    The indictment charges four separate schemes.          Schemes in

  6    CodeSmart.    Schemes in StarStream.      Schemes in Staffing Group

  7    and Cubed.

  8                She is charged only with participating in the

  9    alleged fraud in Cubed.      And she is alleged to have entered

 10    that scheme when it was already started.           She came along

 11    halfway through it.      The government's charge is that she

 12    joined it after it began.

 13                Keep this in mind.     Most of Kyleen's work in

 14    connection with Cubed was the work of a lawyer, ordinary work

 15    that lawyers do creating the forms that were filed with the

 16    SEC, disclosing the purchases of Northwest Resources and other

 17    transactions such as Ping Mobile, WikiTechnologies.            Those

 18    kinds of deals.     That's most of what she did.

 19                Keep in mind that a great deal of what she's charged

 20    with here she was doing simply as a lawyer.          She was not

 21    involved in other conduct described by the witnesses.

 22                Cane had nothing to do with Location Based

 23    Technologies.     She had nothing to do with Soul and Vibe.         She

 24    had nothing to do with some of these other illegal

 25    transactions that are described by the government's witnesses.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 14 of 208 PageID #: 6503
                             SUMMATION - MR. RIOPELLE                   3669

  1                She had nothing to do with the creation of Northwest

  2    Resources, about which we heard a great deal during the trial.

  3                The three witnesses that the government called about

  4    Northwest Resources, you'll remember them, Taylor Edgerton,

  5    Wesley Smith and Marche Godffrey, never dealt with Kyleen

  6    Cane.   They never spoke to her.       They never told you they even

  7    knew who she was.     Indeed, much of that conduct went in Reno

  8    when Kyleen Cane was down in Las Vegas.         It's about the same

  9    distance as North Carolina from here.         So there's -- and there

 10    is no evidence, no testimony that Joe Laxague told Kyleen Cane

 11    what was going on when he created Northwest Resources.            Keep

 12    that in mind, please.

 13                So why did we hear all about that stuff?         Why sit

 14    through hours of testimony about things that had nothing to do

 15    with Kyleen, and that's particularly true of the formation of

 16    Northwest Resources.      Because there was so little evidence, so

 17    little evidence of Kyleen Cane's involvement in Cubed.

 18                This is what happens when there's no evidence really

 19    of wrongdoing.     We start to go out and look at all kinds of

 20    things like, well, the creation of Northwest Resources by Joe

 21    Laxague in 2011, when the conspiracy in this case charges

 22    conduct in 2014.     What are we doing talking about something

 23    three years earlier?      Got nothing to say about 2014.

 24                Here is some of the documentary evidence presented

 25    by the government.      It's just Kyleen doing ordinary lawyer

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 15 of 208 PageID #: 6504
                             SUMMATION - MR. RIOPELLE                   3670

  1    stuff; emails, transmitting documents, filings with the SEC,

  2    some of which are quoted by the government in the indictment,

  3    which the judge will read to you, because the government

  4    apparently wants you to rely on it.

  5                That's the stuff that Kyleen was really doing.          The

  6    documents really don't prove anything about Kyleen's intent,

  7    because what they show is that she was acting as a lawyer.

  8                And, you know, we had the experience this morning

  9    here in this courtroom that I think will show you that the

 10    documents don't confirm or don't corroborate any of the

 11    testimony from the government's witnesses.

 12                Now, I'm here to tell you, that just this morning,

 13    Kim Kardashian appeared here in court in a string bikini, and

 14    she sat right here in seat number two.         And it was very

 15    exciting, at least for me, and I can prove it.           You're looking

 16    at me like you don't believe me.        I can prove it.     There's the

 17    seat right there that she sat in.        That's the proof.

 18                Well, that's what the government is trying to do

 19    with all these ordinary documents that a lawyer creates.

 20    There's the documents.      She was involved.      The documents don't

 21    prove Kyleen's guilt any more than the seat that Juror

 22    Number 2 is sitting in to prove that Kim Kardashian was down

 23    here in a string bikini this morning, unfortunately.

 24                You need to consider all of the facts and

 25    circumstances in deciding what happened in this case, deciding

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 16 of 208 PageID #: 6505
                             SUMMATION - MR. RIOPELLE                   3671

  1    what Kyleen Cane's intent truly was.         Don't hesitate to look

  2    at all the facts.     It's not always easy to figure out what

  3    somebody intended when they filled out a form that any lawyer

  4    would fill out.

  5                Now, the indictment, as I told you in my opening

  6    statement, has three key allegations as to Kyleen.

  7                First, that her law firm was involved as the

  8    attorneys for Cubed in an asset sale, for example, by which

  9    Cubed became a public company.

 10                But keep in mind about that.       The proof, now

 11    admitted, shows how Kyleen's work on behalf of Cubed was done

 12    out in the open.     It's not as though she was acting like some

 13    kind of secret agent.      Her firm filed these documents with the

 14    SEC where anybody could get them.        Remember we heard that from

 15    several witnesses, when you file something with the SEC,

 16    anybody with internet access can get to the documents.

 17                And, in fact, you know, for example, they filed a

 18    document disclosing how Cubed had purchased Northwest

 19    Resources.    How it was changing its name.        All these things

 20    were done out in the open by Kyleen and her firm.

 21                And as you heard, the documents to show that at a

 22    key point in time, the spring of 2014, the company had only

 23    $1500 on hand.     The company had accrued professional fees by

 24    that point of already $130,000.        The company was operating at

 25    a loss.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 17 of 208 PageID #: 6506
                             SUMMATION - MR. RIOPELLE                   3672

  1                So these are documents that are filed in public.

  2    These are documents filed by Kyleen's firm.          They're not

  3    hiding it.    And here's the allegation right in the indictment,

  4    which the judge will read to you later, all out in the open.

  5    Ask yourself as you think about the evidence, is that how

  6    people conduct a fraud when indicted?

  7                Here's an example of one of the filings.         The

  8    evidence doesn't show Kyleen committed a fraud.           I submit to

  9    you, it shows just the opposite.        She's right out front in

 10    this transaction, like anybody is here.         In fact, what the

 11    evidence shows is that she's acting as a responsible and an

 12    effective lawyer.

 13                Think about the testimony of Marc Wexler.          He

 14    thanked her for her hard work as a lawyer on Cubed.            This is

 15    to remind you that he thanked her for her hustle in buttoning

 16    up the work in getting the filing done for Cubed.           He

 17    answered:    Yes.   And that's the filing that he was

 18    complimenting her on in the background.

 19                The evidence also shows, however, that Kyleen did

 20    not do whatever Wexler wanted in connection with his fraud.

 21    Remember this testimony that Mr. Wexler had conversations with

 22    Mr. Discala about moving the account of Glendale away from

 23    Glendale and to BMAC.      Because they were unhappy.       Wexler was

 24    unhappy with the things -- the way things were going at

 25    Glendale.    Kyleen wasn't doing what he wanted.         For the most

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 18 of 208 PageID #: 6507
                             SUMMATION - MR. RIOPELLE                   3673

  1    part, she wasn't doing what he wanted.

  2                Ask yourselves as you think about this case, is that

  3    a conspiracy?     Is that a conspiracy when Kyleen was not doing

  4    what Mr. Wexler wanted?

  5                Now, here's the second allegation as to Kyleen.

  6    That the defendants pumped the stock of Cubed up through match

  7    and wash trades.     Here's the allegation in paragraph 36 of the

  8    indictment.

  9                The defendants, together with others, manipulated

 10    the vast majority of the trading activity, inter alia, wash

 11    trades and match trades.       But the government's own evidence,

 12    the evidence they put on, shows that that didn't happen.

 13    Let's look at it now.

 14                Here's one of the tapes, I think it was played

 15    yesterday, when Mr. Discala tells Kyleen:          541.   Have the

 16    broker at Glendale put in a bid at 541.         541 is fine.     Kyleen

 17    says:   All right.    I'll ask him to move it up a little.

 18                But if you look at Government's Exhibit 196-13, and

 19    this is a chart that was prepared by the government's own

 20    expert, Deborah Oremland, what you see here, and if you look

 21    at that day, the day of that phone call, is that, in fact,

 22    there is no wash trade.      Because remember the way to read this

 23    chart is that buys go up and sales go down.

 24                So if you look at this chart, there's no buys to

 25    support the sales, there's no buys that match up with the

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 19 of 208 PageID #: 6508
                             SUMMATION - MR. RIOPELLE                   3674

  1    sales that Kyleen and Glendale is making out of its account

  2    that day.    In fact, the alleged co-conspirators, people like

  3    Wexler, Bell, and Azrak they're selling, too, that day.            So

  4    there are no matched orders.       There are no wash trades that

  5    day in that conversation.       And the government's own evidence,

  6    their expert's chart proves that it is so.          Everyone is

  7    selling.    So there can't be any wash trade for a matched

  8    order.

  9                Here's another one Discala says:        Let's leave it at

 10    635.    This is on May 23rd, 2014.      You'll recall there was

 11    testimony about how the defendants allegedly lost control of

 12    the price of Cubed stock that day and it shot up for reasons

 13    unattributed to them, and they had to do something about it.

 14                So according to the tape recording, which I think we

 15    heard, Mr. Discala said:       Let's just leave it at 635.       Cane

 16    asks at one point:      Where do you want it to land?

 17                And you'll remember there is some confusion in these

 18    calls, Ms. Cane, Kyleen, doesn't really understand exactly

 19    what's going on, but she asks Mr. Discala:          Where do you want

 20    it to land?    $6.35.

 21                But let's take a look at this.         This is an excerpt

 22    from Government's Exhibit 149-4.        These are the confirmations,

 23    the trade confirmations for every trade in the Glendale

 24    account.    And this is the confirmation for that day, May 23rd,

 25    2014.    The price at which Glendale trades is not 635.          It's a

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 20 of 208 PageID #: 6509
                             SUMMATION - MR. RIOPELLE                   3675

  1    nickel less, $6.30.      Well, the government wants to go on about

  2    how, you know, well, that's pretty close.          It's pretty close.

  3                But it's not 635.     It is the government's theory

  4    that Mr. Discala and Ms. Cane could control the price by

  5    arranging a trade at any price they wanted.          If Discala said

  6    635, they could trade at 635.        Well, that didn't happen.

  7                True, it's close.     And you know what?      Close is good

  8    for horseshoes.     You get a point in horseshoes for being

  9    close.   And close is good for kissing.        But close is not proof

 10    beyond a reasonable doubt of controlling the price of the

 11    stock.   Close is not enough to prove that Ms. Cane and

 12    Mr. Discala could dictate the price of this stock.           So you go

 13    for close in horseshoes.       Go for close in kissing.      But don't

 14    go for close in a courtroom where the government is held to

 15    the highest burden of proof in the law, proof beyond a

 16    reasonable doubt.     Close is not good enough.

 17                So the government's own proof, ladies and gentlemen,

 18    it demonstrates that Kyleen was not a part of any conspiracy

 19    to control the price of Cubed.        Indeed, she could not control

 20    the price of Cubed and the government's own proof,

 21    Government's 149-4, that exhibit, proves that fact.

 22                It did not make the price land at $6.35, as Mr. Cane

 23    wanted, she could not make the price land at $6.35, because

 24    she could not control the price.        She was just kind of yes'ing

 25    Mr. Discala in that conversation.        And you've heard enough of

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 21 of 208 PageID #: 6510
                             SUMMATION - MR. RIOPELLE                   3676

  1    these conversations to know that Mr. Discala could be pretty

  2    insistent, he could be pretty persistent, he could be pretty

  3    on her about things, and sometimes she just had to kind of yes

  4    him to get him off the phone.

  5                Again, let's look at this chart, 196-13.         Matched

  6    orders and wash trades.      Remember, that's the government's

  7    theory here.    Look at the days that are in these boxes.          Those

  8    are days where virtually every trade is a sale.           There are no

  9    wash trades.    No matched orders for these days, primarily, or

 10    principally.

 11                So if that's the government's theory, that

 12    Mr. Discala and Ms. Cane were matching up orders, it doesn't

 13    pan out.    Look at the government's own proof.        If you look at

 14    that last box in June, there's only one day in the last three

 15    weeks in June right there where there's actually some buying

 16    on the side of the transaction in the stock by Ms. Cane and

 17    her alleged co-conspirators.       Every other day is a day when

 18    everyone is selling.

 19                And as Ms. Oremland told from you from that witness

 20    stand, those are days when it's just impossible for there to

 21    have been matched orders or washed sales that controlled the

 22    price of the stock.      So you know that it didn't happen the way

 23    the government claims.

 24                And I want you to remember a very crucial part of

 25    Ms. Oremland's testimony.       She's the government's expert

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 22 of 208 PageID #: 6511
                             SUMMATION - MR. RIOPELLE                   3677

  1    witness, the woman from FINRA, that agency or that -- the

  2    self-regulatory agency, I should say, down in Washington that

  3    regulates broker-dealers.

  4                She tried to analyze every trade, every trade in

  5    Cubed.    And you know what she found?       She found that after

  6    June 30th, there wasn't a single sale out of the Glendale

  7    account.    There wasn't a single purchase in the Glendale

  8    account for a good three weeks or so before the arrest went

  9    down, the Glendale account was entirely dormant.           That's the

 10    account the government associates with my client.

 11                If there was no trading in the Glendale account for

 12    three weeks before the arrest happened, there could not

 13    possibly have been any market manipulation during those weeks.

 14    There wasn't a buy.      There wasn't a sell.      There was nothing.

 15    Nothing attributable to Ms. Cane.

 16                And so when the government alleges that she and

 17    Mr. Discala controlled the market with washed sales and

 18    matched orders, it breaks down after June 30th.           There's just

 19    no way that this theory makes any sense, even during the

 20    period Glendale was, in fact, trading.

 21                Here's one of the phone calls again.         Mr. Discala --

 22    and I think, again, you heard this one yesterday.           Mr. Discala

 23    says:    We looked into Glen for 5,000 just now and they didn't

 24    budge.    If they move a penny, I'm happy.         You cannot budge.

 25                Now that language, what does that mean?

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 23 of 208 PageID #: 6512
                              SUMMATION - MR. RIOPELLE                  3678

  1    Mr. Discala, I think the government's theory is, is telling

  2    Ms. Cane that he and his co-conspirators, according to the

  3    government, of course, the people like Wexler and Azrak and

  4    that bunch, they went and bought 5,000 shares from Glendale,

  5    and Glendale didn't move its price at all.          And that,

  6    according to the government, that sounds suspicious.

  7                Okay.   Let's look at that day.        Because we've got

  8    the government's chart.      We've got the government's chart.

  9    Does it show, take a good look at it, does it show that any of

 10    the co-conspirators, the people in blue, bought 5,000 shares

 11    from anybody?     From anybody?    Let alone, the Glendale account?

 12    It does not.    It does not.

 13                That's the government's proof.         That's their expert

 14    witness who analyzed every trade ticket.           It shows you that

 15    Mr. Discala is just kind of BS'ing.         They didn't buy 5,000

 16    shares from Glendale.      They didn't buy 5,000 shares from

 17    anybody.    He is just blowing smoke at Kyleen.

 18                And there were no discussions at any time on any

 19    government wiretap of actual wash trades.          This is another

 20    one.   You heard something like Discala said:         Can you do me a

 21    favor?   Can you just make a quick call and go to 542, cause

 22    Chardan is getting mad, it's just sitting there.           Kyleen says:

 23    Wait, who?    What?    Half the time she doesn't even understand

 24    what Discala is saying to her and he needs to explain.

 25                He says:    Just go to 542.     Have George go to 542,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 24 of 208 PageID #: 6513
                              SUMMATION - MR. RIOPELLE                  3679

  1    not 540.    Oh, 542.    She's kind of overwhelmed there.

  2                What you don't hear there, what Mr. Discala is

  3    asking her to do is:      Call George.    Get George move his bid up

  4    to 542.    Can you do that for me?      It will look better if it's

  5    at 542.    Move your bid up.

  6                What you don't hear, what you don't hear is

  7    Mr. Discala saying:      I'm matching your orders with another

  8    broker.    We need to do a trade at 542 with another broker to

  9    set the price, to control the price of Cubed.          You don't hear

 10    an explanation like that from Mr. Discala.          All he asks my

 11    client to do is to keep in touch, get the broker, George

 12    Castillo, at Glendale, and move the bid a little bit.            That's

 13    all he asks her to do.

 14                So there's no evidence, no evidence at all in a call

 15    like this of my client, Kyleen Cane, being told that when the

 16    bid moves, we're going to have another broker buy it and take

 17    it and set the price for the stock in that way.           There is no

 18    evidence at all in these phone calls of my client being told

 19    about a wash trade or a match trade, it's just not there.

 20                Keep in mind that moving your bid, or moving your

 21    ask, as a broker may do, is not illegal.           There's nothing

 22    wrong with that.     Every day brokers move their bids and asks

 23    all over the place all the time for all kind of reasons.             If

 24    they do it for the purpose of executing a wash trade or a wash

 25    order, that can be bad.      But just moving your bid or your ask,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 25 of 208 PageID #: 6514
                             SUMMATION - MR. RIOPELLE                   3680

  1    it's a nothingburger.      It's a nothingburger.

  2                Okay.   Here's the third allegation, the investor

  3    escrow account.     You heard a lot about that.       That's the

  4    account at Glendale Securities where the stock was held that

  5    Ms. Cane was trading or that George Castillo was trading with

  6    the knowledge of Ms. Cane.

  7                The allegation in the indictment is that this escrow

  8    account, the only one that actually traded any shares, was

  9    used to control and manipulate the price and volume of Cubed

 10    stock.

 11                I want you to keep in mind, Glendale, that account,

 12    managed by George Castillo, always sold shares, dribbled them

 13    into the market a little at a time.         It never bought shares.

 14                And you heard a lot of testimony from the

 15    government's witnesses, real market manipulators, people like

 16    Wexler, people like Azrak, people like Bell, the real

 17    criminals.    You heard that you drive the price up by buying

 18    shares in.    That's one way to do it.

 19                Glendale never did that.      Glendale always sold.         It

 20    never bought.     Glendale, again, did not sell for almost three

 21    weeks the court case resulted; it didn't sell, it didn't buy,

 22    it didn't do anything from June 30th until the time of

 23    Ms. Cane's arrest on or about July 17th.           For that period,

 24    Glendale had no effect on the market.         None whatsoever.

 25    Didn't sell.    Didn't buy.     Whatever was happening in the

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 26 of 208 PageID #: 6515
                             SUMMATION - MR. RIOPELLE                   3681

  1    market had nothing to do with my client.

  2                Glendale, for the most part, except for the first

  3    few days, and we'll look at the chart in a moment, sold a few

  4    shares into the market at a time at the prevailing market

  5    price.    It was the equivalent of a lock-up/leak-out agreement,

  6    those types of agreements you heard, where people don't sell

  7    too much stock at a time because they don't want to collapse

  8    the price of the stock.      That's what happened at Glendale.

  9    The stock was leaked into the market.         The proof shows, this

 10    is the government's own proof, that Kyleen and Glendale did

 11    nothing to control the price of Cubed.

 12                What is it the one day, the one day during the

 13    relevant period in this case when the price of stock

 14    skyrocketed.    The government's own proof shows you that it was

 15    May 23rd, 2014.     Well, what does the government concede about

 16    that?    Kyleen had nothing to do with that, right?         That's the

 17    one day the price shot up.       The one day that the stock got

 18    pumped was a day that Kyleen Cane and Mr. Discala had nothing

 19    to do with the rise in the stock price.         Indeed, you've heard

 20    the phone calls where Kyleen is scratching her head and trying

 21    to figure out what the heck happened?         What do we do about

 22    this?    They had nothing to do with that jump in price.

 23                And it didn't happen because my client did anything,

 24    it happened for reasons we simply don't know.          The government

 25    never proved exactly why that stock went up, but it did.            It

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 27 of 208 PageID #: 6516
                             SUMMATION - MR. RIOPELLE                   3682

  1    didn't have anything to do with Kyleen.         And keep in mind,

  2    that Glendale didn't sell any shares the last three weeks.

  3                In fact, I submit to you that this spike in price

  4    that my client had nothing to do with, proves, proves that she

  5    had no ability to control the price of the stock.           This is the

  6    government's own proof.      It shows that she didn't control the

  7    stock, that it spiked on a day she had nothing to do with it.

  8    She did not control the price of Cubed, and the government's

  9    own proof demonstrates that.

 10                And, in fact, ladies and gentlemen, the government's

 11    proof shows that Kyleen was not even trying to pump up Cubed

 12    stock in the way that Cubed was traded out of Glendale.

 13                Remember, for the most part, the stock is leaked out

 14    of Glendale a few hundred, a few thousand shares at a time

 15    over the time that Glendale is trading.         The first few days

 16    there are large sales out of Glendale because there's real

 17    market interest in this new stock.        And after that, it kind of

 18    bumps along and keeps leaking the stock out a little bit at a

 19    time.

 20                And we heard from Mr. Azrak about this kind of

 21    trading pattern.     I don't know if you remember it, I want you

 22    to recall what he told you about that, and I want you to look

 23    at this exhibit, Government's Exhibit 138-1.          You'll recall

 24    that Mr. Azrak told you that there came a point in time when a

 25    large chunk of shares that he owned in a company called Excel

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 28 of 208 PageID #: 6517
                              SUMMATION - MR. RIOPELLE                  3683

  1    Corporation became free trading.        Free trading, with a hyphen

  2    I guess.    Became free trading.

  3                So now he could trade them.       Now he's got

  4    two-and-a-half-million shares that he can sell, if he wants

  5    do.   And what does he do?      If you look at this exhibit,

  6    Government's 138-1, he sells a little bit at a time.            He

  7    doesn't sell every day.       He sells a few thousand here, a few

  8    thousand there.     And this pattern goes on for several months.

  9    He sells it off a little bit at a time.         And here's what he

 10    told us about that.

 11                "QUESTION:    You're selling them off a little at a

 12    time, right?

 13                "ANSWER:    Correct.

 14                "QUESTION:    You did that because you knew if you

 15    sold all 2,600,000 at once, the share price would go down to

 16    nothing, right, or close to it?

 17                "ANSWER:    Yes, right.    He didn't want to collapse

 18    the price of stock.

 19                "QUESTION:    When you traded in this way, you weren't

 20    intending to commit any kind of fraud; were you?

 21                "ANSWER:    No.

 22                "QUESTION:    And the government has never asked you

 23    to plead guilty in connection with your trading in Excel; has

 24    it?

 25                "ANSWER:    No.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 29 of 208 PageID #: 6518
                              SUMMATION - MR. RIOPELLE                  3684

  1                "QUESTION:    There's nothing illegal in the way that

  2    you traded your Excel shares; is there?

  3                "ANSWER:    Not that I know."

  4                That's Mr. Azrak's testimony.       He traded his shares

  5    just the way that the shares were traded at Glendale.            In

  6    exactly the same way.      Sold off a little bit at a time so that

  7    the price of the stock was not crushed by too much selling all

  8    at once.

  9                And the government, which had Mr. Azrak in its

 10    offices confessing to everything he could think of, and they

 11    are looking to punish him for everything they could think of,

 12    it never occurred to the government to charge Mr. Azrak with

 13    that crime.    It never occurred to the government that there

 14    was something criminal in selling off a few shares at a time

 15    so that you don't crush the price of the stock.           That's --

 16    that's a correct way to sell when you have a big wad like

 17    that.

 18                Again, look at the -- look at the chart, 196-13.

 19    Except for the first few days, when there was a lot of market

 20    interest in the stock, and, indeed, I want to direct your

 21    attention to the very second day there.         You see April 23rd,

 22    you can see that there's a lot more selling out of Glendale

 23    than there is buying by the alleged co-conspirators.            So those

 24    are not even really match wars.        There's real in this stock in

 25    the market.    Glendale sells a few shares at a time.          Not every

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 30 of 208 PageID #: 6519
                             SUMMATION - MR. RIOPELLE                   3685

  1    day.    They don't sell every day.      They're trying to keep the

  2    price from collapsing.      Because if they dumped all those

  3    shares at once on the market, they would kill the price of the

  4    stock.    So they sell a little bit at a time; a few hundred, a

  5    few thousands shares every time they sell and, again, they

  6    don't sell every day.      They sell them off just the way

  7    Mr. Azrak sold off his shares in Excel.         And there's nothing

  8    illegal in that.

  9                Let's consider Mr. Ferranti's analysis, because it

 10    tells us something about the alleged conspiracy in Cubed and

 11    whether my client's trading activity and the trading activity

 12    at Glendale was a bad thing.

 13                This is Mr. Wexler's trading accounts and the

 14    profits he made when he got involved in the alleged conspiracy

 15    to manipulate all these different stocks, a whole bunch of

 16    stocks.

 17                First there's CodeSmart.      According to Mr.

 18    Ferranti's analysis, Mr. Ferranti, you may recall, was the

 19    financial analyst from the FBI.        On CodeSmart alone, Wexler

 20    made well over $2 million in profits manipulating the trade.

 21    On the Staffing Group, he made $50,000.         On StarStream, he

 22    made almost $300,000.

 23                What happened with Cubed?       He lost $800.    He lost

 24    $800.    How did that happen?     It was because when the

 25    government shut down the trading in that company, there were

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 31 of 208 PageID #: 6520
                             SUMMATION - MR. RIOPELLE                   3686

  1    still the many shares held in escrow that hadn't been sold,

  2    because they were being sold into the market a little bit at a

  3    time, a little bit at a time, a little bit at a time.            And

  4    when those shares went to zero, after the government shut down

  5    the company, Mr. Wexler was left holding the bag.           He was left

  6    with those shares stuck, and he took a loss, like everybody

  7    did on Cubed, after the company was shut down.

  8                And that tells you something.       It tells you that

  9    Ms. Cane was not dumping those shares out in the market as

 10    fast as she could to try to earn a quick buck, she was selling

 11    them a little bit at a time, and as a result everybody got

 12    left holding the bag when the government shut down the

 13    company.

 14                Mr. Ferranti's analysis demonstrates for you that

 15    the Glendale escrow account was used to protect Cubed.            It was

 16    used to protect the company from predators, like Mr. Wexler,

 17    who wanted to dump those shares all at once.          He never got the

 18    chance to dump his shares the way he liked to and, therefore,

 19    he took a loss in that one, unlike the other transactions with

 20    which my client has absolutely no connection, by the way.

 21    When my client was around, Mr. Wexler could make a good buck.

 22    When she was there, he lost $800.        Nor, nor did my client,

 23    Kyleen Cane, pump the stock up through IR/PR.          Remember you

 24    heard a little bit about that, industrial relations, public

 25    relations.    You heard Mr. Wexler and others tell you that they

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 32 of 208 PageID #: 6521
                              SUMMATION - MR. RIOPELLE                  3687

  1    really loved these press releases because that might cause the

  2    stock to spike a little bit and they could trade on that and

  3    make a profit.

  4                But this is one of the government's exhibits, a text

  5    message between -- a series of text messages between

  6    Mr. Wexler and my client.       Here we have one that says:       No

  7    release today, wow?      He's upset because these press releases

  8    are not coming out the way he liked, so he can trade on the

  9    stock.   He's upset that he's not getting the chance to trade

 10    the way he'd like with big spikes in the price, according to

 11    these press releases, and he tells my client:          Well, I'll try

 12    to manage this on my end.       And this was a question about this.

 13                "QUESTION:    And this is one where you complained

 14    that there was no news today, wow?

 15                "ANSWER:    Yes.

 16                "QUESTION:    And, in fact, you were hoping for news

 17    on this particular day, May 20th, correct?

 18                "ANSWER:    Expecting.

 19                "QUESTION:    You were expecting news and it didn't

 20    come out, right?

 21                "ANSWER:    Correct.

 22                "QUESTION:    And you were disappointed when she --

 23    and that's a reference to my client, Ms. Cane -- and the group

 24    she was working with -- that's a reference to the professional

 25    IR/PR people -- did not do what you were expecting, correct?

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 33 of 208 PageID #: 6522
                              SUMMATION - MR. RIOPELLE                  3688

  1                "ANSWER:    Correct.

  2                "QUESTION:    Do you know as you sit here today,

  3    Mr. Wexler, whether any shares were actually sold out of the

  4    Glendale account on that day, May 20th, 2014?

  5                "ANSWER:    From me sitting here, no."       He doesn't

  6    remember.

  7                But you know, you've got the evidence.         You'll have

  8    the evidence.     Let's find out.     Here it is, 196-13.      Let's

  9    take a look.

 10                If you look, the dates below are the dates when

 11    trades occurred.     There were no trades in the Glendale account

 12    between May 16th and May 21.       So there was no manipulated

 13    trading by my client, or George Castillo, or anyone else from

 14    that account, the Glendale account, on May 20th, 2014, because

 15    there was no trading at all.       There was no attempt by my

 16    client to trade through the Glendale account on the press

 17    releases that Mr. Wexler was so anxious would come out.            None

 18    at all.    And the government's own proof, Government

 19    Exhibit 196-13, the government's own proof, demonstrates the

 20    testimony.

 21                Keep in mind, I have no burden.        I have no burden to

 22    prove any evidence.      I have no burden to prove anything.        I

 23    could, if I was as good a lawyer as Lord Erskine, I could just

 24    sit silent during the whole trial and give a great summation

 25    and all that stuff.      You probably know that's not my style,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 34 of 208 PageID #: 6523
                             SUMMATION - MR. RIOPELLE                    3689

  1    but I could do that.

  2                But the government's own evidence, even when I have

  3    no burden at all, proves that Ms. Cane was not involved in

  4    some scheme to manipulate this stock, Cubed, the only stock my

  5    client's accused of, the news, the press releases the

  6    government rely on, the government's own chart, their expert

  7    prepared it, proves it.

  8                And let's consider it.      On May 21, 2014, the next

  9    day, Discala says:      Moves the price to 541.      However, if you

 10    look at this chart here, there's no matched trade that day.

 11                So if Mr. Discala is asking my client to move her

 12    bid or move the bid at Glendale up to 541, he's apparently not

 13    doing it for any reason to create a matched order or a washed

 14    trade to try to get the type of manipulative activity that is

 15    charged in the indictment.

 16                And keep in mind that is what is charged in the

 17    indictment.    And the government must be held to what is

 18    charged in the indictment.       They do not get to argue to you

 19    now that there is some other theory that is not charged in the

 20    indictment, and that's why my client is guilty.

 21                We have a process, the grand jury has to return a

 22    indictment that gives the defendant notice of what the charges

 23    are.   The charges here are matched trades and wash orders --

 24    wash trades and matched orders.        And there's no such thing on

 25    May 21st.    On that day, everybody's selling again.         So

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 35 of 208 PageID #: 6524
                             SUMMATION - MR. RIOPELLE                   3690

  1    Mr. Discala's request that my client move her bid up to 541 is

  2    not part of any scheme to manipulate the market by wash trades

  3    and matched orders.      I'll get that right hopefully by the end.

  4                So any change is not an attempt to influence the

  5    market.    It didn't happen.     It just didn't happen the way the

  6    government alleges, and the government's own evidence shows us

  7    as much.

  8                In fact, all the trades that day are sales.          So they

  9    couldn't push the market up.       You heard that sales tend to

 10    push the market down.      This wasn't a pump, just selling off

 11    the shares that in an orderly way so you don't crush the

 12    market.    It wasn't much of a pump-and-dump scheme at all.             It

 13    just wasn't.    And the government's own proof -- the

 14    government's own proof demonstrates it.

 15                The contents that day show that shares were traded.

 16    This is the Ben-Bassat account.        There it is, May 23rd, 2014.

 17    It shows shares were traded a little below 541, just didn't

 18    get up to 541.     So we know that there was no rigged trading at

 19    541 that day.     Again, close is good for kissing.        You get a

 20    point in horseshoes for close, but close is not proof beyond a

 21    reasonable doubt.     It just isn't.

 22                Let's consider the evidence concerning these press

 23    releases and the SEC filings.        There is no evidence whatsoever

 24    that any press release issued in connection with Cubed or any

 25    SEC filing was false.      You have not heard any witness come in

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 36 of 208 PageID #: 6525
                             SUMMATION - MR. RIOPELLE                   3691

  1    here, the witness from Ramapo College, the witness from

  2    Binghamton came in and said, you know, those press releases

  3    about how to use CodeSmart those are not accurate.           Nobody

  4    said that about any Cubed press release.

  5                There is no evidence whatsoever that any press

  6    release issued in connection with Cubed was false.           And the

  7    SEC filings, which the government quotes, quotes in its

  8    indictment, the SEC filing prepared by my client with the

  9    assistance of an accounting firm that the government quotes in

 10    its indictment are not alleged to be false.          The government

 11    relies on them.     There's none.     Nada.   Zilch.   No false in

 12    connection with those items.

 13                In fact, the only overt acts asserted against Kyleen

 14    Cane in the indictment, and the judge will read them to you,

 15    listen up when he reads, listen to the judge, it is very

 16    important.    The only overt acts asserted against Kyleen Cane

 17    in the indictment are two phone calls between her and

 18    Mr. Discala in which she reports that she is actually in the

 19    process of getting a more professional IR/PR firm involved in

 20    the Cubed deal.     She is doing what a lawyer does to protect

 21    her client.    She is being professionally involved.         And the

 22    only phone calls charged against her as overt acts are her

 23    doing her job as a lawyer to get good professionals involved.

 24                And that's -- that's the best the government can do

 25    in terms of overt acts against my client, even though they

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 37 of 208 PageID #: 6526
                             SUMMATION - MR. RIOPELLE                   3692

  1    can't prove any press release is false.         My client's charged

  2    with just being a lawyer.       Now I'm nervous.

  3                Let's talk a little bit about the witnesses in this

  4    case.   First there are the cooperating witnesses and the

  5    immunized witnesses.      Those are the ones that have these

  6    deals, and you've seen a lot of those deals.          You'll get a

  7    chance to examine them, a number of them they have been

  8    admitted into evidence, and we can talk about it a little bit

  9    in a minute.

 10                I'm talking about the folks, Matthew Bell, Marc

 11    Wexler, Victor Azrak and Jamie Sloan.         Those are the

 12    witnesses, the cooperating witness whose pled guilty and are

 13    up there on the witness stand testifying hoping for a reduced

 14    sentence.

 15                You also heard from Taylor Edgerton and Marche

 16    Godffrey.    Those are the three witnesses, all of whom have

 17    immunity deals, all of whom have been promised immunity in

 18    exchange for their testimony.        All of whom can never be

 19    prosecuted for their activities in connection with the

 20    Northwest Resources.

 21                Those are the witnesses who testified about,

 22    according to them, their wrongdoing in connection with the

 23    formation of Northwest Resources in 2011, years before my

 24    client got involved with Cubed.        And they testified that they

 25    dealt with Joe Laxague, not my client.         Don't even know her.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 38 of 208 PageID #: 6527
                              SUMMATION - MR. RIOPELLE                  3693

  1                MR. RIOPELLE:    These witnesses, I submit to you,

  2    this bunch of folks are walking, talking, reasonable doubts.

  3    They are untrustworthy.      Every one of them.      Every one I

  4    believe has told you that when they were first interviewed,

  5    according to them now, according to them now, they lied their

  6    faces off.    Right.    Every one of them has told you that they

  7    lied over and over and over again.        They kept meeting with the

  8    Government and eventually their story improved and eventually

  9    the Government decided, okay, we'll buy that one.           Here is

 10    your deal, sign up, you don't get prosecuted.          Take the

 11    witness stand, figure everyone out.

 12                Of course the problem with some of them is they

 13    never met Kyleen Cane, never spoke to Kyleen Cane, didn't know

 14    Kyleen Cane's name.      But we can talk about nefarious deal now

 15    that you're willing to tell us it was a nefarious deal.

 16                Think about all the lies these people have told and

 17    ask yourself, would you rely on them, these serial liars in

 18    some important aspect of your life.         If Mr. Wexler arrived and

 19    said, I'd like to marry your daughter, that's an important

 20    aspect of your life, would you be happy about that?            I don't

 21    think so.

 22                How about if you had your rent money or your

 23    mortgage money and you needed to go to a bank and get a money

 24    order to pay your rent or mortgage, that's an important thing

 25    in all our lives.      Would you ask Victor Azrak to take that

                              Rivka Teich CSR, RPR, RMR
                               Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 39 of 208 PageID #: 6528
                             SUMMATION - MR. RIOPELLE                   3694

  1    money to the bank and get you that money order.           No, I don't

  2    think so.    I don't think so.

  3                If tomorrow you come to court, and we've all have

  4    seen how seriously you take your jobs, if you were to come to

  5    court tomorrow and you were walking into the courthouse and

  6    Marc Wexler walked out and said, oh, don't worry there is no

  7    court today.    You don't have to do any deliberation, you just

  8    turn around and go home.       Would you rely on that?      I think

  9    you'd come and ask Mr. Villanueva, do we have court today or

 10    not.   If you would come ask Mr. Villanueva about that, you've

 11    got a reasonable doubt about Marc Wexler.          Think about that,

 12    would you trust them in a important aspects of your life?

 13    That's a reasonable doubt, something important to you, really

 14    important to you.

 15                Now here is one of the cooperation agreements, they

 16    are more or less the same.       It's a form agreement, the

 17    language is the same in all of them, but I think it is worth

 18    looking at some of these things so you know what you're

 19    dealing with.

 20                This the cooperation agreement that relates to Marc

 21    Wexler.    You'll recall he pled guilty to two different

 22    charges, Count One and Count Three in an Indictment against

 23    him charging him with a total maximum term of imprisonment of

 24    25 years, 25 years.      And then the really key language of this

 25    Indictment appears here in paragraph 14 -- or at least the key

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 40 of 208 PageID #: 6529
                             SUMMATION - MR. RIOPELLE                   3695

  1    language to Mr. Wexler I should say -- if the Office

  2    determines that the defendant has cooperated fully, provided

  3    substantial assistance to law enforcement authorities, and

  4    otherwise complied with the terms of this agreement, the

  5    office will file a motion pursuant to 5K1.1 with the

  6    sentencing court setting forth the nature and extent of his

  7    corporation.

  8                You heard from the witness stand how these witnesses

  9    who have pled guilty, people like Marc Wexler, are counting on

 10    getting that letter, that 5K letter.         It will take away their

 11    sentencing guidelines.      It will give them a chance at a

 12    probationary sentence where otherwise they would be going to

 13    jail for sure.     They want that letter like nothing else.          They

 14    need that letter more than they need anything.           And they must

 15    do whatever they need to do to get it.

 16                And most of these agreements also include a criminal

 17    forfeiture term.     In this one for Marc Wexler, he agreed to

 18    forfeit $1,400,000, which sounds like a ton of money, until

 19    you think about Mr. Ferrante which showed that he made about

 20    two-and-a-half million dollars out of this scheme.           So he

 21    actually got a pretty good deal.

 22                Here are some things to consider, every one of these

 23    witnesses claims that he or she lied the first time they were

 24    interviewed.    So they are not afraid to lie when they think it

 25    will help them, right.      Think about that.      They will lie when

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 41 of 208 PageID #: 6530
                             SUMMATION - MR. RIOPELLE                    3696

  1    they think they will help themselves.         Every one of them has

  2    changed their story considerably, almost 180 degrees.             In many

  3    cases they said I don't know who Kyleen Cane is, or I thought

  4    Cubed was a legitimate deal.       The other ones were that Cubed

  5    was real.    Every one of these witnesses, every one of them,

  6    changed their story after they began interviewing with the

  7    Government, after they began interviewing with the Government.

  8    Knowing because of all their wrongdoing they desperately

  9    needed this 5K letter.      They desperately needed a way to get

 10    this agreement.     They desperately needed to be able to testify

 11    against someone else, climb out of their hole over someone

 12    else's back.    That's what they needed.

 13                You know, Bismarck, the great German diplomat once

 14    said, "Legislation is like sausage, you're betting sticking to

 15    the end product and not knowing exactly how it's made.

 16    "That's sort of true in these agreements too.

 17                You heard how these people met with the Government

 18    over and over and over.      You got the questions they were asked

 19    over and over and over.      They were desperate for these

 20    agreements and they changed their stories.          Why?   Why?    Why

 21    did they do that?

 22                Mr. Azrak said it best, he was terrified, terrified

 23    to go to jail.     Terrified of incarceration.       I want you to

 24    consider this when you go back to that jury room, if there is

 25    someone, anyone, who ought to be terrified to go to jail or

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 42 of 208 PageID #: 6531
                             SUMMATION - MR. RIOPELLE                   3697

  1    look for a deal to get out of jail and terror it would be my

  2    client.    But she didn't meet with the Government.         She didn't

  3    have anything to say about others.        She didn't point the

  4    finger because she was on the outside.         She would be as

  5    frightened as anybody, but she did not seek to cooperate

  6    because she had nothing to say.

  7                Let's look at the cooperation agreement, requires

  8    substantial assistance.      They have got to do something for the

  9    Government to get their deal.        It's the Government, by the

 10    way, that decides whether they've told the truth and whether

 11    they've provided substantial assistance.          It's the Government

 12    who decides that.     Because if the Government decides that they

 13    haven't told the truth, they get no deal.          They get no letter.

 14    Wexler goes to jail for 25 years.        The Government makes that

 15    decision.

 16                And consider this, here is another point to think

 17    about, none of those witnesses, not one of them, was ever

 18    charged with a crime for lying to the Government in their

 19    first interview.     They all acknowledge that they knew that was

 20    a crime, the Government never charged them for that.            It gave

 21    them a pass, at least for now, on that criminal activity.

 22                But consider this, if you look at those deals

 23    closely, all of these witnesses have gotten immunity for their

 24    securities fraud.     They have not gotten any immunity for the

 25    lies they told in those first interviews.          And that means,

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 43 of 208 PageID #: 6532
                             SUMMATION - MR. RIOPELLE                   3698

  1    that if they were to go back and stick to their first story, I

  2    didn't know Kyleen Cane, I thought Cubed was legit, I thought

  3    that was a real deal.      That's the type of testimony Matt Bell

  4    gave in his original interview with the FBI, it's in the

  5    record, you can ask for it.       If they go back and say, you know

  6    having thought about it, Cubed is a real deal.           They will be

  7    charged first with their false statement in their first

  8    interview because they've gotten no immunity for that.            And

  9    then charged with a new false statement for going back on what

 10    came out of all their meetings with the Government.            And then

 11    their agreements will be torn up and they'll have to face

 12    their 25 years or more in jail.        So the fact that they never

 13    got immunity for those false statements and the fact that they

 14    haven't pled guilty to any of that is very important here.

 15                There is some circumstantial evidence along the way.

 16    You'll remember that Matt Bell promised to pay a forfeiture he

 17    can't possibly afford.      Wexler agreed to pay a million four in

 18    forfeiture, but he made two-and-a-half million, he snookered

 19    the Government.     Azrak's father, Ruben, who was involved in

 20    all this trading activity, he never got charged, they left him

 21    alone.

 22                Here is how the Government's cooperation agreement

 23    really works.     We heard it in Matthew Bell's testimony.

 24    Question, if you tell a lie and the Government decides it's

 25    the truth, you'll still get your 5K letter, right?           Answer, I

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 44 of 208 PageID #: 6533
                             SUMMATION - MR. RIOPELLE                   3699

  1    don't know how that works.       But I guess so.

  2                If he lies but it's a lie that will fly, it's a lie

  3    that the Government likes, he'll still get his 5K letter.               He

  4    knows that.

  5                It's for you, ladies and gentlemen, to decide

  6    whether this agreement that the Government will argue for you

  7    is sort of a truth serum.       They got the cooperation agreement

  8    and they'd never dare lie to you.        You'll decide whether it's

  9    a truth serum for the Government witnesses who had a long

 10    career of lies, or is it really a set of shackles that binds

 11    these witnesses to a version of the story that the Government

 12    wants to hear.     You'll have to decide that.

 13                Consider the testimony of Wexler and Sloan about the

 14    bribe that Wexler paid Sloan.        If you lie to the Government

 15    and it's a lie that the Government likes, it's okay.            Was it

 16    10,000 or 15,000, the way Wexler remembers?          Or was it 4,000

 17    the way that Sloan remembers it?        That's a big difference.

 18    It's a big difference.      You know what, there are a little

 19    moments in every trial that kind of illustrate an important

 20    fact about the case.      And this is one.     When Wexler is paying

 21    a bribe he pays an enormous amount because that makes it

 22    important, he's trying to impress the Government.           He's paying

 23    a big bribe $10,000, could be $15,000.         He's trying to impress

 24    what a big crime it was.       He knows that will help him to get

 25    Jamie Sloan in trouble, more trouble, by exaggerating the

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 45 of 208 PageID #: 6534
                             SUMMATION - MR. RIOPELLE                   3700

  1    describe.    When Jamie Sloan tells about the bribe, it's only

  2    about 4,000, that's all it.       She's minimizing her role.

  3                So that tells you about these witnesses.         They

  4    exaggerate.    They minimize.     They don't tell the truth.        Maybe

  5    it was neither.     Wexler exaggerates the conduct and Sloan

  6    minimizes it.

  7                And consider the lies told on the witness stand.            A

  8    couple of these witnesses who just sat up there and lied

  9    directly to you as you sat here in court.          Remember the

 10    testimony of Matthew Bell, certain firms allow naked shorts

 11    where you just short it without borrowing it.          Question,

 12    that's illegal, isn't it?       No, not if the firm allows it.

 13    Page 553 of the transcript.

 14                The next witness, Ms. Oremland, the Government's

 15    expert on securities trading.        In your opinion as a securities

 16    expert are naked shorts permitted by the Securities and

 17    Exchange Commission.      No.

 18                So Bell just lied right to your face on that one.

 19                And listen to the Court's charge on this point.             If

 20    any witness is shown to have willfully lied about any material

 21    matter, you have the right to conclude that the witness also

 22    lied about everything.      You can either pick and choose out of

 23    the witness's testimony what you like, throw the rest out, or

 24    you can throw it all out.

 25                You know, ladies and gentlemen, I had an experience

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 46 of 208 PageID #: 6535
                             SUMMATION - MR. RIOPELLE                   3701

  1    just this morning that I think will guide you how to consider

  2    this and these lying witness who's have long careers lying.

  3                I woke up early this morning before it was light, as

  4    I typically do.     I went into my kitchen.       I turn the light on.

  5    I could barely see at that hour.        Poured my Raisin Bran into

  6    my bowl, got out my milk, poured the milk on the Raisin Bran.

  7    Don't you know those raisins started to move.          It wasn't at

  8    all a raisin; it was a bug.       Now, I could have just taken my

  9    spoon and thrown the bug out and ate the cereal, but I didn't.

 10    And I recommend to you that you do not accept any part of the

 11    testimony of these witnesses who are demonstrated liars.

 12                Consider the law enforcement witnesses,

 13    Ms. Oremland, the FINRA career expert and chart maker.            Whose

 14    charts for all the Government's efforts don't show know wash

 15    trades or market control, they just don't.          We saw that

 16    earlier.

 17                Consider Joe Laxague and Christopher Ferrante, the

 18    FBI financial analysis, proved that Wexler was the liar and

 19    the thief, the $2.5 million man.        Even though he told you he

 20    didn't make anything like that kind of money.          They analyzed

 21    their records.     They knew what he made.      He made

 22    two-and-a-half million dollars.        No, no, I didn't make.      Oh,

 23    common, common, he's a thief.        Up there testifying like that,

 24    it's insulting.

 25                Or Constantine Voulgaris, he came at the very end of

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 47 of 208 PageID #: 6536
                             SUMMATION - MR. RIOPELLE                   3702

  1    the case.    That was the FBI agent who was the Government's

  2    summary witness.     You'll recall there was a great deal about

  3    the case that he couldn't remember.         He was a witness who was

  4    an FBI agent who couldn't be bothered to follow up on

  5    allegations of threats against his own witnesses.           Remember

  6    that?    Remember that Marc Wexler testified that a man named

  7    Hunter Adams threatened him and terrified him during the

  8    transactions, the Cubed transaction.         And Agent Voulgaris

  9    apparently couldn't be bothered to follow up on that and

 10    figure out about Hunter Adams.        Ask yourself, is that the kind

 11    of work we expect in a criminal case?

 12                It was a low point when we got a little good,

 13    old-fashion resume fraud from Agent Voulgaris.           I don't know

 14    if you remember that testimony.        Question, now you do you

 15    recall at the outset of your testimony you were asked about

 16    your own employment in the financial industry.           Yes.   You told

 17    the jury that in fact you worked in the financial industry for

 18    about six years before becoming a Special Agent with the FBI.

 19    Yes.    And do you recall that you were asked where you worked

 20    primarily?    Primarily, yes.     And you responded, if I

 21    understood you correctly, that you worked primarily at BPP

 22    Paribas and Merrill Lynch, correct.         Yes, uh-huh.

 23                Well, he made it sound like he was some big shot at

 24    Merrill Lynch and BNP Paribas.        By the way, what did you do at

 25    BPP Paribas?    I started working at a back office as a

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 48 of 208 PageID #: 6537
                             SUMMATION - MR. RIOPELLE                   3703

  1    consultant through a, I guess, hiring staff agency.            He was a

  2    temp, yet he has the gall to sit up there on the witness stand

  3    to talk you to you how he was a big shot in the securities

  4    industry.    Fair to say clerk-type work?       Yes.   There is no

  5    shame in that.     There is no shame in being a clerk, but there

  6    is shame in sitting on the witness stand and testifying to you

  7    that he worked at Merrill Lynch when in fact, he left the BNP

  8    Paribas because he was laid off.        He was at Merrill Lynch for

  9    all of about three months before he was laid off there as

 10    well.   And he didn't even tell you about this business called

 11    Annuity Funding, a payday-lender type of place that charges

 12    high interest rates to clients who can't get bank loans.              He

 13    was there twice as long as he was at Merrill Lynch.            He didn't

 14    tell you about that.

 15                Consider the witnesses the Government didn't call,

 16    didn't offer these immunity agreements, didn't obtain

 17    evidence, Hunter Adams.      This guy who stuck up Marc Wexler,

 18    threatened him, scared him.       The Government didn't call him.

 19    Didn't give him an agreement.        Didn't even find out about that

 20    threat.    What kind of investigation is that?

 21                George Castillo, you heard they interviewed him.

 22    They talked to him.      They spoke to him.     They could offer him

 23    one of these deals, come on in here and finger Kyleen Cane,

 24    tell us all the bad stuff you know, you won't be prosecuted,

 25    you'll get the immunity just like the rest of them.            They

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 49 of 208 PageID #: 6538
                             SUMMATION - MR. RIOPELLE                   3704

  1    didn't call him.     You wonder if maybe he didn't have anything

  2    bad to say.

  3                Joe Laxague, the guy the Government claims was

  4    involved in creating all the Northwest Resources, the problems

  5    there.    We had the three witnesses tell us that was a dirty

  6    deal from the very beginning.        They didn't charge Joe Laxague

  7    and bring him in here as a cooperator.         They didn't offer him

  8    an immunity deal to tell us about that.

  9                I think it's fair for to you conclude that he would

 10    not have agreed with those witnesses who changed their story

 11    and decided they better testify that Northwest Resources was

 12    from the outset.     They didn't call Joe Laxague.        Think about

 13    that.

 14                How about Steve White or Joe White, the executives,

 15    two of the guys who founded Cubed, or Doug Shinsato, or any of

 16    the people who worked at the company.         It was a real company.

 17    Why didn't we hear about any of them?         Why didn't they come

 18    and testify?    Because they would tell you that Kyleen Cane was

 19    a good lawyer, they didn't know anything bad about her.            Why

 20    didn't the Government call them?

 21                And there were so many unplayed tapes and unexamined

 22    text messages.     Now, look, I of all people feel we heard

 23    plenty of evidence and saw plenty of evidence during this

 24    case.    But the truth is, that there were thousands of calls

 25    and texts that were not played or admitted in evidence.            And I

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 50 of 208 PageID #: 6539
                             SUMMATION - MR. RIOPELLE                   3705

  1    submit to you that's because there are so many that are in

  2    fact exculpatory.     They don't show any kind of evil

  3    wrongdoing.    But if the Government has got evidence that

  4    somehow will smear Kyleen or put up a stink in the courtroom,

  5    they'll put it on.

  6                That's the evidence that relates to the formation of

  7    Northwest Resources, they had to call three witnesses about

  8    that.    None of them had ever heard of Kyleen.        They didn't

  9    know who she was.     They dealt only with Joe Laxague.

 10                We heard about later conversations that Kyleen had

 11    with Joe Laxague about selling Northwest Resources in 2013,

 12    two years after it was formed, and a year before the Cubed

 13    transaction.    That's really what this case is about, we had to

 14    hear about that.     But we didn't hear from Joe Laxague.

 15                We heard how NPMC (sic) got restricted shares in

 16    Cubed.   We heard from an awful lot of victims.          There were a

 17    lot of people hurt by this, a lot of people.          There is nobody

 18    that disputes that people were hurt, and badly, by this.

 19                The Government wanted to call armies of them because

 20    they want to point to the harm that was done when Cubed was

 21    shut down in the hope that you will make a decision about my

 22    client's fate with your emotion rather than what are the

 23    facts.

 24                What are the facts?      Northwest Resources, it sounded

 25    terrible.    All this stuff that went on 2011 in Reno, 450 miles

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 51 of 208 PageID #: 6540
                             SUMMATION - MR. RIOPELLE                    3706

  1    from my client's office.       Sounded terrible.     But my client

  2    wasn't involved.     None of this stuff, by the way, none of it,

  3    has anything to do with wash trades or matched orders, which

  4    is what is the allegation in the Indictment.          And none of the

  5    calls or texts with Kyleen Cane had to do with wash trades or

  6    matched orders either.      That's the allegation of market

  7    manipulation in the Indictment.

  8                The Government may well have convicted Joe Laxague,

  9    ladies and gentlemen, maybe, but he's not on trial here.             They

 10    haven't convicted Kyleen Cane of any wrongdoing in connection

 11    with Northwest Resources.       She wasn't in Reno.      These people

 12    didn't know her.     They never said she had anything to do with

 13    that company.     There is just no proof connecting her to what

 14    those witnesses Taylor Edgerton, Wesley Smith, Marche Godffrey

 15    now claim after two or three interviews was wrongdoing.             She's

 16    not connected to it in any way.

 17                There is just no wrong against selling a shell

 18    company.    There is no evidence, none at all, that Kyleen Cane

 19    was anything wrong with the way Joe Laxague created Northwest

 20    Resources.    There is no evidence of that.

 21                There is no evidence that Kyleen Cane made any

 22    improper trade either.      Because talking about raising your bid

 23    or lowering, your ask, is not matching orders.           Right.    Look

 24    at all this these days when there is all sales in Cubed and no

 25    corresponding buys.      As we've said before, coming close to a

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 52 of 208 PageID #: 6541
                             SUMMATION - MR. RIOPELLE                   3707

  1    price is not control.

  2                Let's take a look at this exhibit, Government's

  3    Exhibit 196-12, another one of those charts prepared by their

  4    expert Ms. Oremland.      If you look at last few days of trading

  5    in June, and indeed in the month of June in total there is no

  6    way, there is just no way that the Glendale account, the

  7    Ben-Bassat account, dictate the price of Cubed.           Remember his

  8    trading is shown by the green bars, right; the other trading

  9    in the market is shown by the blue bars.          So he is a small

 10    part of the volume of the trades in Cubed during June.            He

 11    doesn't have the market power.        He's not pushing the stock.

 12    Indeed during the last three days, it's all blue.           He's not

 13    really any significant part of the market for those days.

 14                So the Government's own proof shows that by June

 15    David Ben-Bassat's account at Glendale was such a tiny part of

 16    the trading volume it couldn't force the price, it couldn't

 17    set the price, and it didn't set the price.

 18                Here is the Government's argument you heard

 19    yesterday, those Cubed shares in the Ben-Bassat account were

 20    worth millions of dollars.       If that was so, why didn't Kyleen

 21    just dump them and run into the sunset with a quick fortune?

 22    Because she was protecting the company.         If she had dumped

 23    those shares she would have destroyed the share value.            She

 24    was acting in the best interest of the company in the trading

 25    activity, in the Glendale account, which simply leaked a few

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 53 of 208 PageID #: 6542
                             SUMMATION - MR. RIOPELLE                   3708

  1    shares to the market and the market will allow it.           The there

  2    was no dump in this case.

  3                Here is another one that we heard yesterday.

  4    Occasionally you'll see a text message from my client saying

  5    let's have a telephone call, let's not text.          According to the

  6    Government she was concealing things.         Look, really this is

  7    heads I win and tails you lose.        They put on a bunch of my

  8    client's texts claiming that she made important admissions in

  9    these texts when talking to Wexler.         But, boy, when she says

 10    let's not text about this, give me a call, now she's hiding

 11    the facts she's really being evil.

 12                No, no, that's not what is happening.         If there is

 13    something complicated to talk about -- and I can say this as a

 14    person of a certain age -- you're not used to typing with your

 15    thumbs, you don't text about something that is complicated and

 16    important, you have a phone call.        Now look, I get excoriated

 17    by my wife trying to call our children.         She tells me that

 18    children don't have telephone calls anymore, you must text,

 19    stop being an old dinosaur, an idiot.         The way I was raised

 20    you call when you have something to say, you don't text it.

 21                And that's all that is happening when she and

 22    somebody else are talking about some important, market

 23    activity, she says, call me don't text.         Texting takes time,

 24    it's easier to explain on the phone.         That's all that is

 25    happening.

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 54 of 208 PageID #: 6543
                             SUMMATION - MR. RIOPELLE                   3709

  1                You certainly did see plenty of texts.         The

  2    Government doesn't think she's refusing to text all together.

  3    She simply wanted, Kyleen wanted to explain things in detail,

  4    you can't do that in a text.

  5                This is a situation where the Government, which has

  6    spent so much time with people like Wexler and Azrak and Bell

  7    and Sloan that anything looks guilty to them.          Anything looks

  8    guilty.    They are convinced that the minute they hear

  9    hoofbeats it's a zebra.      We know it's a zebra because they've

 10    sat with these people for so long and anything, anything at

 11    all seems guilty to them.       They've spent too much time with

 12    people like that, Wexler and Bell, Azrak and Sloan, everything

 13    looks dirty and wrong to them.        Because with Wexler, Bell,

 14    Azrak and Sloan, everything pretty much was.          But that's not

 15    true of everyone.

 16                In 35 years of law practice, you'll recall there is

 17    no evidence at all, at all, that my client, Kyleen Cane, was

 18    ever disciplined, ever charged with anything.          Indeed one

 19    thing Agent Voulgaris did do was he went to the SEC and looked

 20    everybody up, tried to figure out who had problems with the

 21    SEC and what they could learn from looking at those documents.

 22    There was no evidence that my client, who practiced before the

 23    SEC for many, many years, had ever had any problem before this

 24    case.

 25                Let's talk about David Ben-Bassat and the Glendale

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 55 of 208 PageID #: 6544
                             SUMMATION - MR. RIOPELLE                   3710

  1    account.    You heard that David and Kyleen were close.          They'd

  2    done business together, of all kinds real estate, securities

  3    business, all kinds of things for many years.          They were

  4    practically siblings or family members.         David was Kyleen's

  5    mother's boyfriend for years, many years, they were very

  6    close.   And keep in mind that my client had a perfectly legal

  7    authority to give Glendale orders for Mr. Ben-Bassat's

  8    account.    This was not hidden.      It wasn't hidden that Kyleen

  9    Cane could enter orders in Ben-Bassat's account.           There it is

 10    in a Government exhibit signed by my client, Governments

 11    142-4.   That's in the records.

 12                Nobody is hiding the fact that she entered orders in

 13    Mr. Ben-Bassat's account.       The trading in Mr. Ben-Bassat's

 14    account, I submit to you, was consistent with an order to

 15    George Castillo to sell the stock at a price of $5 or better

 16    as the market permitted.       There is no evidence, we have not

 17    seen texts between Kyleen and Mr. Castillo, we don't have

 18    phone records or intercepted phone calls between my client and

 19    Mr. Castillo demonstrating that she was on the phone with him

 20    every day about this account.        Far from it.    She was a busy

 21    lawyer doing many things for Cubed and many other clients

 22    during this period.

 23                Take a look at the trade confirms.        You'll see that

 24    every one of the orders that is executed by Mr. Castillo is

 25    unsolicited.    And that means it has to be consistent with the

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 56 of 208 PageID #: 6545
                             SUMMATION - MR. RIOPELLE                   3711

  1    client's order.     It's an order that Mr. Castillo got from

  2    either Mr. Ben-Bassat or my client.         And it didn't come from

  3    Mr. Castillo.     There is no evidence of contact with Kyleen or

  4    Ben-Bassat for each trade or adjustment in this, the bid and

  5    ask, in this particular group of documents.          So what these

  6    show you are that an order was given at the outset and that

  7    Mr. Castillo simply sold the shares off as the market gave him

  8    an opportunity to do so.

  9                And this is a perfect example, these confirms are a

 10    perfect example of what is called circumstantial evidence,

 11    where you see facts and infer other facts from them.            Later on

 12    I want you to listen closely to the Judge's charge about

 13    circumstantial evidence.       He'll tell you about coming to court

 14    and see a guy walk into the courtroom with umbrella and a wet

 15    rain coat and how from that evidence you can infer that it's

 16    raining outside even though you can't see it.          That's an old

 17    story.   Anybody who tries cases in this courthouse or any

 18    other courthouse has heard it many times.          It's a standard

 19    jury charge.

 20                There is a story that illustrates circumstantial

 21    evidence perfectly.      It's a story every one of you knows.           I

 22    want to recall it to your minds now.         It is the story of that

 23    evil felon Goldilocks and the Three Bears.          You will recall in

 24    that story the bears go out for a walk, leaving some porridge

 25    on the table to cool down a little bit while they walk.            And

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 57 of 208 PageID #: 6546
                             SUMMATION - MR. RIOPELLE                   3712

  1    that burglar, the breaker and enterer Goldilocks goes to the

  2    bears' home, tastes the porridge, eats some of it.           Sits in

  3    Baby Bear's chair and break it is, goes up and lays down in

  4    Baby Bear's bed.

  5                The bears return home.      They discover that someone

  6    has eaten the porridge because there is not as much porridge

  7    in the bowl, that's circumstantial evidence.          They discover

  8    that someone has sat in Baby Bear's chair because the chair is

  9    broken, that is circumstantial evidence.          And then they go

 10    upstairs and Baby Bear see Goldilocks in his bed and says,

 11    there she is.     That's direct evidence, Baby Bear sees

 12    Goldilocks.    And that's the difference.       That's the

 13    difference.

 14                I submit to you that what Kyleen Cane wanted to

 15    accomplish with the Ben-Bassat account by leaking these shares

 16    into the market a little bit at a time was to keep predators

 17    like Bell and Wexler, Josephberg and Azrak away from the free

 18    trading shares.     You heard telephone calls where she doesn't

 19    want to discuss this account with these people too much.            None

 20    of them testified that they knew who David Ben-Bassat was.

 21    She wanted to keep the group of free trading shares away from

 22    the predators like that because she knew what they were

 23    capable of.    They would crush the stock if they were given a

 24    chance to do it.     She wanted to sell the shares of Cubed into

 25    the market a little bit at a time to allow the market to

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 58 of 208 PageID #: 6547
                             SUMMATION - MR. RIOPELLE                   3713

  1    develop and avoid a collapse.

  2                She made sure she had the money to pay Ben-Bassat's

  3    taxes and give him money to pay for an attorney when the

  4    Government came calling.       She looked after Mr. Ben-Bassat.         He

  5    was her friend, he's still her friend.         And she told him, you

  6    heard him testify, she told him to tell the truth.           She was

  7    not afraid of the truth.       She and Mr. Ben-Bassat, as you

  8    heard, remain very close friends, and even business partners,

  9    even now.    He continues to trust her.       That's something you

 10    should think about, ladies and gentlemen.

 11                Don't be distracted.      Don't be distracted by a whole

 12    lot of irrelevant testimony about whether Mr. Ben-Bassat

 13    signed one document or another himself.         This case is not a

 14    forgery case.     Nobody is charged with signing some document

 15    with Mr. Ben-Bassat's name when they shouldn't have.            It's not

 16    a forgery case.

 17                This case is about the trading activity.         The

 18    trading that went on in that Ben-Bassat account that kept

 19    Cubed stock price from being crushed.         That's what this case

 20    is about.

 21                Now look, again, we submitted very few pieces of

 22    paper in this case.      We're relying primarily on the

 23    Government's evidence, but one, I think our only paper exhibit

 24    submitted, KCBB1, Kyleen Cane and Ben-Bassat one.           This is a

 25    series of documents.      Remember we got into a whole rigmarole

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 59 of 208 PageID #: 6548
                             SUMMATION - MR. RIOPELLE                   3714

  1    with Mr. Ben-Bassat, did you sign this, did you sign that,

  2    what did your signature look like.        This is a series of

  3    documents.    I'm going to show you just a few that

  4    Mr. Ben-Bassat acknowledges are his signature.

  5                Take a look at the first one, then I'll direct your

  6    attention to the last letter in his name, this is KCBB1.            Here

  7    is the next one, the T looks different there, doesn't it.

  8    Here is the third one, that's also his signature he says.               So

  9    that looks a lot different than the first two.           Here is the

 10    fourth one, that looks more like the second, but it doesn't

 11    look like the first or the third.        These are all documents

 12    that Mr. Ben-Bassat acknowledges are his genuine signature.

 13    He clearly signs his name a little differently at different

 14    times.    So he's not, and that is not something we should be

 15    concerned about frankly.       It is not part of this case.

 16                He got one of those immunity deals ultimately,

 17    right.    He got a deal that kept him out of any trouble here.

 18    And he got a deal after he ultimately said that a couple of

 19    the documents with his signature on them weren't signed by

 20    him; but this isn't a forgery case.         This isn't a forgery

 21    case.

 22                You're free to infer that that's the way to get a

 23    deal.    This was the testimony about my client.         Were you

 24    shocked by her arrest?      Very much so.     Why?   Answer, I never

 25    dreamt that she is even capable of being in a position where

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 60 of 208 PageID #: 6549
                             SUMMATION - MR. RIOPELLE                   3715

  1    she needs to be arrested.       She had always been honest with

  2    you?    Answer, very much, yes.      Very much yes.

  3                Here is some more.     And after meeting with the

  4    Government you got immunity agreement that we saw earlier

  5    today, yes?    Yes.    That's a fact, you got the agreement even

  6    though you didn't feel you did anything wrong.           Yes.   But you

  7    went ahead and insisted on getting an immunity agreement

  8    before you testified, correct?        I didn't ask for it, they

  9    offered it.    You took it, right?      Answer, yes, yes according

 10    to my lawyer's advice I did.       Question, because you knew that

 11    even an innocent person can be accused of a crime, correct?

 12    Yes.    Question, and you don't look good in orange, right?             I

 13    hate that color.      That was Mr. Ben-Bassat's testimony.

 14                How do you write that history book we talked about

 15    at the beginning?     How do you figure out what people intended,

 16    what people want to do, what people understood at any point in

 17    time?    History books continue to be written about folks like

 18    Julius Caesar.     Historians continue to debate did Julius

 19    Caesar cross the Rubicon because he was a narcissistic, crazy

 20    person who was going to be the first version of a tyrant, was

 21    that what he did?     Or was he in fact representing the

 22    interests of the ordinary citizens of the Roman Republic when

 23    he crossed the Rubicon to try to restore order to the Senate?

 24    What was Brutus up to when he stabbed Caesar?          What he was up

 25    to?    Was he trying to kill a tyrant or his own ambition that

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 61 of 208 PageID #: 6550
                             SUMMATION - MR. RIOPELLE                   3716

  1    led him, together with others on the floor of the Roman

  2    Senate, which is maybe the most famous murder in history.

  3    Historians continue to debate these topics 2,000-plus years

  4    later.   I hope you don't spend 2,000-years on this case.

  5                You'll decide what did Kyleen Cane intend?          What did

  6    she really intend in this case?        How should you decide that?

  7                Don't be distracted by the proof of motive, the

  8    cash, proof about cash in the case and shares that went to

  9    NPNC and all that stuff.       Proof of motive, the Court will tell

 10    you, is not a necessary element of the crimes with which the

 11    defendants are charged.      Proof of motive does not establish

 12    guilt.   It is immaterial what the motive for the crimes may

 13    be.   But the presence or absence of motive is a circumstance

 14    which you may consider and bearing on the intent of a

 15    defendant.    You can consider it, but it's not itself a part of

 16    the crime.    It's not itself something that you must decide.

 17                Don't be distracted by the Government's bogus

 18    allegations of concealment.       Here is that trading

 19    authorization that my client had for the David Ben-Bassat

 20    account.    It's signed by her.      It's in the account records,

 21    nobody is hiding anything there.

 22                How about the checks she signed for NPNC, we heard

 23    about those yesterday.      Her signature is on there.       That's an

 24    entity associated with her.       Nobody denies that.      She signed

 25    all those check.     She's not exactly Mata Hari with her

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 62 of 208 PageID #: 6551
                             SUMMATION - MR. RIOPELLE                   3717

  1    signature.    Nobody is concealing.

  2                Businesses do have names, NPNC was a business.          It

  3    had a name NPNC, so what?       By the way, here is some for this

  4    allegation of concealment in NPMC, here are the corporate

  5    filings with the authorities in Nevada.         They show Kyleen Cane

  6    as a member of the corporation.        They show Bryan Clark, her

  7    partner of Cane Clark, as a member of the corporation.             It's

  8    all filed with the Government.        Nobody is hiding anything.

  9                There is her electronic signature at the bottom.            So

 10    nobody is hiding that she's associated with NPMC.

 11                Here is another one NPMC Management LLC, Bryan

 12    Clark, there is Bryan Clark's signature.          Nobody is hiding

 13    what that company is.      It's a company that Kyleen and her

 14    partner owned and worked with together.

 15                And consider Ms. Mazella's testimony.         Remember, she

 16    was the FBI financial analysis who looked at a lot of the

 17    financial records in the company.        She showed that Cane Clark

 18    paid a lot of funds into the Cubed taken in from investors.

 19    They turned it over to Cubed, just as lawyers do.           Nothing

 20    suspicious about that.      But Cane Clark was never paid for its

 21    actual legal work.      Lots of other firms were, Clyde Snow and

 22    Sessions got theirs, Malone Bailey got theirs.           Lots of

 23    lawyers got paid in this case, but not Cane Clark.

 24                I ask you what is consider what is missing from

 25    Ms. Mazella's charts.      She told you how $265,000 came out of

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 63 of 208 PageID #: 6552
                             SUMMATION - MR. RIOPELLE                   3718

  1    Mr. Ben-Bassat's account and into these two LLC companies that

  2    are associated with my client, $265,000 went there.            The chart

  3    does not account for the $300,000 that Cane Clark advanced to

  4    Cubed to pay for Northwest Resources on June 11, 2014.            Once

  5    that payment is accounted for Cane, Clark is still short

  6    $35,000.    It's not as though this $265,000 was some kind of

  7    theft, right.

  8                There were two payments out, we heard about this

  9    yesterday, out of this account.        The first 300,000 was a

 10    payment that ultimately made its way to Titan investors, paid

 11    out to the investors in Cubed.        This was that first

 12    distribution that guys like Mr. Wexler complained about wasn't

 13    big enough, they weren't too happy it was only 300,000 but

 14    that's what they got.      This $300,000 is also offset by the

 15    300,000 advanced by Cane Clark for the purpose of Northwest

 16    Resources.    And remember another 300,000 went to Titan.

 17                And then there is the $225,000.        This $225,000

 18    payment is just about equal to 39 percent, the total Cubed

 19    trading which was 570 in the Glendale account.           There is a

 20    little bit of money that is left behind in the Glendale

 21    account that is not transferred over to this U.S. bank

 22    account.

 23                The 225 that is paid to Mr. Ben-Bassat is actually

 24    paid to him so he can pay the taxes that are associated with

 25    the trades in the Glendale account.         And then you can actually

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 64 of 208 PageID #: 6553
                             SUMMATION - MR. RIOPELLE                   3719

  1    see him paying his taxes, here is his federal tax payment

  2    $190,000.    Ms. Mazella agreed with me that a payment to the

  3    U.S. Treasury is likely a payment for tax.          That's what

  4    happened here.

  5                So some of these charts don't include all the

  6    information.    But it's out there.      You can find it.      Take a

  7    look at it.

  8                You'll find that at the end of the day NPMC -- at

  9    the end of the day you're not going to find that Kyleen Cane

 10    is some sort of greedy, evil-grasping person.          The shares that

 11    this company NPMC got the company, that she is a partner in

 12    with Bryan Clark, those are restricted shares.           They couldn't

 13    be sold for a year.      They had to be held.      That tells you

 14    Kyleen and her firm believed in Cubed.         They wanted it to

 15    succeed.    They wanted it to survive.       The last thing Kyleen

 16    Cane would want is a pump and dump scheme to destroy this

 17    company.    Because those shares would really be worth something

 18    in a year, if the company survived and thrived.           Kyleen Cane

 19    and her partner Bryan Clark were not in it for the quick buck.

 20    That's what you can infer from that.

 21                Then there is this document, remember?         Right before

 22    the arrest her firm, Cane Clark, was issued what are called SH

 23    shares to pay for the legal work that they had done for months

 24    at that point.     It was this filing $128,000 of legal work as

 25    of the end of May that had never been paid.          The firm went

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 65 of 208 PageID #: 6554
                             SUMMATION - MR. RIOPELLE                   3720

  1    months without getting a check from Cubed because Cubed didn't

  2    have any money.     And ultimately the firm agreed to take shares

  3    in the hope that the shares would stay afloat, would stay

  4    worth something.     If you're taking shares for payment of work

  5    you've done for months before, the last thing you want to do

  6    is see the company collapse in a pump and dump scheme.

  7    Instead you make sure that a little bit is sold into the

  8    market at a time so the price doesn't collapse.

  9                Finally, I want you to consider the testimony of the

 10    witnesses we did call right at the end of the case.            We called

 11    four separate character witnesses for Ms. Cane, four

 12    successful businessmen, four gentlemen who had known Ms. Cane

 13    for ten years, 15 years, a long period of time.           They had all

 14    done transactions with her.       They all testified that based on

 15    their extensive experience with her she is honest, she has

 16    great integrity.     You know what, despite all of this, she

 17    still represents them now.       They are loyal to her.

 18                I think what you'll find if you consider her

 19    character, and remember what Heraclitus told us, Character is

 20    destiny.

 21                What you'll find is that my client, Ms. Cane, was

 22    very committed to Cubed, as she was to her other clients, like

 23    Regenecin, Randy McCoy and John Weber.         They testified as

 24    character witnesses.      She's a committed person who wants to do

 25    all she can to help her clients.        You'll find that she was an

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 66 of 208 PageID #: 6555
                             SUMMATION - MR. RIOPELLE                   3721

  1    entrepreneur.     She's not an institution, not a giant law firm

  2    with 500 people.     She's someone who represents smaller

  3    companies, help them survive, help companies like Regenecin

  4    get on their feet.      She is not representing Citibank and

  5    institutions like that.

  6                I'm sure you will find that she was scrupulous about

  7    the press releases and the public filings that Cubed made,

  8    because you have heard no evidence that there was some

  9    egregious fraud in connection with them.          She was a creative

 10    person, a problem-solver, ready to try innovative solutions

 11    for Cubed's problems, including something like the David

 12    Ben-Bassat account.      That's a creative solution to the problem

 13    of leaking stock in the market to prevent the type of pump and

 14    dump that ruined companies like Code Smart and Star Stream.

 15    She wanted to protect Cubed from people like Wexler and Azrak

 16    and Bell.    She was loyal to her clients, very loyal.          And

 17    committed to helping Cubed succeed and protecting its share

 18    price to the extent she could.

 19                That's what the trading shows.        That's what the

 20    evidence shows.     That's what these character witnesses show.

 21                I want you to consider carefully the Court's

 22    instruction on character evidence.        You should consider this

 23    evidence together with all the other evidence you've heard in

 24    the case.    This evidence may alone by itself convince you that

 25    it is improbable that a person like Ms. Cane would commit the

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 67 of 208 PageID #: 6556
                             SUMMATION - MR. RIOPELLE                    3722

  1    offense charged.     And if considering this evidence together

  2    with all the other evidence in the case a reasonable doubt has

  3    been created, then you must acquit this defendant of all the

  4    charges.

  5                Ladies and gentlemen, at this point our rebels all

  6    have ended to, quote Shakespeare.        In a short while you'll

  7    deliberate on my client's fate.        You will decide whether she

  8    will suffer the brand of a felony conviction in this case or

  9    whether she will walk out without that indignity.

 10                In a few days all that's happened here over the last

 11    few weeks will fade like a dream in your mind.           You'll

 12    remember a few things, maybe something one of the witnesses

 13    said, some part of your deliberations, hopefully you've made

 14    some friends amongst your fellow jurors, but what has happened

 15    over the last five weeks will fade for you.          You'll go back to

 16    your lives.    You'll go on to whatever is next, your jobs, your

 17    families, you devoted so much time to this here.           I will go on

 18    to my next case, right.      The Government lawyers will go on to

 19    their next case.     Mr. Caliendo will go on to his next case,

 20    but interestingly enough, he won't leave the courtroom.             His

 21    next case is right here; my partner has the next case before

 22    Judge Vitaliano on trial.       I get to leave.     But hopefully

 23    he'll move up on the front of the table.

 24                But for you this will all fade.        It will be, I hope,

 25    a very interesting experience.        One you found very fulfilling

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 68 of 208 PageID #: 6557
                             SUMMATION - MR. RIOPELLE                   3723

  1    as citizens of our country.       But it will fade.      It will become

  2    one more interesting thing to talk to people about.

  3                The same really isn't true for Ms. Cane.         She spent

  4    the last four years branded a felon by the Indictment in this

  5    case.    That kind of thing is not good for a law practice.

  6    She'll never be able to completely get out from under the

  7    damage that's been done to her by this, by this prosecution.

  8    But she can be spared a felony conviction.          You could do that

  9    for her.

 10                I've tried to show you this morning the reasons why

 11    you should do that, why the Government's proof has fallen

 12    short.    And I submit to you that you should do that.          You

 13    should spare her that felony conviction.

 14                So I ask you, I ask you, ladies and gentlemen, to do

 15    your duty.    In the Old Bailey in London, which is the oldest

 16    continuously functioning criminal court in the

 17    English-speaking world, there is a carving on the wall that

 18    reads, "In these hallowed halls the crown always wins."            And

 19    what that means is that an acquittal or a conviction, it's all

 20    the same to society, the crown in England, it's the same.               The

 21    crown/society always wins if you do the right thing.            If you

 22    do the right thing, society wins.

 23                And in this case if you do what Lincoln encouraged

 24    the population to do back in the Second Inaugural -- and by

 25    the way, Lincoln was a pretty good darn trial lawyer before he

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 69 of 208 PageID #: 6558
                             SUMMATION - MR. RIOPELLE                   3724

  1    became a politician -- if you go ahead with malice toward not,

  2    with sympathy and charity for all.        If you well and truly

  3    consider the evidence in this case, as you are bound to do by

  4    your oath, I submit to you that you will reach the right

  5    verdict, the only verdict for my client, Kyleen Cane, which is

  6    not guilty.

  7                Thank you very much for listening so patiently to

  8    me.

  9                One more thing.     I want you to know this is

 10    absolutely the worst moment for any lawyer in any case.              I

 11    will sit down, and the minute I sit down I will think to

 12    myself, oh, my God I forgot to tell them about this evidence.

 13    I forgot to tell that great story that Gus Newman taught me 25

 14    years ago.

 15                The Government will get to stand up and make its

 16    rebuttal argument, and that's right, that's the way it should

 17    be, because they have such a heavy burden of proof.            And

 18    Ms. Jones I'm sure will give a excellent rebuttal argument.              I

 19    want you to be thinking as you go back in the jury room,

 20    because I won't get to talk to you again, I want you to be

 21    thinking as you deliberate all the great arguments Ms. Jones

 22    will make, what would Mr. Riopelle say about that.           What is

 23    the other evidence in the case that rebuts that.

 24                If the presumption of innocence that will travel

 25    with my client into that jury room with you and the great

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 70 of 208 PageID #: 6559
                             SUMMATION - MR. RIOPELLE                   3725

  1    burden in this case are to mean anything, are to mean

  2    anything, they require that of you, they require you to look

  3    at the Government's arguments and think what the counter

  4    arguments must be.

  5                Again, I think if you do that, if you carry out your

  6    oath as jurors will find that Ms. Cane is not guilty.            Thank

  7    you very much.

  8                (Continued following page.)

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                             Rivka Teich CSR, RPR, RMR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 71 of 208 PageID #: 6560
                                       Proceedings                      3726

  1                THE COURT:    Thank you, Mr. Riopelle.

  2                Ladies and gentlemen, we'll be taking our

  3    mid-morning break; a little late but, nonetheless, we will be

  4    doing that.    As you know, the next thing you will hear will be

  5    the rebuttal argument of the Government.

  6                All of that means that the case is not over, so the

  7    usual recess rules continue to apply:          Continue to keep an

  8    open mind; do not discuss the case amongst yourselves or with

  9    anyone else you may run into in the back; and we'll see you in

 10    about 15 minutes.

 11                (Jury exits.)

 12                MR. BISHOP:    Your Honor, may I be heard?

 13                I'm the member of the media who requested the

 14    wiretap recordings.

 15                THE COURT:    Yes.

 16                MR. BISHOP:    My name is Stewart Bishop.       I'm with

 17    Law360.

 18                I just wanted to -- I respect your decision but just

 19    wanted to cite some Second Circuit authority that there is a

 20    presumption in favor of public inspection and copying of any

 21    item entered into evidence at a public trial.

 22                The Second Circuit said it would take the most

 23    extraordinary circumstances to justify restrictions on the

 24    opportunity of those not physically in attendance in the

 25    courtroom to see and hear the evidence.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 72 of 208 PageID #: 6561
                                       Proceedings                      3727

  1                I respect your decision, your Honor, but just ask

  2    that you reconsider.

  3                THE COURT:    I hear your argument.      I have not

  4    prevented you from taking and getting the opportunity to have

  5    that evidence, just delayed when you can have it; not until

  6    after the jury verdict has been returned.

  7                What was said in those excerpts is already in the

  8    public record.     And if you want to communicate those excerpts,

  9    you're free to do so.      So, the information is in the public

 10    record.

 11                What's not in the public record is the audio.          The

 12    rules of this court generally prohibit the transmission of

 13    audio or video.     And when this case is over, you'll be more

 14    than free to do that.

 15                MR. BISHOP:    Thank you.

 16                See you in fifteen.

 17                MR. BINI:    We have one other issue Ms. Jones will

 18    raise.

 19                MS. JONES:    There's one thing I wanted to discuss

 20    before I give my rebuttal about a point of law.

 21                Yesterday during Mr. Ross' closing, he argued to the

 22    jury that unless they found that the Government had proven

 23    beyond a reasonable doubt that Mr. Discala manipulated all

 24    four companies, CodeSmart and Cubed and Staffing Group and

 25    StarStream, then they have a basis to find him not guilty.

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 73 of 208 PageID #: 6562
                                      Proceedings                       3728

  1    They're putting this extra burden on us that because we

  2    charged schemes involving all four stocks, we have to prove

  3    all four stocks.     Clearly, that's not the law, that's not the

  4    case.   Ms. Cane has only been charged with the Cubed,

  5    participating in that part of the conspiracy.

  6                The Government plans to argue during my rebuttal

  7    that what we need to prove is that a conspiracy existed and

  8    that the charged defendant became a knowing member of that

  9    conspiracy.    So, for the securities fraud conspiracy, all we

 10    need to prove is that the conspiracy to defraud involved at

 11    least one security and at least one overt act has been proved.

 12    And as for Count Two, the unlawful act charges a scheme to

 13    defraud involving use of mails or wire.

 14                MR. ROSS:    Judge, I think I went through those

 15    elements in the beginning of my closing argument.

 16                THE COURT:    I guess the point is she's only

 17    inquiring do you have any problem with her articulation of

 18    what the law is?

 19                MR. ROSS:    No, absolutely not.

 20                MS. JONES:    Then we're good.

 21                THE COURT:    That's what I thought.      The jury will be

 22    reminded what either have you said means nothing because it

 23    only counts what I said.

 24                See you in fifteen.

 25                (Recess taken.)

                                LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 74 of 208 PageID #: 6563
                                SUMMATION - MS. JONES                   3729

  1                THE COURTROOM DEPUTY:         Court is back in session.

  2    Counsel for both sides are present, including Defendants.

  3                THE COURT:    Ms. Jones, are you ready?

  4                MS. JONES:    I am, thank you.

  5                THE COURT:    Okay.

  6                (Jury enters.)

  7                THE COURT:    Be seated, please.

  8                Counsel will stipulate that the jury is present and

  9    properly seated?

 10                MS. JONES:    Yes, your Honor.

 11                MR. SHROYER:    Yes.

 12                MR. RIOPELLE:       So stipulated.

 13                THE COURT:    Thank you, counsel.

 14                Ladies and gentlemen, welcome back.        I hope you had

 15    a chance to refresh.      We are now ready to hear the closing

 16    argument, which will be the last of the arguments that you

 17    will hear by counsel, and it will be given to you by Assistant

 18    United States Attorney Shannon Jones.

 19                MS. JONES:    Thank you, your Honor.      May I proceed?

 20                THE COURT:    You may proceed.

 21                MS. JONES:    Thank you.

 22                Good afternoon, everyone.        For the last five weeks,

 23    you have heard overwhelming evidence that Abraxas Discala and

 24    Kyleen Cane manipulated the stock of securities.           And

 25    particularly, Discala and Cane manipulated the price of Cubed

                                 LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 75 of 208 PageID #: 6564
                               SUMMATION - MS. JONES                    3730

  1    together.    And this was just one part of the conspiracy led by

  2    Discala to manipulate the stock of the manipulated public

  3    companies.    Those are CodeSmart, the Staffing Group,

  4    StarStream, and Cubed.

  5                And why did they do this?       To enrich themselves at

  6    the expense of others.

  7                The overwhelming evidence presented to you proves it

  8    beyond a reasonable doubt.        Defense counsel have stood up and

  9    have done everything they can to distract you from the

 10    evidence of this case.      I'm here to bring you back to the

 11    evidence, to the witness testimony that you heard, the

 12    exhibits that you've seen.

 13                And the judge will instruct you it's the evidence

 14    that matters, not what the lawyers tell you.          The lawyers'

 15    words are not evidence.        Just because a lawyer says something

 16    in its closing doesn't make it so.        The evidence is the

 17    testimony, the documents, the recordings.          And the lawyers

 18    don't tell you what the law is, the judge does.           And I submit

 19    to you that after you hear the judge's instruction on what the

 20    law is, it will be clear to you that each defendant is guilty

 21    beyond a reasonable doubt on all counts.

 22                Now, you've heard four hours of summary yesterday

 23    from AUSA Patrick Hein about the evidence presented in this

 24    case.   I'm not going to go through all that again.          You heard

 25    it yesterday.     You'll have the exhibits; you can take a look

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 76 of 208 PageID #: 6565
                               SUMMATION - MS. JONES                    3731

  1    at them.    But I'm here to just address some of the key defense

  2    points that were raised so that you can think about them when

  3    you go back to your deliberations.

  4                The Government has to prove the Defendants' guilt

  5    beyond a reasonable doubt.       We understand that.      We embrace

  6    that burden.    And I submit to you we have done that in spades.

  7                The judge will explain to you what that term

  8    "reasonable doubt" means.       A reasonable doubt is a doubt that

  9    a reasonable person would have after carefully considering all

 10    the evidence and applying common sense.           It's not based on

 11    speculation, it's not based on a whim.         And I submit to you

 12    that after you hear all the evidence -- you have heard all the

 13    evidence, but after you consider the evidence, it will be

 14    clear to you we've met that standard for each defendant for

 15    each count.

 16                Now, I want to start briefly talking about the

 17    Government's witnesses, the serial liars.          Both Mr. Ross and

 18    Mr. Riopelle called the Government's witnesses, basically all

 19    of them -- the agents, the cooperators, the people who got

 20    immunity -- liars.      Now let's talk about that.

 21                You heard from Matt Bell, Marc Wexler, Victor Azrak,

 22    and Jamie Sloan.     Discala even said that his former secretary

 23    Marleen Goepel was lying to you.

 24                Why did the defense counsel call these people liars?

 25    Because, as the judge will instruct you, the testimony of even

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 77 of 208 PageID #: 6566
                               SUMMATION - MS. JONES                    3732

  1    just one accomplice is enough to convict as long as you find

  2    that testimony credible and it establishes guilt beyond a

  3    reasonable doubt.

  4                But we are not asking you to do that.         We are not

  5    asking you to rely on the word of just one cooperator; you

  6    heard from several.      And it's not -- this case is not about

  7    the cooperators.     You've heard from the cooperators.         They

  8    explained to you what the text messages meant, they explained

  9    to you what the wiretap calls meant.

 10                But let's keep in mind Victor Azrak, arrested on

 11    July 17; Marc Wexler, arrested on July 17; Matt Bell, arrested

 12    July 17.    You know who else was arrested on July 17?          AJ

 13    Discala and Kyleen Cane.

 14                This case is not built on cooperating witness

 15    testimony.    This is built on the wiretap recordings and the

 16    text messages and the trading records and the bank records and

 17    that mountain of evidence that was presented to you that

 18    clearly shows that these two defendants are guilty beyond a

 19    reasonable doubt.

 20                But those cooperators, they came in and they

 21    testified and they provided some helpful, I think, testimony

 22    about what do certain text messages mean -- what do certain

 23    text messages mean, what do certain wiretap recordings mean,

 24    to help explain what the evidence is to you.

 25                Now, these cooperating witnesses, they did plead to

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 78 of 208 PageID #: 6567
                               SUMMATION - MS. JONES                    3733

  1    serious crimes.     You should scrutinize their testimony

  2    carefully.    And you've heard defense counsel say if someone

  3    has lied even once in the past, if they lied when they were

  4    arrested and they were terrified and they didn't have counsel,

  5    then you should disregard everything they say.

  6                But, no, witness credibility is for you to decide.

  7    You decide if someone was telling you the truth on the stand

  8    or not.    When you make that determination, think about:          Did

  9    what they say make sense?       Did what they say, was that

 10    corroborated by other evidence?          Is it consistent with

 11    everything else that you learned in that case?

 12                Because when you think about it, you've got to think

 13    to yourself:    What were the lies here?       Who lied to you and

 14    what did they lie about?

 15                Let's think about that.       Like Victor Azrak, what did

 16    he say to you?     He said, I engaged in coordinated trades with

 17    AJ Discala and I was aware that Kyleen Cane was controlling

 18    this escrow and that was helping to control the stock price.

 19                You saw the text messages.       You heard the wiretap

 20    recordings.    Is there any reason for you to doubt that what he

 21    was telling you was the truth?

 22                Because what if he was lying?          That basically means

 23    he lied about committing a crime that implicated himself.

 24                If those things weren't true, then what did he do

 25    wrong?

                                LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 79 of 208 PageID #: 6568
                               SUMMATION - MS. JONES                    3734

  1                The only thing that Victor Azrak did in this case

  2    that resulted in him being guilty of stock fraud was

  3    coordinating trades with AJ Discala.         If that's a lie then

  4    what is he doing here?

  5                Let's talk about Matt Bell.       Matt Bell, he said he

  6    wasn't completely honest when he first got arrested.            He

  7    minimized.    He was scared.      He had his reasons.     But you have

  8    to think about those text messages, those text messages day

  9    after day after day after day with Mr. Discala where they're

 10    sending bids and putting in market orders and talking about

 11    ITEN and talking about StarStream and talking about Staffing

 12    Group and talking about Cubed and ask yourself when you

 13    consider that evidence and you consider the wiretap calls and

 14    you consider and the bank records and the trading records, do

 15    you have any doubt that he was telling you the truth?

 16                And, again, let's talk about Marc Wexler.          Marc

 17    Wexler, what did he do?        He coordinated trades with

 18    Mr. Discala and he coordinated the manipulation of Cubed with

 19    Kyleen Cane and Mr. Discala.        And, again, he had the wiretap.

 20    We had the wiretap calls and we had the bank records and we

 21    had the trading records.        And you could see whether or not

 22    what he was saying to you made sense or not.

 23                And to the extent that defense counsel complied or

 24    argued that these witnesses were coached or that they have

 25    some motive to lie to please the Government, ask yourself:

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 80 of 208 PageID #: 6569
                               SUMMATION - MS. JONES                     3735

  1    Does that make sense?

  2                You saw their cooperation agreements.         Their

  3    cooperation agreements require them to tell the truth.             And if

  4    they don't tell the truth, then they don't get those 5K1

  5    letters.    And there's so much evidence that's corroborating

  6    them including them, including each other, that I think it

  7    would be fairly obvious to anyone if they were not telling the

  8    truth.

  9                And you did hear about one discrepancy between Marc

 10    Wexler an Jamie Sloan.      Mr. Riopelle brought that up.         He

 11    talked about that bribe.       Marc Wexler mentioned testified that

 12    he recalled it was a $10,000 bribe, Jamie Sloan said I think

 13    it was a $4,000.

 14                You have to decide for yourself, do you think one of

 15    them was lying or do you think one of them made a mistake?

 16    Because it's one other or the other.

 17                When you think about did they make a mistake or did

 18    they intentionally lie, why would they lie?          I don't think it

 19    makes sense that someone is going to pretend to pay a bigger

 20    bribe than they did to seem like a big shot.          That seems

 21    ridiculous.

 22                You have to think about the witnesses and their

 23    testimony.    Marc Wexler, what did he say?        He said, I paid her

 24    $10,000, that's what I recall, I don't recall where I got that

 25    money, I don't recall -- like, you know, he didn't recall any

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 81 of 208 PageID #: 6570
                               SUMMATION - MS. JONES                    3736

  1    of the other details.      Ms. Sloan testified it was $4,000, she

  2    remembered there was talk about $10,000 but she didn't get

  3    that money.

  4                Again, why would either of these people lie about

  5    this?    What matters is do you think that their testimony about

  6    the guilt of the defendants was corroborated?          Did it make

  7    sense?    And I submit to you that it did.

  8                Now, you also heard Mr. Riopelle attack the

  9    credibility of those Northwest Resources shareholders.            You

 10    heard from Taylor Edgarton, Wesley Smith, and Marche Godffrey.

 11    And he's telling you that because these men at first were not

 12    completely honest with agents when they were questioned, that

 13    you should disregard their testimony.

 14                But ask yourself, when they came in here and

 15    testified did what they say make sense or were they lying

 16    about that?

 17                Did Taylor Edgarton lie to you about being a fake

 18    CEO of a company?

 19                Do you really think that man, who was a former

 20    dishwasher and warehouse worker, decided to wake up one day

 21    and open his own mining company?

 22                Do you think that guy got $20,000 out of his own

 23    pocket and formed this mining company?

 24                Do you think any of these investors, like Marche

 25    Godffrey -- these fake investors, Marche Godffrey, the Smith

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 82 of 208 PageID #: 6571
                               SUMMATION - MS. JONES                    3737

  1    family, that they would invest $600 in a mining company run by

  2    someone like Taylor Edgarton?

  3                Of course not.      The Northwest Resources mining

  4    company was ridiculous from the outset.           There's no way that

  5    anyone was going to spend any money of their own to form that

  6    company to actually be a mining company.

  7                And Marche Godffrey, you heard him.        What did he lie

  8    about?   What was the big lie with Marche Godffrey?

  9                His lie was he didn't tell agents who gave him that

 10    $40 to sign the papers.        He said it was some guy outside of

 11    the supermarket, but when he came in here to testify he said:

 12    You know what?     That wasn't true.     I'm here in court, I'm

 13    under oath, I'm going to tell the truth.          And the truth was it

 14    was my barber, Gary Scoggins.

 15                Why would somebody -- I'm sorry, he said:          It was my

 16    barber, Fat Matt.     He didn't even know the guy's name, but he

 17    identified the picture.

 18                Why would anyone lie about that?        It just doesn't

 19    make any sense.

 20                Is it more plausible that he was paid 40 bucks to

 21    sign these papers or is it more plausible that he actually

 22    invested $600 of his own money in a mining company and then

 23    never followed up about where his stock certificate was?

 24    Absolutely not.

 25                Why do we care about this?

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 83 of 208 PageID #: 6572
                               SUMMATION - MS. JONES                    3738

  1                Why do we care about Northwest Resources?

  2                Why did we have these witnesses come in here and

  3    talk to you about these events that happened in 2011?

  4                The reason why we did that is because this is how

  5    Kyleen Cane got control over those Cubed shares.           This is

  6    where it started.     And you have to think to yourself:         Why did

  7    they go through this process?        Why did Cane Clark round up

  8    these 30 fake investors?       Why did they invest this money?          Why

  9    did they, you know, buy this mining claim that no one had any

 10    intention of using?

 11                They did it because these were the steps that they

 12    needed to do to get the stock registered with the SEC so then

 13    it would be free-trading shares so then they could sell the

 14    shell company.

 15                And ask yourself:     Is it really plausible that this

 16    was all Joe Laxague?      That he was running around on his own,

 17    handing out $40,000 to pay off Taylor Edgarton to pay for that

 18    initial investment that paid for the big mining claim and the

 19    geologists?

 20                And to pay those investors, someone had to come up

 21    with that $600.     Somebody had to come up with that total of

 22    $18,000 to deposit in the bank account to make this look real.

 23                And why were they trying to make this look real?

 24    Because this is what you needed to do to register this company

 25    with the SEC and get those shares to a point where they could

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 84 of 208 PageID #: 6573
                               SUMMATION - MS. JONES                    3739

  1    be free-trading.

  2                And then what did they do?       They sold that shell.

  3                And who is in charge of that firm?        Kyleen Cane.

  4                And who was paid $325,000 when that shell was sold

  5    to AJ Discala and Marc Wexler?        Cane Clark, to the bank

  6    account that she controls.

  7                That's why this matters.

  8                And what you have when Cubed goes public is you have

  9    Kyleen Cane in control of all of those share certificates.

 10    All of those share certificates from those fake shareholders

 11    who supposedly invested in this company in 2011.

 12                That's how she got control over this company.          And

 13    it was all based on lies.       All the SEC filings about Northwest

 14    Resources, about who was really in charge of this company,

 15    where did the money come from, who actually invested into this

 16    company, it was all lies.       It was all lies to create a shell.

 17                And you heard what Cane Clark does.        You heard what

 18    Kyleen Cane does:     She sells shells.

 19                Now, there's nothing necessarily illegal about

 20    selling a shell.     But it's not legal to make a fake company

 21    with fake shareholders and file things with the SEC that are

 22    not true to get that shell.       And that's what happened here.

 23    And, so, now you have a fake shareholder, a fake company, a

 24    shell company, that now can be sold and be used in one of

 25    these alternative public offerings to take a company public.

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 85 of 208 PageID #: 6574
                               SUMMATION - MS. JONES                    3740

  1                And that's what happened here and that's why we care

  2    about Northwest Resources.

  3                Now, I'm going to come back to some of Cane's

  4    arguments later, but first I want to turn to a couple of

  5    arguments that Mr. Discala's counsel raised yesterday about

  6    SSET and TSGL.

  7                I think we're going to need the Elmo, William.

  8                Now, most of the evidence, not all, but most of the

  9    evidence in this case that was presented to you related to

 10    CodeSmart and Cubed.      And I submit to you there was

 11    overwhelming evidence with respect to Discala as to both of

 12    those counts, both of those stocks, and with respect to

 13    Ms. Cane as far as Cubed goes.

 14                But Mr. Ross brought up those other two stocks.

 15    First of all, he brought up some other companies that have

 16    nothing to do with this case, they're not relevant, I don't

 17    even know why he was mentioning them.         But that's not what

 18    this case is about.      This case is about the four stocks that

 19    are the manipulated cover companies charged in the indictment:

 20    CodeSmart, StarStream, the Staffing Group, and Cubed.

 21                So, let's talk about StarStream and the Staffing

 22    Group.   Mr. Ross argued that we failed to prove that Discala

 23    conspired to commit fraud with respect to those two stocks.

 24    Well, that's not correct.

 25                First off, what did both Jamie Sloan and Marc Wexler

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 86 of 208 PageID #: 6575
                               SUMMATION - MS. JONES                    3741

  1    tell you?    That Marc Wexler paid Jamie Sloan a bribe so she

  2    would stuff StarStream stock into her clients' accounts.

  3                And Wexler told you he told Discala about it.          Of

  4    course he did.      They were partners and they were friends and

  5    they talked on the phone, as you saw, all the time.

  6                So, now let's look at some of that evidence of the

  7    StarStream and Staffing Group manipulation.          First, look at

  8    some of those Bell texts from Government 132-2.

  9                First there are these text messages on January 10.

 10    And what do they say?

 11                Can you have someone buy a bit of SSET?         If you can,

 12    5,000 at 1.33.

 13                Nice.

 14                TY.

 15                I'm on the bid for TSGL for point three.

 16                Smart.

 17                Don't chase, just showing support.

 18                Let's take a look at another set of text messages

 19    from January 13, 2014.      AJ Discala to Matt Bell.

 20                Need TSGL and SSET.      I'm focusing on bridge too all

 21    day.

 22                Great.    Sounds good.    Bid for size on TS.

 23                On it.    At 34.

 24                Okay.

 25                And then let's look at January 30, 2013 -- sorry,

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 87 of 208 PageID #: 6576
                               SUMMATION - MS. JONES                      3742

  1    2014.

  2                I know tomorrow I'm blasting SSET.

  3                Okay.   I'll provide support.

  4                I put in a bid at 70 on SSET.          7,000 shares.

  5                We're gonna rip it.

  6                I moved my bid up to point eight five.

  7                Nice.

  8                Bid 97 for 1K.

  9                Try to take VFIN out for 1K.

 10                Back and forth, back and forth, back and forth.

 11    These two are coordinating on both SSET and TSGL.

 12                Also, let's look at the transcript from 198-74.

 13    Remember, this is also Count 7.          You saw this yesterday during

 14    Mr. Hein's presentation.       This one is from May 9 of 2014.

 15                Mr. Discala says to Mr. Azrak:         Oh, do you own any

 16    SSET?

 17                No.

 18                Okay.   We're going to buy this effer back.         I'm

 19    going to pound it.

 20                Really?

 21                Yeah.   I'm gonna buy it, I'm gonna pound it.           I'm

 22    gonna get the price down.

 23                He wants to push the price down on this stock to 11

 24    cents.

 25                On that second page:      Where is it?     Where is it at

                                LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 88 of 208 PageID #: 6577
                               SUMMATION - MS. JONES                    3743

  1    right now?

  2                Eleven cents.

  3                We're gonna buy the shit out of it.        Me, Marc, you,

  4    we're gonna buy it and then we're gonna rip it back up.

  5                This is manipulation.        They're working together to

  6    try to push that price down and then they want to jack it back

  7    up.

  8                You heard Mr. Ross yesterday give this long

  9    discussion about how these were real companies that

 10    Mr. Discala really cared about.

 11                Mr. Discala cares about himself.        He cares about his

 12    pocketbook.    He doesn't care about these companies.

 13                There was also a lot of discussion yesterday from

 14    Mr. Discala about these are real companies with real products.

 15    This case is not about whether or not these are real companies

 16    with real products, this case is about was the stock

 17    artificially manipulated to deceive investors?           And it's clear

 18    that it was.

 19                What happens when stock is manipulated?         When the

 20    stock is manipulated, that means that it's at an artificially

 21    high price that does not reflect the merit of the company.

 22                You heard that's what happened with CodeSmart.

 23    There was text after text after text between AJ Discala and

 24    Matt Bell about walking up the price and selling it.

 25                You heard Mr. Discala on the stand.        You can make

                                LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 89 of 208 PageID #: 6578
                               SUMMATION - MS. JONES                    3744

  1    your own assessment about his credibility and what he said.

  2                But what did he tell you about this text with Matt

  3    Bell?   He told you first:      Oh, I didn't sell any CodeSmart

  4    until May 23.

  5                So ask yourself, what was going on with all those

  6    texts between May 13 and May 23 about buy this, bid that, do

  7    this, do that?     They're coordinating the sells.

  8                And you have to also ask yourself:        What is going on

  9    here?   Mr. Discala is a seller.         He's not a client of Matt

 10    Bell's.    Matt Bell's clients are his Alamo customers, those

 11    customers that relied on him to make investment decisions for

 12    them and buy stock that was appropriate for their portfolios.

 13                And what did he do?      He bought a ton of CodeSmart

 14    and stuck it in their accounts.          And at gradually increasing

 15    prices.

 16                This is not the way the market is supposed to work.

 17    When you want to buy something, you want to buy it for as

 18    cheap as you can.     When you want to sell something, you want

 19    to get as much money as you can.         Between those two competing

 20    desires of I don't want to pay more than I have to and I don't

 21    want to sell it for less than I have to, that's where the

 22    price is supposed to be.

 23                What are Mr. Discala and Matt Bell doing?

 24                Mr. Discala is saying:       Go point eight, go point

 25    nine, go point ten.

                                LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 90 of 208 PageID #: 6579
                               SUMMATION - MS. JONES                    3745

  1                And Matt Bell is like:       Filling it, filling it,

  2    filling it.

  3                He was getting his clients to pay more and more

  4    money so Mr. Discala can sell it at higher and higher prices.

  5                This is not how the market is supposed to work.

  6    This is stock fraud and that's what they were doing.

  7                Now, what else did Mr. Ross argue to you about

  8    StarStream and the Staffing Group?        He suggested to you that

  9    we must find Mr. Discala guilty of conspiring to manipulate

 10    all four stocks beyond a reasonable doubt to convict him of

 11    either of the conspiracy counts.

 12                I suggest to you that Mr. Ross misrepresented a lot

 13    to you if that's what he was trying to imply.

 14                The judge will explain the law to you.         And I will

 15    believe he will tell you what the Government needs to prove

 16    for the conspiracy counts are that:         One, a conspiracy

 17    existed, meaning that at least two people agreed to commit an

 18    unlawful act charged in that conspiracy count; and, two, the

 19    charged defendant became a knowing member of that conspiracy.

 20                For Count One, the unlawful act charged is

 21    securities fraud, so we need to prove that a conspiracy to

 22    defraud involved at least one security and that at least one

 23    over the act has been proved.

 24                And what's an overt act?      An overt act is some step

 25    that any member of the conspiracy takes in furtherance of that

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 91 of 208 PageID #: 6580
                               SUMMATION - MS. JONES                    3746

  1    conspiracy.

  2                And, so, for Count Two, the unlawful act charged is

  3    a scheme to defraud involving the use of mail or the wire.

  4                The Judge will describe the elements of the crimes

  5    to you at length.     Listen to him, not the lawyers, about what

  6    law must be proved.

  7                Now, let's take a step back and think about the

  8    arguments that have been made here in the last two days.

  9                Let's be clear about one thing:        It is against the

 10    law to artificially control and manipulate stock prices.            The

 11    judge is going to explain this to you in his instruction.

 12                Matt Bell, Marc Wexler, Jamie Sloan, Victor Azrak,

 13    they've all told you that they worked together to artificially

 14    manipulate stock prices and that's why they pled guilty.            And

 15    those witnesses told you they committed their crimes with AJ

 16    Discala an Kyleen Cane.

 17                In this case, you have heard so much evidence of

 18    blatant stock fraud; hundreds of text messages, explicit phone

 19    calls.   Both Discala and Cane are caught on tape committing

 20    the crimes.

 21                And the defense counsel argued:        Oh, no.   Oh, no.

 22    Nothing wrong here, they didn't do anything wrong.           They were

 23    just trying to protect the company.         They were just trying to

 24    keep the stock price up.

 25                Keeping the stock price up artificially by working

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 92 of 208 PageID #: 6581
                               SUMMATION - MS. JONES                    3747

  1    with other people, that's stock fraud.         It's not okay.

  2                You know, the judge will explain the law to you.

  3    What he's going to make clear to you is that no, it's not okay

  4    to artificially manipulate the stock price of these stocks.

  5                Let's get back to reality here and talk about the

  6    facts and the evidence and the law, not the defense theories

  7    about how clearly illegal conduct is somehow okay just because

  8    they say so.

  9                Mr. Riopelle argued with respect to Ms. Cane that

 10    everything with the company was done out in the open.

 11                Are you kidding me?      They concealed everything.

 12    Kyleen Cane hid the fact that she controlled all the

 13    free-trading stock.      That's not disclosed anywhere; that's not

 14    in any SEC filings, that's not in the private placement

 15    memorandum given to investors.

 16                There are eight million free-trading shares.          Those

 17    original Northwest Resources shareholders, those shareholders

 18    that are described in the original Northwest Resources SEC

 19    filings, you can see that that stock is out there.           You can

 20    see that that is the free-trading stock.          Nowhere is anyone

 21    told outside of this conspiracy that Kyleen Cane controls all

 22    that stock.

 23                Why not?    Because no one would buy this stock if

 24    they knew one person was controlling and setting the price.

 25    That's ridiculous.      You want to invest in a tech company where

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 93 of 208 PageID #: 6582
                               SUMMATION - MS. JONES                    3748

  1    they're saying, oh, this stock is worth $5, $5.50, $6, but, by

  2    the way, it's all being controlled by one person who's leaking

  3    that out as the market demands.

  4                No, this is not about what the market demands, this

  5    is about artificially keeping that price up where they want

  6    it.   They want it up above $5 and that's what Kyleen Cane

  7    does.   She keeps that price up and she does it by controlling

  8    the supply.    That's her job.     If she doesn't sell it, the

  9    price can't drop.

 10                That's not how the free market is supposed to work.

 11    She doesn't own that stock and, yet, she is controlling it and

 12    she's controlling the price.       And she's hiding it and you know

 13    she's hiding it.     No one is told about it.       It's not in her

 14    name, it's in her good friend David Ben-Bassat's name.

 15                Why is that?    Why is that?

 16                Mr. Riopelle is like, There's nothing wrong with

 17    letting someone else trade stock in your account.

 18                Yeah, but there's also nothing preventing Ms. Cane

 19    from opening up her own account in her own name and doing this

 20    trading out in the open and telling everyone that she's doing

 21    it so everybody knows what the situation is when they make

 22    that decision to buy the stock.          And they hid it.   Because

 23    they did not want the market to know.

 24                So, what happens when you don't control the price?

 25    What happens when you just let normal market conditions apply?

                                LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 94 of 208 PageID #: 6583
                               SUMMATION - MS. JONES                    3749

  1                What happens is that the stock price is based on

  2    what the company is worth.        It's not based on some fantasy

  3    idea of someday this will be really great and will be worth

  4    this so it's okay to keep it up here.         No.   The price is

  5    supposed to be what it's worth at that moment based on what

  6    people are willing to sell it at and what people are willing

  7    to buy it at.

  8                Let's talk about a couple of the other stocks here.

  9                What happens when the control doesn't work?

 10                What happens when you can't keep that price

 11    artificially up?

 12                Well, you heard with CodeSmart it started off at $3,

 13    went up to $6, went back down, went back up.          And then, when

 14    the control was done, when it's just based on the merits of

 15    the company and there's no artificial inflation of the stock

 16    price, where is that the stock trading in the summer of '14?

 17    It's like ten cents.

 18                Let's talk about StarStream.       You heard Marc Wexler

 19    testify.    He wanted to manipulate that stock price.          He wanted

 20    to get it up.     He tried to get people to stuff it in people's

 21    accounts.    No one would do it.

 22                And what happened to that stock price?         It gets

 23    deposited into his account and there's like -- it starts with

 24    a price of $5 and it immediately drops.           He can't sell that

 25    stock to save his life.        He gets a couple of sales out, $1.50,

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 95 of 208 PageID #: 6584
                               SUMMATION - MS. JONES                    3750

  1    $1.40, $1.30.     And you heard in that transcript that by the

  2    summer it's trading at 11 cents, 75 cents.

  3                It doesn't matter that it was a real company that

  4    had some association with The Butler.         What matters is what

  5    people were willing to pay for that stock.          And what people

  6    were willing to pay was almost nothing.

  7                And that's the same thing with the Staffing Group.

  8    Sure, it might have been a real company, it might have had

  9    some business, but where was it trading in the summer of 2014?

 10    25 cents, 30 cents.      You heard Victor Azrak testify he paid,

 11    like, almost 50 cents for that stock and it lost half of its

 12    value.

 13                That's what happens when you don't manipulate a

 14    stock price:    Its value reflects what the company is worth.

 15                And if the company is not worth much, the stock

 16    price should be low.

 17                Kyleen Cane knew she controlled all the shares.             She

 18    knew that control was illegal and that's why she was hiding

 19    it.

 20                You heard Mr. Riopelle argue, Oh, she said no

 21    texting because she's older and doesn't like to text.

 22                You guys, you saw the text messages.         The people who

 23    are texting her are AJ Discala and Marc Wexler.           Those two --

 24    she keeps telling them:        No texting; let's call.     No texting;

 25    let's talk on the phone.

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 96 of 208 PageID #: 6585
                               SUMMATION - MS. JONES                    3751

  1                And they keep texting her.       It's like she can't stop

  2    them.   She knows that is not the smart way to commit a fraud

  3    scheme.    She knows you shouldn't have it in writing, and they

  4    can't seem to help themselves because they keep texting her.

  5                And those texts show that they are working together.

  6    They are intentionally coordinating their trades and

  7    concealing that control.

  8                For example, on April 19, you saw that text in

  9    Government Exhibit 129-25, Discala writes:          Make sure there's

 10    enough at 5.25.     Don't want it going higher.

 11                And what does she respond?

 12                This is what we should talk about, not text.          I'll

 13    call you tomorrow.      Very important.

 14                On June 6, 2014, Government Exhibit 129-57, there's

 15    a text exchange between Marc Wexler and Kyleen Cane.            He texts

 16    her about the Titan distributions:        I'll call you Monday with

 17    the account detail.

 18                She writes back:     Please call.     No more texting.

 19                On June 10, from Wexler, again regarding the Titan,

 20    distribution:     Speak in ten?    Sorry for the text.

 21                She's like:    Okay, but no texts.

 22                She doesn't want to talk about this in text messages

 23    because she knows what she's doing is clearly illegal.

 24                Let's look at some of the other texts that show she

 25    working with AJ Discala and Marc Wexler.

                                 LAM      OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 97 of 208 PageID #: 6586
                               SUMMATION - MS. JONES                    3752

  1                Look at Government Exhibit 129-31 again:         Aloha,

  2    Kyleen.    Do you think we could take it up to at least 5.30

  3    tomorrow?    If so, would you give direct or give permission to

  4    Glendale?    We have demand but need a good visual, especially

  5    because we have so much news opportunity tomorrow.           Please,

  6    please.    Thanks so much.     Everything is great.

  7                And what does she do?        She texts.

  8                In Government Exhibit 129-107, she texts:          Here's

  9    George's number, George at (818)907-1505.

 10                And she texted him:      CRPT between 5.25 and 5.30.

 11                Let's look at Government Exhibit 129-46:         Kyleen,

 12    can we just ease into $6.35?       We have some buying.

 13                Okay.

 14                Ky, is everything okay?       Still on track?

 15                Yes.    Call me.   No texts.

 16                What does this show?      This shows that she is

 17    participating in the conspiracy to manipulate the stock.            She

 18    is working with AJ Discala and others to control the price.

 19                Now, there was a lot of discussion about, oh,

 20    putting in a bid.      Putting in a bid is not a deceptive act.

 21    But talk to yourself, think to yourself:           AJ Discala talked

 22    about his box nonstop.      He wanted the bids and the asks to not

 23    be too far apart.      He wanted the bids at all the different

 24    market makers:      Glendale, VFIN, NITE, CDEL.       He wanted to see

 25    bids in the price ranges where he thought the stock should be

                                LAM       OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 98 of 208 PageID #: 6587
                               SUMMATION - MS. JONES                    3753

  1    all sort of in the same area.

  2                So, when he's telling someone put in a bid at this

  3    price, don't worry, you won't get hit, what is he saying?

  4    He's saying:    I want it to look like someone wants to buy the

  5    stock at that price and I want it to show up on the market

  6    makers in the Level 2 so people can see that, so people can

  7    see that there's interest in buying this stock at that price.

  8                That is intended to deceive people into thinking

  9    that there's more demand for the stock than there is.

 10                And it does more than provide prove optics.          What

 11    happens when the price drops?        What happens when the price

 12    goes down to where the bid is?        The bid gets hit and the

 13    person ends up buying the stock at that price.

 14                A bid is an offer to buy.       If the price hits your

 15    bid, you buy it.     You heard that from Victor Azrak.         You heard

 16    many times he put in a bid -- he didn't want to buy the stock,

 17    but he put in the bid, the bid got hit, and then he owned the

 18    stock.

 19                What does that do?     That helps support the price.

 20    That keeps the price from dropping too low so it can keep that

 21    artificial control going.

 22                Now, you've heard arguments about the press

 23    releases.    You heard Discala argue that press releases were

 24    mostly true and if they were false not it's his fault because

 25    he didn't write them.      And Mr. Riopelle argued that Cane

                                LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 99 of 208 PageID #: 6588
                               SUMMATION - MS. JONES                    3754

  1    actually wasn't working to coordinate prereleases.

  2                Now, why are press releases important?         Press

  3    releases are important because they suggest to the market

  4    something is happening; something is happening that justifies

  5    this price going up.

  6                We issue a press release and then Discala would say:

  7    This thing's gonna fly.

  8                You need to have something to justify the price

  9    walking up.    Because if it's just going up, up, up, up, up,

 10    and there's no news and nothing is happening, people say:               Why

 11    is this stock going up?         What's going on that would justify

 12    this price going up?

 13                So, they'd work together.       And Mr. Riopelle

 14    suggested that Cane wasn't part of that, that she didn't

 15    understand that, that she wasn't coordinating with him.

 16                Well, let's take a look at Government Exhibit

 17    198-41.    They're talking about the press releases.         And, yes,

 18    the press releases were not as often as they wanted, they were

 19    not -- Mr. Wexler and Mr. Discala were dissatisfied about how

 20    often they were coming out.         Kyleen Cane's fixing it, she's

 21    getting a new press person onboard who is going to take care

 22    of it.

 23                And they talk about this.       She tells them:     Yeah,

 24    we're working on it.

 25                She's like:    We're working on it.      It's coming twice

                                 LAM       OCR     RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 100 of 208 PageID #: 6589
                                SUMMATION - MS. JONES                   3755

  1    a week.    It's a lot more than you could possibly hope for.

  2                And Discala is complaining:       Twice a week is great,

  3    but when did we get twice a week?

  4                She says:    Yeah, there's an announcement today.           It

  5    hasn't come out yet.      There's another one coming out later in

  6    the week.

  7                She understands what's going on and she is working

  8    with Discala and Wexler to make this happen.

  9                Now, Mr. Riopelle argued that if a match trade

 10    didn't happen every day, then somehow there's no evidence of

 11    securities fraud.

 12                That's a ridiculous argument.          We have to show that

 13    they conspired to commit securities fraud, that they conspired

 14    to commit mail and wire fraud.        We don't have to prove that

 15    they actually did it, although in this case there is ample

 16    evidence that they did it over and over and over again.

 17                Ladies and gentlemen, I submit to you that you guys

 18    can convict Mr. Discala and Ms. Cane based on the calls from

 19    May 23 alone.

 20                Because what do those calls show?         Those calls show

 21    that they are coordinating the stock price, working together,

 22    and making it happen.       That stock price jumps up.

 23                Why does it jump up?      Mr. Riopelle argued oh,

 24    Ms. Cane had nothing to do with that, it just happened and she

 25    was not responsible for that.

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 101 of 208 PageID #: 6590
                                SUMMATION - MS. JONES                   3756

  1                What did the calls show you?        What did you hear?

  2    You heard that the stock price jumped up because her broker,

  3    her broker at Glendale, George Castillo, who had been

  4    releasing the stock at a certain price at her direction was on

  5    vacation.    And because he was on vacation, the person who was

  6    filling in was not selling, was not providing the supply that

  7    was needed to keep the price at where they wanted it to be.

  8                So what happens?     The price spikes.

  9                And this is bad.     Everybody knows this is bad.

 10    Because there's no explanation for the spike.           It goes from

 11    five something to up to seven.

 12                Although Mr. Wexler is kind of like:         Oh, maybe

 13    we'll make some money.       Maybe this is a good thing.

 14                The people who understand what's going on, like

 15    Ms. Cane and even Mr. Discala, they're like:           Oh, this is not

 16    good.

 17                Mr. Discala said:      This is going to ruin my box.

 18    This is going to ruin my chart.          It kills me that they did

 19    this.

 20                And Ms. Cane and Mr. Discala talk about it and

 21    they're like:     We've got to bring it down.       We've got to bring

 22    it down.

 23                They're in agreement about this.        They're in

 24    agreement that this price, which they both know is fake from

 25    the get-go, needs to come back down; not because that's the

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 102 of 208 PageID #: 6591
                                SUMMATION - MS. JONES                   3757

  1    real price, but it will make it look better, it will make the

  2    chart look better.

  3                So, they agree to do that and they work together to

  4    make that happen.      And it's not just Mr. Discala and Kyleen

  5    Cane who are doing this.         AJ Discala calls Darren Goodrich, he

  6    calls Marc Wexler, he calls Victor Azrak.          He has everybody

  7    putting in bids and having Ms. Cane sell so they can get that

  8    price down.

  9                And where do they get it?       They get it to $6.30.

 10                And what had Ms. Cane said where they wanted to

 11    land?    $6.35.

 12                Mr. Riopelle argues:      They said 6.35.     It ended at

 13    6.30.    That shows that there was no control, there was no

 14    coordination.

 15                That is ridiculous.       They brought it back down.

 16    They exercised that control.

 17                And what did Mr. Discala tell Mr. Azrak later in the

 18    same day?    He said:    You want to get it back down to $6.35,

 19    $6.30, whatever.

 20                It didn't matter.       What matters is they worked

 21    together and they brought it back down and did that together

 22    because they both knew this looks bad.          This is going to set

 23    off alarms and we can't have that.         We need to bring it back

 24    down.

 25                And they did.       She did what she needed to do:

                                 LAM       OCR      RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 103 of 208 PageID #: 6592
                                SUMMATION - MS. JONES                   3758

  1    Called George Castillo, he started releasing the stock, the

  2    price came down, and they got it basically where they wanted

  3    it.   That is control.

  4                Now, there's also been arguments that it's

  5    significant that there wasn't selling from the David

  6    Ben-Bassat account on certain days.

  7                First of all, we don't have to prove that they

  8    committed stock fraud every single day from whenever it

  9    started trading until the day they were arrested.            What

 10    matters is, were they working together to artificially control

 11    the price?     And you can see that they were based on what stock

 12    price was doing.      It never dropped down, it was up and up and

 13    up and up, based on nothing other than market manipulation.

 14                And how did Ms. Cane help keep that price up and

 15    going up?    She wasn't selling.      She had most of the supply and

 16    she was not releasing that stock and the price was not going

 17    down and it was still going up and it was all part of the

 18    coordinated effort.

 19                There's also arguments that it was significant that

 20    there were no -- there's no trading in the David Ben-Bassat

 21    account after June 30.

 22                Well, what do you know what's coming?         What was

 23    still yet to come?      There were more traunches of stock coming.

 24    You heard that.     And you saw that in evidence.

 25                On June 2, Cane Clark, Kyleen Cane's law firm, drops

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 104 of 208 PageID #: 6593
                                SUMMATION - MS. JONES                   3759

  1    off that Marche Godffrey Cubed stock certificate.            You heard

  2    from Marche Godffrey, he knew nothing about that stock

  3    certificate.     And they instructed the stock agent to transfer

  4    that money -- that stock into an account at JPMorgan Chase

  5    that they claimed was associated with Ostrich Technology

  6    Partners, a company in Belize.

  7                And it took some time for that to happen.          That

  8    transaction didn't actually occur until June 20.           And then the

  9    first trade that's associated with that account -- you heard

 10    from the JP Morgan Chase representative the first trade in

 11    that account was July 17.

 12                They weren't done.      She wasn't finished she was

 13    moving on to the next traunch of stock.

 14                Let's look at Government Exhibit 129-89, June 7.

 15    This is between that broker who is identified as being Cayman

 16    Maniac, and he's texting with Kyleen Cane in June; early June,

 17    June 7.    He's watching that stock:       All that stock is creeping

 18    up.

 19                She writes back with a smiley face.

 20                And he writes:      You have a million shares, wasn't

 21    it?

 22                She says:    The first deposit will be 270K but there

 23    will be two more.

 24                Okay.   Great.

 25                And what deposit is she talking about?         I submit to

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 105 of 208 PageID #: 6594
                                SUMMATION - MS. JONES                   3760

  1    you she's talking about that deposit of those Marche Godffrey

  2    shares that finally got deposited in JPMorgan Chase in a

  3    foreign UK brokerage account on June 20 and then first

  4    targeted the first trade on June 15.         The first and only

  5    trade.

  6                Because what happened on July 17?         Kyleen Cane was

  7    arrested.

  8                And what was also happening at that time?          Well,

  9    Kyleen Cane was getting her own free-trading shares.            You saw

 10    that in Government Exhibit 147-21.         Cubed agreed to give

 11    Kyleen Cane 300,000 free-trading shares of Cubed stock.

 12                And in that board resolution, what did they value

 13    that stock at?     This was free-trading stock.        This is supposed

 14    to be free-trading stock that she was getting at the end of

 15    June 2014.     And what value did they put on that stock?          $1,

 16    the same price that people who were investing in the private

 17    placement paid.

 18                But there was a big difference between Kyleen Cane's

 19    300,000 shares and those restricted shares that people were

 20    buying for a dollar a share:        Those restricted shares were

 21    going to be restricted for a year.         Those people had to hold

 22    on to that stock for a year before they could sell it.

 23                So, they knew they were taking some risk that maybe

 24    the stock wouldn't be worth $5, $6 in a year from now.             Keep

 25    in mind, they were not taking the risk that this was an

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 106 of 208 PageID #: 6595
                                SUMMATION - MS. JONES                   3761

  1    artificially inflated stock that was a complete fraud, they

  2    just thought normal market conditions might mean that a year

  3    from now this stock is not worth what it is.

  4                But she's getting 300,000 shares of free-trading

  5    stock the end of June and it's valued at $1 per share.             But

  6    according to the stock mark, the stock market that Ms. Cane is

  7    controlling, that stock is worth between $6 and $7 a share at

  8    that time.     So, she's paying herself, like, $1.8 million in

  9    stock if you believe that that stock price was a real price.

 10    And it wasn't.     She knew that.     But that is what she was

 11    telling the market and that is what she was putting in her

 12    pocket.

 13

 14                (Continued on next page.)

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 LAM      OCR       RPR
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 107 of 208 PageID #: 6596
                          REBUTTAL SUMMATION - MS. JONES                3762

  1                MS. JONES:    Now, what happened to those stock

  2    certificates, two days later she was arrested.           Her markers

  3    were restricted.      She can't do anything with them.

  4                You have heard arguments that the way that Kyleen

  5    Cane held and sold stock was not to commitment fraud, but to

  6    protect the company or to protect the investors.           It is not

  7    good for investors to have a stock price be artificially high.

  8    The stock price is supposed to reflect the true demand for the

  9    stock, based on the value of the company.          Because if it

 10    doesn't, sooner or later, it is going to come crashing down.

 11                Deb Oremland from FINRA told you prices are supposed

 12    to be set by normal market conditions of supply and demand,

 13    and market manipulation is any sort of interference with

 14    normal market conditions.

 15                Jamie Sloan, she told you the stock price is

 16    artificially high.      That's not good because it is going to

 17    come crashing down if it is not based on the value of the

 18    company.

 19                You are going to hear from the Judge that illegal

 20    stock fraud includes techniques that are intended to mislead

 21    investors by artificially affecting market activity.            Here,

 22    Cane and Discala worked together to set the price of Cubed so

 23    it was not based on the real value of stock, but on

 24    coordinated trading activity.

 25                Motive alone is not enough to establish guilt, but

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 108 of 208 PageID #: 6597
                          REBUTTAL SUMMATION - MS. JONES                3763

  1    you can consider it.      And you can use your own common sense.

  2    It is clear here that AJ Discala and Kyleen Cane manipulated

  3    the stock, and she had 7 million reasons to do so.            She had

  4    one million shares of restricted NPNC stock in her account,

  5    plus 300,000 shares of free trading stock that she got from

  6    Cubed.

  7                Let's not also forget other ways she made money.

  8    She made money from selling the shell.          Mr. Riopelle made some

  9    argument about how she advanced money to Cane through Cubed.

 10    That's not what the evidence shows.         The evidence shows that

 11    Marc Wexler and AJ Discala wired her $325,000 in February of

 12    2014 to pay for the shell.       And that makes sense.       This is

 13    what she does.     She sells shells.      She is not giving it away

 14    for free.

 15                So they paid her that 325.       So, instantly, she's

 16    made a profit off of what she had done with Northwest

 17    Resources.     And then she represents the company and is

 18    participating in this scheme to control the stock price.             And

 19    why is this control important to everyone who invests in this

 20    company?    Let's take a moment and think about Rui Falcon.             Rui

 21    Falcon, who Mr. Discala thought was a wonderful witness for

 22    himself, actually told you something very different about her

 23    investment decisions.       She told you she thought this company

 24    had promise, she thought the technology was something that

 25    maybe had potential.      And she was willing to take that risk of

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 109 of 208 PageID #: 6598
                          REBUTTAL SUMMATION - MS. JONES                3764

  1    investing in that company and seeing if it could actually make

  2    a profit.    And how much money did she invest?         She invested

  3    over $1.4 million of her own money and her investors.

  4                And what was an important factor in her investment

  5    decision, which is obvious and totally makes sense?            She

  6    considered that the stock was already trading at over 6

  7    dollars a share.      When you are making a decision to buy a

  8    stock for a dollar a share, even if you have to hold it for a

  9    year, the fact that it is already trading at over 6 dollars a

 10    share makes you think, okay, this is a pretty good bet.              I

 11    think that this is going to be profitable, the company looks

 12    okay, the stock price really suggests that there's some value

 13    here.    I am going to make that investment.

 14                Does she know that Kyleen Cane controlled almost all

 15    of the free trading shares and was leaking those shares out to

 16    meet market demand?      Of course not.     She told you she didn't

 17    know that.     And would that have been important for her to

 18    know?    Absolutely.    She said she would have run away screaming

 19    and reported them to authorities.

 20                And Ms. Cane and Cubed are not the only ones who

 21    benefitted from that fraudulent high price, okay.

 22                Let's talk about AJ Discala.        AJ Discala makes, you

 23    know, he had a lot of talk about how much money did he make,

 24    and how much money did he lose.        He made a lot of money in

 25    ITEN, in CodeSmart.      Even his own accountant came in and said

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 110 of 208 PageID #: 6599
                          REBUTTAL SUMMATION - MS. JONES                3765

  1    she thought he made $1.8 million.         And that's not including

  2    the $600,000 that Marlene Goepel made in her account because,

  3    as she said, she was told that was not his.           That's not what

  4    Marlene Goepel told you, that's not what common sense would

  5    tell you.

  6                So he made over $2 million on ITEN.         StarStream,

  7    kind of a bust.     The Staffing Group didn't really work out

  8    because they couldn't exercise that control.           They didn't have

  9    Matt Bell any more to stuff his clients full of CodeSmart

 10    stock because he got fired.        That stock crashed, his other

 11    stock that he was playing around with crashed, and he lost his

 12    clients a lot of money, and he was out.

 13                So he could not provide that artificial demand for

 14    that stock to walk the price up.         They didn't have that for

 15    the Staffing Group, they didn't have that for StarStream.               So

 16    what happened with those stocks?         The attempt, and it was an

 17    attempt, they wanted to manipulate that stock.           They wanted to

 18    get that price up.      But they couldn't do it because they

 19    didn't have the means to do it.

 20                So Ms. Cane comes along and she provides them with

 21    the ability and the method to get that stock price up over

 22    five dollars.     Without her, that stock price may not have been

 23    that high, it would not have moved that far up, and it would

 24    not have been able to exercise the level of control that they

 25    did over that price.

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 111 of 208 PageID #: 6600
                          REBUTTAL SUMMATION - MS. JONES                3766

  1                And what was Mr. Discala able to do based on that

  2    stock price, Mr. Discala and Mr. Wexler?          He goes running

  3    around selling stock purchase agreements or participation

  4    purchase agreements in that 8 million shares that Kyleen Cane

  5    held.    You heard that from his own accountant.         His own

  6    accountant had prepared this draft schedule that she's like,

  7    oh, it is not done, it is just a draft.          But that draft

  8    schedule showed that AJ Discala had $1.7 million deposited

  9    into the OmniView account from people like Bryan Hagen and

 10    Michael Kellner, and Igor Gefter, who thought they were buying

 11    Cubed shares.     That they were buying, I don't know what.          But

 12    they sent him $1.7 million because they could see the stock is

 13    trading between 5 dollars, 6 dollars, 7 dollars.           It looks

 14    like a good value to buy it at a dollar, because that's what

 15    he was doing.     Mr. Discala was selling interest in those

 16    shares that she was holding at a dollar a share, and taking in

 17    another $1.7 million.

 18                This is stock fraud.      The defendants have tried to

 19    argue that they are the victims here, that Kyleen Cane was

 20    deceived by her associate Joe Laxague, if, in fact, he's the

 21    one who did this and these people aren't lying about how they

 22    came to be fake Northwest Resources shareholders.

 23                Remember, she worked at a four person law firm.

 24    What's that law firm called?        Cane Clark.    Where is that law

 25    firm located?     Las Vegas.    Where are all those fake

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 112 of 208 PageID #: 6601
                          REBUTTAL SUMMATION - MS. JONES                3767

  1    shareholders located?       Las Vegas.    Taylor Edgarton was in

  2    Reno.    He says Joe Laxague flew down, met with him, had him

  3    sign those papers, and at some point later in time, Joe

  4    Laxague was based in Reno, but everything else was based in

  5    Las Vegas.     Cane Clark was based in Las Vegas.

  6                You saw the text messages between Kyleen Cane and

  7    Joe Laxague.     She told him what to do.       She told him what that

  8    shell was worth.      And he reported to her.      It is her law firm.

  9    And she's the one who got the money when the shell was sold.

 10    That was the provident to the Cane Clark law firm.            She's the

 11    one that signed the checks to Taylor Edgarton, and she signed

 12    that $10,000 check to Wesley Smith, who helped find the fake

 13    shareholders when this company went public with Cubed.             Wesley

 14    Smith had no direct connection to this company.           The only

 15    thing Wesley Smith did was he rounded up those fake

 16    shareholders, and she paid him $10,000 at the same time that

 17    Taylor Edgarton got his $20,000.

 18                She knew exactly what was going on.         But she wants

 19    to argue that somehow she's the victim here.

 20                Same thing with Discala.       He's completely surrounded

 21    by fraudsters, serial liars, all of them.

 22                Are these the two unluckiest people in the world, or

 23    are they leading a stock price conspiracy?          Common sense tells

 24    you that these two knew exactly what was going on, and that

 25    the facts are as they have been presented to you in this case,

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 113 of 208 PageID #: 6602
                          REBUTTAL SUMMATION - MS. JONES                3768

  1    through all the evidence and all the witness and all the

  2    documents.

  3                The securities laws at issue here are not about

  4    protecting companies or protecting a stock price.            They are

  5    about protecting people from fraud.         The real victims here are

  6    people who bought those stocks at artificially high prices

  7    that were not based on reality.        Like all the Bell clients who

  8    got stuffed with CodeSmart, and the Halcyon clients who were

  9    stuck with CodeSmart and Staffing Group and StarStream and

 10    Cubed.    And people like Stephanie Conti, who bought CodeSmart

 11    stock on the open market.       And let's not forget the people who

 12    gave money to Discala to participate in escrow, like Igor

 13    Gefter, the doctor, and Eliezer Zupnick and Bryan Hagen and

 14    Michael Kellner.

 15                Discala made millions of dollars from CodeSmart and

 16    Cubed, the Cubed scheme.       Millions of dollars that came

 17    directly out of the pockets of the defrauded investors.             And

 18    please don't forget, Discala cannot do this alone.            And with

 19    respect to Cubed, he was only able to commit this fraud thanks

 20    to Kyleen Cane who set up the secret undisclosed escrow and

 21    tightly controlled the price so it would walk up from five

 22    dollars to over six when they were all arrested.

 23                Ladies and gentlemen, we ask you to hold Abraxas

 24    Discala and Kyleen Cane accountable for the crimes that they

 25    committed.     Find them guilty because the evidence has shown

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 114 of 208 PageID #: 6603
                                      PROCEEDINGS                       3769

  1    beyond a reasonable doubt that they are guilty.           Thank you.

  2                THE COURT:    Thank you, Ms. Jones.

  3                Ladies and gentlemen, that brings us to the end of

  4    the argument.     It does not mean the case is over.         You have

  5    not yet heard the Court's instructions on the law.            So when we

  6    take our lunch break, the usual rules apply.           And, that is,

  7    don't discuss the case amongst yourselves or with anyone else,

  8    and continue to keep an open mind since you will -- again, you

  9    won't be going out, you will be here in the jury room, but

 10    don't use the opportunity of the hour break that we will take

 11    to do any research, electronic or otherwise.           And to the

 12    extent that you may be on some social media platform or some

 13    other form of communication, you are to remain on radio

 14    silence.

 15                So we will see you in about between 45 minutes to an

 16    hour, and we will hear the Court's instructions on the law.

 17                (WHEREUPON, at 2:02 p.m., the jury exited the

 18    courtroom.)

 19                (Open court; no jury present.)

 20                THE COURT:    We will try to get back between 2:45 and

 21    3:00, and we will start as close to 3:00 as we can.

 22    Otherwise, the usual rules.        If you need it, take it.      If you

 23    don't, we'll lock it up.

 24                (WHEREUPON, a recess was had from 2:02 p.m. to

 25    3:00 p.m.)

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 115 of 208 PageID #: 6604
                                      JURY CHARGE                       3770

  1                THE COURTROOM DEPUTY:       Court is back in session.

  2    Counsel for both sides are present, including defendants.

  3                THE COURT:    Are we ready for the jury?

  4                MS. JONES:    Yes, Your Honor.

  5                MR. BOWMAN:     Your Honor, the only thing that I

  6    wanted to raise earlier, and it is just a very brief matter,

  7    and I discussed it with the government.          I had a question

  8    about paragraph 13 of the indictment, which charged the

  9    schedule 13D issue, and I understand it is not in your charge,

 10    so.

 11                THE COURT:    Right.

 12                MR. BOWMAN:     Thank you.

 13                (WHEREUPON, at 3:14 p.m., the jury re-entered the

 14    courtroom.)

 15                THE COURT:    Be seated, please.

 16                Counsel will stipulate that the jury is present and

 17    properly seated.

 18                MS. JONES:    Yes, Your Honor.

 19                MR. BOWMAN:     Agreed.

 20                MR. RIOPELLE:     Agreed.

 21                THE COURT:    Thank you, Counsel.

 22                All right.    Ladies and gentlemen, as you know from

 23    what I have told you already, and counsel referred to it

 24    during the cross of some of their closing arguments, the next

 25    and last building block before deliberation is the

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 116 of 208 PageID #: 6605
                                      JURY CHARGE                       3771

  1    instructions of the Court on the law that you must apply to

  2    the case.

  3                I have prepared those instructions for you, and I am

  4    going to have my deputy clerk of court and law clerk Benjamin

  5    Mejia read them to you.       I want you to pay careful attention

  6    to them.

  7                Mr. Mejia.

  8                THE LAW CLERK:     Members of the jury, now that they

  9    the evidence in this case has been presented, and the

 10    attorneys for the government and each defendant has concluded

 11    their closing arguments, it is my responsibility to instruct

 12    you as to the law that governs this case.          Before I do so, I

 13    want to thank you for your patience and cooperation.

 14                My instructions will be in three parts.          First, I

 15    will instruct you regarding the general rules that define and

 16    govern the duties of a jury in a criminal case.           Second, I

 17    will instruct you as to the legal elements of the crimes

 18    charged in the indictment, that is, the specific elements that

 19    the government must prove beyond a reasonable doubt to warrant

 20    a finding of guilt, and, third, I will give you some general

 21    rules regarding your deliberations.

 22                You have heard now all of the evidence in the case,

 23    as well as the final arguments of the lawyers for the parties.

 24    It is your duty to find the facts from all the evidence in

 25    this case.     You are the sole judges of the facts, and it is,

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 117 of 208 PageID #: 6606
                                      JURY CHARGE                       3772

  1    therefore, for you and you alone to pass upon the weight of

  2    the evidence; to resolve such conflicts as may have appeared

  3    in the evidence; and to draw such inferences as you deem to be

  4    reasonable and warranted from the evidence or lack of evidence

  5    in this case.

  6                With respect to any question concerning the facts,

  7    it is your recollection of the evidence that controls.             To the

  8    facts as you find them, you must apply the law in accordance

  9    with my instructions.       While the lawyers may have commented on

 10    some of these legal rules, you must be guided only by what I

 11    instruct you about them.       You must follow all the rules as I

 12    explain them to you.      You may not follow some and ignore

 13    others; even if you disagree with or do not understand the

 14    reasons for some of the rules, you are bound to follow them.

 15                I express no view whether a defendant is guilty or

 16    not guilty or as to any fact.        You should not draw any

 17    inference or reach any conclusion as to whether a defendant is

 18    guilty or not guilty from anything I may have said or done.

 19    You will decide the case solely on the facts you find and the

 20    law as I give it to you.

 21                In reaching your verdict, you are to perform the

 22    duty of finding the facts without bias or prejudice as to any

 23    party.    You must remember that all parties stand equal before

 24    a jury in the courts of the United States.          The fact that the

 25    government is a party and the prosecution is brought in the

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 118 of 208 PageID #: 6607
                                      JURY CHARGE                       3773

  1    name of the United States does not entitle the government or

  2    its witnesses to any greater consideration than that accorded

  3    to any other party.      By the same token, you must give it no

  4    less consideration.      Your verdict must be based solely on the

  5    evidence or lack of evidence.

  6                For the same reasons, the personalities and the

  7    conduct of counsel are not in any way in issue.           If you formed

  8    reactions of any kind to any of the lawyers in this case,

  9    favorable or unfavorable, whether you approved or disapproved

 10    of their behavior, those reactions must not enter into your

 11    deliberations.

 12                During the course of the trial, I may have

 13    admonished an attorney.       You should draw no inference against

 14    the attorney or the client.        It is the duty of the attorneys

 15    to offer evidence and press objections on behalf of their

 16    side.    It is my function to cut off counsel from an improper

 17    line of argument or questioning and to strike answers when I

 18    think it is necessary.       But you should draw no inference from

 19    that.

 20                The indictment that was filed against the defendants

 21    is the means by which the government gives the defendants

 22    notice of the charges against them and brings them before the

 23    court.    The indictment is an accusation and nothing more.             The

 24    indictment is not evidence, and you are to give it no weight

 25    in arriving at your verdict.

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 119 of 208 PageID #: 6608
                                      JURY CHARGE                       3774

  1                The defendants, in response to the indictment,

  2    pleaded not guilty.      A defendant is presumed to be innocent

  3    unless his or her guilt has been proven beyond a reasonable

  4    doubt, and that presumption alone, unless overcome, is

  5    sufficient to acquit him or her.         Each defendant is on trial

  6    for the crimes charged against him and her in the indictment

  7    and not for anything else.

  8                The government has the burden, that is, the

  9    obligation, of proving guilt beyond a reasonable doubt.             This

 10    burden never shifts to a defendant.          A defendant does not have

 11    to prove his or her innocence; he or she need not submit any

 12    evidence at all.

 13                Since in order to convict a defendant of a given

 14    charge, the government is required to prove that charge beyond

 15    a reasonable doubt, the question then is, what is reasonable

 16    doubt?    The words almost define themselves.         It is a doubt

 17    based upon reason.      It is a doubt that a reasonable person has

 18    after carefully weighing all of the evidence or lack of

 19    evidence.    It is a doubt that would cause a reasonable person

 20    to hesitate, to act in a matter of importance in his or her

 21    personal life.

 22                Proof beyond a reasonable doubt must therefore be

 23    proof of a convincing character that a reasonable person would

 24    not hesitate to rely upon in making an important decision.              A

 25    reasonable doubt is not caprice or whim.          It is not

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 120 of 208 PageID #: 6609
                                      JURY CHARGE                       3775

  1    speculation or suspicion.       It is not an excuse to avoid the

  2    performance of an unpleasant duty.         The law does not require

  3    that the government prove guilt beyond all possible doubt.

  4    Proof beyond a reasonable doubt is sufficient to convict.

  5                If, after fair and impartial consideration of the

  6    evidence, you have a reasonable doubt as to a defendant's

  7    guilt with respect to a particular charge against him or her,

  8    you must find that defendant not guilty of that charge.             On

  9    the other hand, if after a fair and impartial consideration of

 10    all the evidence you are satisfied beyond a reasonable doubt

 11    of a defendant's guilt with respect to a particular charge

 12    against him or her, you should find that defendant guilty of

 13    that charge.

 14                I wish now to expand on the instructions I gave you

 15    at the beginning of the trial as to what is evidence and how

 16    you should consider it.       Evidence comes in several forms,

 17    including sworn testimony of witnesses, both on direct and

 18    cross-examination, and regardless of who called the witness,

 19    exhibits that have been received in evidence by the court, and

 20    facts to which all the lawyers have agreed or stipulated.

 21                The parties have stipulated to certain facts in this

 22    case.    Such a stipulation is an agreement among the parties

 23    that a certain fact is true.        You must consider such

 24    stipulated facts as true.

 25                Certain things are not evidence and are to be

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 121 of 208 PageID #: 6610
                                      JURY CHARGE                       3776

  1    disregarded by you in deciding what the facts are.            They are

  2    as follows.     First, arguments or statements by lawyers are not

  3    evidence.    Questions put to the witnesses are not evidence.

  4    It is the question combined with the answer that is evidence.

  5                In addition to the lawyer's questions, I

  6    occasionally may have asked questions for purposes of

  7    clarification.     Please do not assume that the questions are

  8    evidence or that I hold any opinion on the matters to which

  9    any question may have related.        I do not.    Those questions

 10    were asked solely in an effort or attempt to make something

 11    clearer.    Similarly, objections to questions or to offered

 12    exhibits are not evidence.       In this regard, attorneys have a

 13    duty to their clients to object when they believe evidence

 14    should not be received.       You should not be influenced by the

 15    objection or by the Court's ruling on it.          If the objection

 16    was sustained, ignore the question.          If the objection was

 17    overruled, treat the answer like any other answer.            Of course,

 18    testimony that has been stricken or that you have been

 19    instructed to disregard is not evidence and must be

 20    disregarded.     Equally obvious, anything you may have seen or

 21    heard outside the courtroom is not evidence.

 22                Finally, it would be improper for you to consider,

 23    in reaching your decision, as to whether the government

 24    sustained its burden of proof, any personal feelings you may

 25    have about a defendant's race, religion, national origin,

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 122 of 208 PageID #: 6611
                                      JURY CHARGE                       3777

  1    ethnic background, sex, gender orientation, or age.            All

  2    persons are entitled to the presumption of innocence, and the

  3    government has the same burden of proof.          In addition, it

  4    would be equally improper for you to allow any feelings you

  5    might have about the government or the United States, or the

  6    nature of the crimes charged, to interfere with your decision

  7    making process.     To repeat, your verdict must be based

  8    exclusively upon the evidence or the lack of evidence in this

  9    the case.

 10                The government has offered evidence in the form of

 11    recordings of telephone calls and transmitted text messages

 12    involving the defendants.       Some of those were obtained without

 13    the knowledge of the parties to these communications, but with

 14    the consent and authorization of the Court of the Eastern

 15    District of New York.       These so-called wire taps were lawfully

 16    obtained.    The use of this procedure to gather evidence is

 17    perfectly lawful and the government has the right to use such

 18    wiretaps in this case.

 19                With respect to these recordings, the government was

 20    permitted to provide transcripts containing its interpretation

 21    of what was said on English language recordings that were

 22    received into evidence.       The transcripts were provided to you

 23    as aids or guides to assist you in listening to the

 24    recordings.     However, they are not, in and of themselves,

 25    evidence.    They were not admitted into evidence.         The

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 123 of 208 PageID #: 6612
                                      JURY CHARGE                        3778

  1    recordings are the primary and best source of evidence.

  2                When the recordings were played, I advised you to

  3    listen to very carefully to the recordings themselves.             For

  4    recordings in English, you should make your own interpretation

  5    of what appears on the recording based on what you heard.

  6                If you think you heard something differently than

  7    the way it appeared on the transcript, what you heard is

  8    controlling.     You, the jury, are the sole judges of the facts.

  9                Some of the exhibits that were admitted into

 10    evidence were in the form of charts and summaries.            I decided

 11    to admit these charts and summaries in place of and, at times,

 12    along with the underlying documents that they represent in

 13    order to save time and avoid unnecessary inconvenience.             You

 14    should consider these charts and summaries as you would any

 15    other evidence.

 16                I told you that evidence comes in various forms,

 17    such as the sworn testimony of witnesses, exhibits, and

 18    stipulations.     There are, in addition, different kinds of

 19    evidence, direct and circumstantial.

 20                Direct evidence is the communication of a fact by a

 21    witness, who testified to the knowledge of that fact as having

 22    been obtained through one of the five senses.           So, for

 23    example, a witness who testified to knowledge of a fact

 24    because she or he saw it, heard it, smelled it, tasted it, or

 25    touched it, is giving evidence, which is direct.           What remains

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 124 of 208 PageID #: 6613
                                      JURY CHARGE                       3779

  1    is your responsibility to pass upon the credibility of the

  2    testimony that witness gave.

  3                Circumstantial evidence is evidence which tends to

  4    prove a fact in issue by proof of other facts from which the

  5    fact in issue may be inferred.

  6                The word "infer," or the express to draw an

  7    inference, means to find that a fact exists from proof of

  8    another fact.     For example, if a fact in issue is whether it

  9    is raining at the moment, none of us can testify directly to

 10    that fact sitting as we are in what is essentially a

 11    windowless courtroom.       Assume, however, that as we are sitting

 12    here, a person walks into the courtroom, wearing a raincoat

 13    that is dripping wet and carrying an umbrella that is dripping

 14    water.    We may infer from those facts that it is raining

 15    outside.    In other words, the fact of rain is an inference

 16    that could be drawn from the wet raincoat and the dripping

 17    umbrella.    However, from the direct evidence of your

 18    observation of a person entering the courtroom wearing a wet

 19    raincoat and carrying a wet umbrella alone, you could not

 20    infer exactly when the rain had started or for how long it had

 21    rained.

 22                An inference is to be drawn only if it is logical

 23    and reasonable to do so.       In deciding whether to draw an

 24    inference, you must look at and consider all the facts in the

 25    light of reason, common sense, and experience.           Whether a

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 125 of 208 PageID #: 6614
                                      JURY CHARGE                       3780

  1    given inference is or is not to be drawn is entirely a matter

  2    for you, the jury, to decide.        Please bear in mind, however,

  3    that an inference is not to be drawn by guesswork or

  4    speculation.

  5                I remind you once again that you may not convict a

  6    defendant unless you are satisfied of his or her guilt beyond

  7    a reasonable doubt, whether based on direct evidence,

  8    circumstantial evidence, or the logical inferences to be drawn

  9    from such evidence.

 10                Circumstantial evidence does not necessarily prove

 11    less than direct evidence, nor does it necessarily prove more.

 12    You are to consider all the evidence in the case, direct and

 13    circumstantial, in determining what the facts are and in

 14    arriving at your verdict.

 15                I will now instruct you further about inferences.

 16    During the trial, you may have heard the attorneys use the

 17    term "inference," and in their arguments they may have asked

 18    you to infer on the basis of your reason, experience, and

 19    common sense, from one or more proven facts, the existence of

 20    some other facts.

 21                An inference is not a suspicion or guess, it's a

 22    logical conclusion that a disputed fact exists that we reach

 23    in light of another fact, which has been shown to exist.

 24    There are times when different inferences may be drawn from

 25    facts, whether proved by direct or circumstantial evidence.

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 126 of 208 PageID #: 6615
                                      JURY CHARGE                       3781

  1    It is for you, and you alone, to decide what inferences you

  2    will draw.     Keep in mind that the mere existence of an

  3    inference against a defendant does not relieve the government

  4    of the burden of establishing its case beyond a reasonable

  5    doubt.

  6                In considering inferences, keep in mind that you may

  7    not infer that a defendant is guilty of criminal conduct

  8    merely from the fact that he or she associated with other

  9    people who were guilty of wrongdoing, or that he or she was

 10    present at the time that criminal conduct was being committed,

 11    or that he or she had knowledge that it was being committed.

 12                The fact that one side or the other called more

 13    witnesses or introduced more evidence does not mean that you

 14    should find the facts in favor of the side who called more

 15    witnesses.     You must not permit the number of witnesses or

 16    documents supplied, or the amount of time taken in examining a

 17    witness, to overwhelm your judgment.         The weight of the

 18    evidence is by no means determined by the number of witnesses

 19    or the length of their testimony or the quantity of documents.

 20    You must keep in mind that the burden of proof is always on

 21    the government, and a defendant is not required to call any

 22    witness or offer any evidence because a defendant is presumed

 23    to be innocent.

 24                By the same taken, you do not have to accept the

 25    testimony of any witness who has not been contradicted or

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 127 of 208 PageID #: 6616
                                      JURY CHARGE                       3782

  1    impeached, if you find the witness not to be credible.

  2                You also have to decide which witnesses to believe

  3    and which facts are true.       To do this, you must look at all

  4    the evidence, drawing upon your own common sense and personal

  5    experience.     But, again, you must keep in mind that the burden

  6    of proof is always on the government and a defendant is not

  7    required to call any witnesses or offer any evidence because

  8    he or she are presumed to be innocent.

  9                The law does not require any party to call as

 10    witnesses all persons who may have been present at any time or

 11    place involved in the case, or who may appear to have some

 12    knowledge of the matter at issue in this trial.           Nor does the

 13    law require any party to produce as exhibits all papers and

 14    things mentioned during the course of the trial.           And, of

 15    course, a defendant in a criminal case is not required to call

 16    any witnesses or produce any evidence at all.

 17                During the course of trial, you heard testimony that

 18    attorneys interviewed witnesses when preparing for and during

 19    the trial.     You must not draw any unfavorable inference from

 20    that fact.     On the contrary, attorneys are obliged to prepare

 21    their case as thoroughly as possible, and in the discharge of

 22    that responsibility, properly interview witnesses in

 23    preparation for the trial and from time to time as may be

 24    required during the course of trial.

 25                During the trial you may have heard testimony of

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 128 of 208 PageID #: 6617
                                      JURY CHARGE                       3783

  1    witnesses and argument by counsel that the government did not

  2    utilize specific investigative techniques or exhaustively

  3    pursued every piece of information.          You may consider these

  4    facts in deciding whether the government has met its burden of

  5    proof, because, as I told you, you should look at all of the

  6    evidence or lack of evidence in deciding whether the

  7    government has proven a particular charge beyond a reasonable

  8    doubt.

  9                However, you are also instructed that there is no

 10    legal requirement that the government use any specific

 11    investigative techniques or pursue every investigative lead to

 12    prove its case.     Law enforcement techniques are not your

 13    concern.    Your concern is to determine whether or not, based

 14    upon all the evidence presented in the case, the government

 15    has proven that the defendant is guilty beyond a reasonable

 16    doubt.

 17                In addition to the evidence about the involvement of

 18    cooperating accomplices, who testified at trial, evidence has

 19    also been introduced as to the involvement of certain other

 20    individuals in the crimes charged in the indictment.            You may

 21    not draw any inference, favorable or unfavorable, toward the

 22    government or the defendants on trial from the fact that

 23    certain persons were not named as defendants in this

 24    indictment.     You should draw no inference from the fact that

 25    any other person is not present at this trial.           Your concern

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 129 of 208 PageID #: 6618
                                      JURY CHARGE                       3784

  1    is solely the defendants on trial before you.           That other

  2    individuals are not on trial before you is not a matter of

  3    concern to you.     You should not speculate as to the reasons

  4    these individuals are not on trial before you.           The fact that

  5    these individuals are not on trial before you should not

  6    control or influence your verdict with reference to the

  7    defendants who are on trial.        You must only consider whether

  8    the government has proved beyond a reasonable doubt that

  9    either of the defendants is guilty of a crime.           The fact that

 10    these individuals are not on trial before you should not

 11    control or influence in any way your verdict with reference to

 12    either of the defendants.

 13                In deciding what the facts are, you must decide

 14    which testimony to believe and which testimony not to believe.

 15    In making that decision, you should use the same reason you

 16    would employ in making determinations important in your own

 17    affairs that are based on information given to you by others.

 18    There are a number of factors you may take into account in

 19    determining whether the testimony of a witness is believable,

 20    including the following.

 21                Did the witness impression you as honest?          Did the

 22    witness have any particular reason not to tell the truth?               Did

 23    the witness have a personal interest in the outcome of the

 24    case?    Did the witness seem to have a good memory?          Did the

 25    witness have the opportunity and ability to observe accurately

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 130 of 208 PageID #: 6619
                                      JURY CHARGE                       3785

  1    the things he testified about?        Did the witness appear to

  2    understand the questions clearly and answer them directly?

  3    Did the witness' testimony differ from the testimony of other

  4    witnesses?     People sometimes forget things.        A contradiction

  5    may be an innocent lapse of memory, or it may be an

  6    intentional falsehood.       Consider, therefore, whether the

  7    contradiction, if there was one, has to do with an important

  8    fact or only a small detail.

  9                Different people observing an event may remember it

 10    differently, and, therefore, testify about it differently.

 11    But if any witness is shown to have willfully lied about any

 12    material matter, you have the right to conclude that the

 13    witness also lied about other matters.          You may either

 14    disregard all of that witness' testimony or you may accept

 15    whatever part of it you think deserves to be believed.

 16                You may consider the factors I have just discussed

 17    with you in deciding how much weight to give to testimony.

 18                You have heard from witnesses who each testified

 19    that they were actually involved in planning and carrying out

 20    the crimes charged in the indictment.         Indeed, it is the law

 21    in federal courts that the testimony of an accomplice may be

 22    enough in itself for conviction, if the jury finds that the

 23    testimony is credible and establishes guilt beyond a

 24    reasonable doubt.      However, it is also the case that

 25    accomplice testimony is of such nature that it must be

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 131 of 208 PageID #: 6620
                                      JURY CHARGE                       3786

  1    scrutinized with great care and viewed with particular caution

  2    when you decide how much of that testimony to believe.

  3                I have given you some general consideration on

  4    credibility, and I will not repeat them all here.            Nor will I

  5    repeat all of the arguments made on both sides.           However, let

  6    me say a few things that you may want to consider during your

  7    deliberations on the subject of accomplices.

  8                You should ask yourself whether any of these

  9    so-called accomplices would benefit more by lying or by

 10    telling the truth.      Was the testimony of any made up in any

 11    way because he or she believed or hoped that he or she would

 12    somehow receive favorable treatment by testifying falsely, or

 13    did any believe that his or her interests would be best served

 14    by testifying truthfully?

 15                If you believe that any of the witnesses was

 16    motivated by hopes of personal gain, was the motivation one

 17    which would cause him or her to lie, or was it one which would

 18    cause him or her to tell the truth?          Did this motivation color

 19    his or her testimony?       In sum, you should look at all of the

 20    evidence in deciding what credence and what weight, if any,

 21    you will want to give to any of the cooperating accomplice

 22    witnesses.

 23                Finally, the cooperating witnesses have pled guilty

 24    to charges arising out of the same facts as this case.             You

 25    are instructed that you are to draw no conclusions or

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 132 of 208 PageID #: 6621
                                      JURY CHARGE                       3787

  1    inferences of any kind about the guilt of a defendant on trial

  2    from the fact that a prosecution witness pled guilty to

  3    similar charges.      That witness' decision to plead guilty was a

  4    personal decision about his or her own guilt.           The fact that a

  5    cooperating witness pleaded guilty may not be used by you in

  6    any way as evidence against or unfavorable to a defendant on

  7    trial here.

  8                As you were informed during the trial, some of the

  9    testimony before you came from witnesses who were assured by

 10    the government that, in exchange for testifying truthfully,

 11    completely, and fully, they would not be prosecuted for any

 12    crimes that they may have admitted to the government or here

 13    in court.

 14                Like the testimony of cooperating witnesses, the

 15    testimony of a witness who has been promised that he will not

 16    be prosecuted should be examined by you with greater care than

 17    the testimony of an ordinary witness.         You should scrutinize

 18    it closely to determine whether or not it is colored in such a

 19    way as to place guilt upon the defendant in order to further

 20    the witness' own interest.

 21                You must consider whether such a witness was

 22    motivated to make up testimony in the hope or belief that such

 23    was more likely to ensure the witness' own freedom from

 24    prosecution.     Or, ask yourselves, did the witness believe his

 25    interests would be best served by testifying truthfully?             It

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 133 of 208 PageID #: 6622
                                      JURY CHARGE                       3788

  1    is for you to decide, based on your own perceptions and common

  2    sense, to what extent, if at all, the witness' interest has

  3    affected or colored his testimony.         You should carefully

  4    scrutinize all the evidence in deciding whether you believe an

  5    immunized witness and what weight, if any, his testimony

  6    deserves.

  7                During this trial, you have heard evidence that on

  8    other occasions a defendant engaged in conduct that was

  9    similar in nature to the conduct charged in the indictment.

 10    Evidence of prior similar acts was admitted as background

 11    evidence to show the development of relationships of trust

 12    between a defendant and the government's witnesses and to

 13    provide back ground evidence of the charged crimes.            In

 14    addition, if you determine that a defendant committed the acts

 15    charged in the indictment, and the similar acts as well, then

 16    you may, but need not, draw an inference that in doing the

 17    acts charged in the indictment, a defendant acted knowingly

 18    and intentionally and not because of some mistake, accident,

 19    carelessness, or other innocent reasons.

 20                However, a defendant is on trial only for committing

 21    the acts alleged in the indictment.          You may not consider

 22    evidence of any similar acts as a substitute for proof that

 23    any defendant committed the crimes charged in this case.             Nor

 24    may you consider evidence as proof that any defendant has a

 25    criminal propensity or bad character.         The evidence of other

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 134 of 208 PageID #: 6623
                                      JURY CHARGE                       3789

  1    similar acts was admitted for limited purposes, and you may

  2    consider it only for those limited purposes.

  3                The defendants called witnesses who gave their

  4    opinions of the defendant's good character.           This testimony is

  5    not to be taken by you as the witness' opinion as to whether

  6    any defendant is guilty or not guilty.          That question is for

  7    you alone to determine.       You should, however, consider this

  8    character evidence together with all the other facts and all

  9    the other evidence in the case in determining whether a

 10    defendant is guilty or not guilty of the charges.

 11                Such character or reputation evidence alone may

 12    indicate to you that it is improbable that is person of such

 13    character or reputation would commit the offense charged.

 14    Accordingly, if after considering all the evidence, including

 15    testimony about a defendant's good character, you find a

 16    reasonable doubt has been created, you must acquit him or her

 17    of all the charges.      On the other hand, if after considering

 18    all the evidence, including that of a defendant's character,

 19    you are satisfied beyond a reasonable doubt that any defendant

 20    is guilty, you must not acquit him or her merely because you

 21    believe him or her to be a person of good character.

 22                One of the defendants did not testify in this case.

 23    Under our constitution, the defendants have no obligation to

 24    testify or to present any other evidence because it is the

 25    prosecution's burden to prove a defendant guilty beyond a

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 135 of 208 PageID #: 6624
                                      JURY CHARGE                       3790

  1    reasonable doubt.      That burden remains with the prosecution

  2    throughout the entire trial and never shifts to a defendant.

  3    A defendant is never required to prove that he or she is

  4    innocent.

  5                You may not attach any significance to the fact that

  6    a defendant did not testify.        No adverse inference against her

  7    may be drawn against you because she did not take the witness

  8    stand.    You may not consider that against that defendant in

  9    any way in your deliberations in the jury room.

 10                In a criminal case, the defendant cannot be required

 11    to testify, but if the defendant chooses to testify, he is, of

 12    course, permitted to take the witness stand on his own behalf.

 13    In this case, a defendant decided to testify.           You should

 14    examine and evaluate the defendant's testimony just as you

 15    would the testimony of any witness with an interest in the

 16    outcome of this case.       You should not disregard or disbelieve

 17    the defendant's testimony simply because he is charged as the

 18    defendant in this case.

 19                In this case, I have permitted a witness, Deborah

 20    Oremland, to express opinions about certain matters that are

 21    in issue.    A witness may be permitted to testify to an opinion

 22    on those matters about which she has special knowledge, skill,

 23    experience, and training.       Such testimony is presented to you

 24    on the theory that someone who is experienced and

 25    knowledgeable in the field can assist you in understanding the

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 136 of 208 PageID #: 6625
                                      JURY CHARGE                       3791

  1    evidence or in reaching an independent decision on the facts.

  2                In weighing this opinion testimony, you may consider

  3    the witness' qualifications, opinions, the reasons for

  4    testifying, as well as all of the other considerations that

  5    ordinarily apply when you are deciding whether or not to

  6    believe a witness' testimony.        You may give the opinion

  7    whatever weight, if any, you find it deserves in light of all

  8    the evidence in this case.       You should not, however, accept

  9    opinion testimony merely because I allowed these witnesses to

 10    testify concerning that opinion.         Nor should you substitute it

 11    for your own reason, judgment, and common sense.           The

 12    determination of the facts in this case rest solely with you.

 13                During this trial, you have heard the testimony of

 14    active law enforcement employees.         The fact that a witness is

 15    a law enforcement employee does not mean that his or her

 16    testimony is entitled to any greater weight.           By the same

 17    token, the testimony of such a witness is not entitled to less

 18    consideration for that reason.

 19                At the same time, it is quite legitimate for defense

 20    counsel to try to attack the credibility of a law enforcement

 21    witness on the grounds that his or her testimony may be

 22    colored by a personal or professional interest in the outcome

 23    of the case.

 24                You should consider the testimony of a law

 25    enforcement employee just as you would any other evidence in

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 137 of 208 PageID #: 6626
                                      JURY CHARGE                       3792

  1    the case and evaluate his or her credibility just as you would

  2    that of any other witness.       After reviewing all the evidence,

  3    you will decide whether to accept the testimony of a law

  4    enforcement employee, and what weight, if any, that testimony

  5    deserves.

  6                You have heard evidence that a witness made a

  7    statement on an earlier occasion which counsel argues is

  8    inconsistent with the witness' trial testimony.           Evidence of

  9    what is arguably a prior inconsistent statement was placed

 10    before you for the limited purpose of helping you decide

 11    whether to believe the trial testimony of the witness who

 12    contracted himself or herself.        If you find that the witness

 13    made an earlier statement that conflicts with his or her trial

 14    testimony, you may consider that fact in deciding how much of

 15    his or her trial testimony, if any, to believe.

 16                In making this determination, you may consider

 17    whether the witness purposely made a false statement or

 18    whether it was an innocent mistake; whether the inconsistency

 19    concerns an important fact, or whether it had to do with a

 20    small detail; whether the witness had an explanation for the

 21    inconsistency, and whether that explanation appealed to your

 22    common sense.

 23                It is exclusively your duty, based upon all the

 24    evidence and your own good judgment to determine whether the

 25    prior statement was inconsistent, and, if so, how much, if

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 138 of 208 PageID #: 6627
                                      JURY CHARGE                       3793

  1    any, weight should be given to the inconsistent statement in

  2    determining whether to believe all, part, or none of the

  3    witness' testimony.

  4                I will now turn to the second part of this charge,

  5    and will, as I indicated at the outset, instruct you as to the

  6    specific elements of the crimes charged that the government

  7    must prove beyond a reasonable doubt to warrant findings of

  8    guilt in this case.

  9                The defendants are formally charged in an

 10    indictment.     As I instructed you at the beginning of this

 11    case, an indictment is a charge or accusation.           The indictment

 12    in this case contains a total of ten counts.

 13                There are two defendants on trial before you.           You

 14    must, as a matter of law, consider each defendant -- each

 15    count of the indictment and each defendant's involvement in

 16    that count separately, and you must return a separate verdict

 17    on each defendant for each count on which he or she is

 18    charged.

 19                In reaching your verdict, bear in mind that guilt is

 20    personal and individual.       Your verdict of guilty or not guilty

 21    must be based solely upon the evidence about each defendant.

 22    The case against each defendant on each count stands or falls

 23    upon the proof or lack of proof against that defendant alone,

 24    and your verdict as to any defendant on any count should not

 25    control your decision as to any other defendant or any other

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 139 of 208 PageID #: 6628
                                      JURY CHARGE                       3794

  1    count.    No other considerations are proper.

  2                The indictment charges three counts as to both

  3    defendants.     One count of conspiracy to commit securities

  4    fraud, one count of conspiracy to submit mail and wire fraud,

  5    and one count of securities fraud.         In addition, the

  6    indictment charges Abraxas Discala with one count of

  7    securities fraud and six counts of wire fraud.

  8                The indictment charges on or about certain dates.

  9    It does not matter if the indictment charges that a specific

 10    act occurred on or about a certain date, and the evidence

 11    indicates that, in fact, it was on another date.           The law only

 12    requires substantial similarity between the dates alleged in

 13    the indictment and the date established by testimony or

 14    exhibits.

 15                One or more counts of the indictment may accuse the

 16    defendant of violating the same statute in more than one way.

 17    In other words, the indictment may allege that the statute in

 18    question was violated by various acts, which are in the

 19    indictment joined by the conjunctive "and," while the statute

 20    and the elements of the offense are stated in the disjunctive,

 21    using the word "or."      In these instances, it is sufficient for

 22    a finding of guilt if the evidence established beyond a

 23    reasonable doubt the violation of the statute by any one of

 24    the acts charged.

 25                During these instructions on the elements of the

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 140 of 208 PageID #: 6629
                                      JURY CHARGE                       3795

  1    crimes charged, you will hear me use the words "knowingly" and

  2    "intentionally" from time.       Before you can find a defendant

  3    guilty, you must be satisfied that the defendant was acting

  4    knowingly and intentionally.

  5                A person acts knowingly if he or she acts

  6    intentionally and voluntarily, and not because of ignorance,

  7    mistake, accident, or carelessness.          Whether a defendant acted

  8    knowingly may be proven by his or her conduct and by all of

  9    the facts and circumstances surrounding the case.

 10                A person acts intentionally if he or she acts

 11    deliberately and purposely.        That is, the acts must have been

 12    the product of his or her conscious objective decision rather

 13    than the product of a mistake or accident.

 14                These issues of knowledge and intent require you to

 15    make a determination about a defendant's state of mind,

 16    something that can rarely be proved indirectly.           A wise and

 17    careful consideration of all the circumstances before you may,

 18    however, permit you to make a determination as to a

 19    defendant's state of mind.       Indeed, in your every day affairs,

 20    you are frequently called upon to determine a person's state

 21    of mind from his or her words and actions in given

 22    circumstances.     You are asked to do the same here.

 23                You have been instructed that in order to sustain

 24    its burden of proof, the government must prove that the

 25    defendant acted willfully.       To act willfully means to act with

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 141 of 208 PageID #: 6630
                                      JURY CHARGE                       3796

  1    knowledge that one's conduct is unlawful and with an intent to

  2    do something the law forbids.        That is to say, with bad

  3    purpose, either to disobey or to disregard the law.

  4                For the sake of clarity, I will first address

  5    Count 2 of the indictment, then Count 1, and then the

  6    remaining counts.

  7                Count 2 of the indictment charges both defendants

  8    with the conspiracy to commit mail and wire fraud.

  9    Specifically, Count 2 states, in pertinent part, in or about

 10    and between October 2012 and July 2014, both dates being

 11    approximate and inclusive, within the Eastern District of New

 12    York and elsewhere, the defendants Abraxas J. Discala and

 13    Kyleen Cane, together with others, did knowingly and

 14    intentionally conspire to devise a scheme and artifice to

 15    defraud investors and potential investors in the manipulated

 16    public companies, and to obtain money and property from them,

 17    by means of materially false and fraudulent pretenses,

 18    representations and promises, and for the purpose of executing

 19    such scheme and artifice, to cause to be delivered matter and

 20    things by FedEx Corporation, FedEx, and other private and

 21    commercial interstate carriers, according to the direction

 22    thereon, contrary to Title 18, United States code, Section

 23    1341, and to devise a scheme and artifice to defraud investors

 24    and potential investors in the manipulated public companies,

 25    and to obtain money and property from them by means of

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 142 of 208 PageID #: 6631
                                      JURY CHARGE                       3797

  1    materially false and fraudulent pretenses, representations and

  2    promises, and for the purpose of executing such scheme and

  3    artifice, to transmit and cause to be transmitted by means of

  4    wire communication in interstate and foreign commerce

  5    writings, signs, signals, pictures and sounds, contrary to

  6    Title 18, United States Code, Section 1343.

  7                I will first explain the crime of conspiracy

  8    generally before turning to the alleged objects of the charged

  9    conspiracy, that is, of mail fraud and wire fraud.

 10                (Continued on the next page.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 143 of 208 PageID #: 6632
                                      JURY CHARGE                       3798

  1                THE LAW CLERK:     (Cont'g.)     A conspiracy is an

  2    offense separate from the commission of any offense that may

  3    have been committed pursuant to the conspiracy.           That is

  4    because the formation of a conspiracy, of a partnership for

  5    criminal purposes, is in and of itself a crime.           Thus, if a

  6    conspiracy exists, even if it should fail in achieving its

  7    unlawful purpose, it is still punishable as a crime.            The

  8    essence of the charge of conspiracy is an understanding

  9    between or among two or more persons, that they will act

 10    together to accomplish a common objective that they know is

 11    unlawful.

 12                In order to prove the crime of conspiracy, the

 13    government must prove two elements beyond a reasonable doubt:

 14                First, the first element is that two or more persons

 15    entered into the charged conspiracy;

 16                Second, the second element is that the defendants

 17    became members of the conspiracy with knowledge of its

 18    criminal goal or goals and intending by their actions to help

 19    it succeed.

 20                The first element that the government must prove

 21    beyond a reasonable doubt to establish the offense of

 22    conspiracy is that two or more persons entered into the

 23    charged conspiracy.      One person cannot commit the crime of

 24    conspiracy alone.

 25                In order for the government to satisfy this element,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 144 of 208 PageID #: 6633
                                      JURY CHARGE                       3799

  1    you need not find that the alleged members of the conspiracy

  2    met together and entered into any express or formal agreement.

  3    Similarly, you need not find that the alleged conspirators

  4    stated, in words or writing, what the scheme was, its object

  5    or purpose, or every precise detail of the scheme or the means

  6    by which its object or purpose was to be accomplished.

  7    Indeed, it is sufficient for the government to show that the

  8    conspirators came to a mutual understanding, either spoken or

  9    unspoken, between two or more people to cooperate with each

 10    other to accomplish an unlawful act.

 11                You may, of course, find that the existence of an

 12    agreement to disobey or disregard the law has been established

 13    by direct proof.      However, since conspiracy is, by its very

 14    nature, characterized by secrecy, you may also infer its

 15    existence from the circumstances of a given case and the

 16    conduct of the parties involved.

 17                In the context of conspiracy cases, actions often

 18    speak louder than words.       In determining whether an agreement

 19    existed here, consider the act and statements of all of those

 20    you find to be participants as proof that a common design

 21    existed on the part of the persons charged to act together to

 22    accomplish an unlawful purpose.

 23                The second element that the government must prove

 24    beyond a reasonable doubt to establish the offense of

 25    conspiracy, is that a defendant became a member in the charged

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 145 of 208 PageID #: 6634
                                      JURY CHARGE                       3800

  1    conspiracy with knowledge of its criminal goal or goals and

  2    intending by his or her actions to help it succeed.

  3                If you are satisfied that the conspiracy charged in

  4    the indictment existed, you must next ask yourselves who the

  5    members of that conspiracy were.         In deciding whether either

  6    defendant was, in fact, a member of the conspiracy, you should

  7    consider whether, based upon all of the evidence, it appears

  8    that a defendant knowingly and willfully joined the

  9    conspiracy.     Did the defendant participate in it with

 10    knowledge of its unlawful purpose and with the specific

 11    intention of furthering its business or objective as an

 12    associate or worker?

 13                Now, it has been said that in order for either

 14    defendant to be deemed a participant in a conspiracy, he or

 15    she must have had a stake in the venture or its outcome.             You

 16    are instructed that, while proof of a financial interest in

 17    the outcome of a scheme is not essential, if you find that a

 18    defendant had such an interest, that is a factor that you may

 19    properly consider in determining whether or not a defendant

 20    was a member of the conspiracy charged in the indictment.

 21                As I mentioned a moment ago, before either defendant

 22    can be found to have been a conspirator, you must first find

 23    that he or she knowingly joined in the unlawful agreement or

 24    plan.    The key question, therefore, is whether either

 25    defendant joined the conspiracy with an awareness of at least

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 146 of 208 PageID #: 6635
                                      JURY CHARGE                       3801

  1    some of the basic aims and purposes of the unlawful agreement.

  2                It is important for you to note that a defendant's

  3    participation in the conspiracy must be established by

  4    independent evidence of his or her own acts or statements, as

  5    well as those of the other alleged co-conspirators, and the

  6    reasonable inferences which may be drawn from them.

  7                A defendant's knowledge is a matter of inference

  8    from the facts proved.       In that connection, I instruct you

  9    that to become a member of the conspiracy, a defendant need

 10    not have known the identities of each and every other member,

 11    nor need he or she have been apprised of all of their

 12    activities.     Moreover, a defendant need not have been fully

 13    informed as to all of the details or the scope of the

 14    conspiracy in order to justify an inference of knowledge on

 15    his or her part.      Furthermore, a defendant need not have

 16    joined in all of the conspiracy's unlawful objectives.

 17                The extent of a defendant's participation has no

 18    bearing on the issue of that defendant's guilt.           A

 19    conspirator's liability is not measured by the extent or

 20    duration of his participation.        Indeed, each member may

 21    perform separate and distinct acts and may perform them at

 22    different times.      Some conspirators play major roles, while

 23    others play minor parts in the scheme.          An equal role is not

 24    what the law requires.       In fact, even a single act may be

 25    sufficient to draw a defendant within the ambit of the

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 147 of 208 PageID #: 6636
                                      JURY CHARGE                       3802

  1    conspiracy.

  2                I want to caution you, however, that a defendant's

  3    mere presence at the scene of an alleged crime does not, by

  4    itself, make him or her a member of the conspiracy.

  5    Similarly, mere association with one or more members of the

  6    conspiracy does not automatically make a defendant a member.

  7    A person may know, or be friendly with, a criminal, without

  8    being a criminal himself or herself.         Mere similarity of

  9    conduct or the fact that they may have assembled together and

 10    discussed common aims and interests does not necessarily

 11    establish proof of the existence of a conspiracy.

 12                I also want to caution you that mere knowledge or

 13    acquiescence, without participation, in the unlawful plan is

 14    not sufficient.     Moreover, the fact that the acts of a

 15    defendant, without knowledge, merely happen to further the

 16    purposes or objectives of the conspiracy, does not make the

 17    defendant a member.      More is required under the law.        What is

 18    necessary is that a defendant must have participated with

 19    knowledge of at least some of the purposes or objectives of

 20    the conspiracy and with the intention of aiding in the

 21    accomplishment of those unlawful ends.

 22                In sum, a defendant, with an understanding of the

 23    unlawful character of the conspiracy, must have intentionally

 24    engaged, advised or assisted in it for the purpose of

 25    furthering the illegal undertaking.          He or she thereby became

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 148 of 208 PageID #: 6637
                                      JURY CHARGE                       3803

  1    a knowing and willing participant in the unlawful agreement;

  2    that is to say, a conspirator.        Again, an act is done

  3    willfully if done voluntarily and intentionally, and with the

  4    specific intent to do something the law forbids; that is to

  5    say, with a bad purpose either to disobey or disregard the

  6    law.   These are findings you must make separately and

  7    unanimously with respect to each defendant.

  8                To determine whether the government has proved

  9    beyond a reasonable doubt that either defendant engaged in an

 10    illegal conspiracy, you must also understand the crimes that

 11    Count Two charges them with agreeing to commit.

 12                The crimes alleged to be the objects or purposes of

 13    the conspiracy, the thing that Count Two charges the

 14    defendants with agreeing to commit are mail and wire fraud.             I

 15    will first discuss mail fraud, and then turn to wire fraud.

 16                First, that there was a scheme or artifice to

 17    defraud or to obtain money or property by materially false and

 18    fraudulent pretenses, representations or promises;

 19                Second, that the defendants knowingly and willfully

 20    participated in the scheme or artifice to defraud, with

 21    knowledge of its fraudulent nature and with specific intent to

 22    defraud; and

 23                Third, that, in execution or in furtherance of that

 24    scheme, the defendant used or caused the use of the mails.

 25                I will now explain each of these elements further.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 149 of 208 PageID #: 6638
                                      JURY CHARGE                       3804

  1                The first element the government must prove beyond a

  2    reasonable doubt is the existence of a scheme or artifice to

  3    defraud or to obtain money or property by means of false or

  4    fraudulent pretenses, representations or promises.

  5                A scheme or artifice is merely a plan for the

  6    accomplishment of an objective.        Fraud is a general term which

  7    embraces all the various means that an individual can devise

  8    and that are used by an individual to gain an advantage over

  9    another by false representations, suggestions, or deliberate

 10    disregard for the truth.

 11                A scheme to defraud is any pattern or course of

 12    conduct designed to obtain money or property by means of

 13    trick, deceit, deception or by false or fraudulent

 14    representations or promises.        A representation or statement is

 15    fraudulent if it was falsely made with the intent to deceive.

 16    Half-truths, the concealment or omission of material facts, or

 17    the expression of an opinion not honestly entertained may also

 18    constitute false or fraudulent statements under the statute.

 19    The fraudulent representation must relate to a material fact

 20    or matter.     A material fact is one which would reasonably be

 21    expected to be of concern to a reasonable and prudent person

 22    in relying upon the representation or statement in making a

 23    decision.

 24                The deception need not be premised upon spoken or

 25    written words alone.      The arrangement of the words, or the

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 150 of 208 PageID #: 6639
                                      JURY CHARGE                       3805

  1    circumstances in which they are used may convey a false and

  2    deceptive appearance.       If there is intentional deception, the

  3    manner in which it was accomplished does not matter.

  4                The government is not required to establish that

  5    either defendant himself or herself originated the scheme to

  6    defraud.    Nor is it necessary that either defendant actually

  7    realized any gain from the scheme, or that the intended victim

  8    actually suffered any loss.        Success is not an element of the

  9    crime charged.     That is because only a scheme to defraud, and

 10    not actual fraud, must be proved to sustain a conviction.

 11                A scheme to defraud need not be shown by direct

 12    evidence, but may be established by all of the circumstances

 13    and facts in the case.

 14                It is also not necessary that the government prove

 15    each and every misrepresentation or false promise that the

 16    government alleges.      It is sufficient if the government

 17    proves, beyond a reasonable doubt, that one or more of the

 18    material misrepresentations was made in furtherance of the

 19    scheme to defraud.      You must, however, all agree on at least

 20    one misrepresentation that is proved to be false.            That is,

 21    you cannot find a defendant guilty if only some of you think

 22    that misrepresentation A is false, while others think that

 23    only misrepresentation B is false.         There must be at least one

 24    specific pretense, representation or promise about a material

 25    fact that all of you unanimously find to be false in order to

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 151 of 208 PageID #: 6640
                                      JURY CHARGE                       3806

  1    find a defendant guilty.

  2                If you find that the government has sustained its

  3    burden of proof that a scheme to defraud, as charged, did

  4    exist, you next should consider the second element of the

  5    offense of mail fraud.

  6                The second element that the government must prove

  7    beyond a reasonable doubt is that a defendant executed the

  8    scheme knowingly, willfully, and with specific intent to

  9    defraud a victim.

 10                Again, to act knowingly means to act voluntarily and

 11    deliberately, rather than mistakenly or because of ignorance

 12    or accident.

 13                To act willfully means to act knowingly and

 14    purposely, with an intent to do something the law forbids;

 15    that is to say, with a bad purpose to disobey or disregard the

 16    law.

 17                To act with intent to defraud means to act knowingly

 18    and with the specific intent to deceive, for the purpose of

 19    obtaining money or property from another.

 20                How someone acted, his or her state of mind, is a

 21    question of fact for you to determine.          Direct proof of

 22    knowledge and fraudulent intent is not always available, nor

 23    is it required.     The ultimate facts of knowledge and criminal

 24    intent may be established by circumstantial evidence, which I

 25    explained to you earlier.       Circumstantial evidence, if

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 152 of 208 PageID #: 6641
                                      JURY CHARGE                       3807

  1    believed, is of no less value than direct evidence.

  2                Since an essential element of the mail fraud crime

  3    charged is intent to defraud, it follows that good faith on

  4    the part of a defendant is a complete defense to a charge of

  5    mail fraud.     A defendant, however, has no burden to establish

  6    a defense of good faith.       The burden is on the government to

  7    prove fraudulent intent and consequent lack of good faith

  8    beyond a reasonable doubt.

  9                Under the mail fraud statute, even false

 10    representations or statements, or omissions of material facts,

 11    do not amount to a fraud unless done with fraudulent intent.

 12    However misleading or deceptive a plan may be, it is not

 13    fraudulent if it was devised or carried out in good faith.              An

 14    honest belief in the truth of the representations made by or

 15    on behalf of the defendant is a complete defense, however

 16    inaccurate the statements may turn out to be.

 17                In determining whether a defendant acted knowingly,

 18    you may consider whether that defendant deliberately closed

 19    his or her eyes to what otherwise would have been obvious to

 20    him or her.     You may only infer knowledge of the existence of

 21    a particular fact if a defendant was aware of a high

 22    probability of its existence, unless that defendant actually

 23    believed that it did not exist.        If you find beyond a

 24    reasonable doubt that a defendant acted with a conscious

 25    purpose to avoid learning a highly probable truth, then this

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 153 of 208 PageID #: 6642
                                      JURY CHARGE                       3808

  1    element may be satisfied.       However, guilty knowledge may not

  2    be established by demonstrating that a defendant was merely

  3    negligent, foolish, careless, or mistaken.

  4                There is another consideration to bear in mind in

  5    deciding whether or not the defendant acted in good faith.

  6    You are instructed that if a defendant participated in the

  7    scheme to defraud, then a belief by that defendant, if such a

  8    belief existed, that ultimately everything would work out so

  9    that no one would lose any money does not require you to find

 10    that that defendant acted in good faith.           No amount of honest

 11    belief on the part of a defendant that the scheme would, for

 12    example, ultimately make a profit for investors, will excuse

 13    fraudulent actions or false representations caused by him or

 14    her.

 15                As a practical matter, then, in order to sustain a

 16    charge of mail fraud, the government must prove beyond a

 17    reasonable doubt that a defendant knew his or her conduct as a

 18    participant in the scheme was calculated to deceive and,

 19    nonetheless, he or she associated himself or herself with the

 20    alleged fraudulent scheme for the purpose of causing some

 21    financial loss to another or to deprive another of their

 22    interest in property.

 23                To conclude with this element, if you find the

 24    government has established beyond a reasonable doubt that a

 25    defendant was a knowing participant and acted with intent to

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 154 of 208 PageID #: 6643
                                      JURY CHARGE                       3809

  1    defraud, you should consider the third element of the mail

  2    fraud charge.

  3                The third and final element that the government must

  4    prove beyond a reasonable doubt is the use of the mails in

  5    furtherance of the scheme to defraud.         The use of the mails,

  6    as I have used it here, includes material sent through either

  7    the United States Postal Service or a private or commercial

  8    interstate carrier.

  9                The mailed matter need not contain a fraudulent

 10    representation or purpose or request for money.           It must,

 11    however, further or assist in the carrying out of the scheme

 12    to defraud.     It is not necessary for a defendant to be

 13    directly or personally involved in the mailing, as long as the

 14    mailing was reasonably foreseeable in the execution of the

 15    alleged scheme to defraud in which that defendant is accused

 16    of participating.

 17                In this regard, it is sufficient to establish this

 18    element of the crime if the evidence justifies a finding that

 19    a defendant caused the mailing by others.          This does not mean

 20    that that defendant must specifically have authorized others

 21    to do the mailing.

 22                When one does an act with knowledge that the use of

 23    the mails will follow in the ordinary course of business or

 24    where such use of the mails reasonably can be foreseen, even

 25    though not actually intended, then he or she causes the mails

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 155 of 208 PageID #: 6644
                                      JURY CHARGE                       3810

  1    to be used.

  2                With respect to the use of the mails, the government

  3    must prove beyond a reasonable doubt the particular mailing

  4    charged in the indictment.       However, the government does not

  5    need to prove that the mailings were made on the exact date

  6    charged in the indictment.       It is sufficient if the evidence

  7    establishes beyond a reasonable doubt that the mailing was

  8    made on a date substantially similar to the date charged in

  9    the indictment.

 10                The elements of wire fraud are as follows:

 11                First, that there was a scheme or artifice to

 12    defraud or to obtain money or property by materially false and

 13    fraudulent pretenses, representations or promises;

 14                Second, that the defendants knowingly and willfully

 15    participated in the scheme or artifice to defraud, with

 16    knowledge of its fraudulent nature and with specific intent to

 17    defraud; and

 18                Third, that, in execution or in furtherance of that

 19    scheme, the use of an interstate or foreign wire occurred.

 20    This would include the use of a landline telephone or cell

 21    phone or a fax machine, or the transmission of electronic data

 22    via the radio, television or the internet.

 23                I will now explain each of these elements further.

 24                The first element the government must prove beyond a

 25    reasonable doubt is the existence of a scheme or artifice to

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 156 of 208 PageID #: 6645
                                      JURY CHARGE                       3811

  1    defraud or to obtain money or property by means of false or

  2    fraudulent pretenses, representations or promises.

  3                A scheme or artifice is merely a plan for the

  4    accomplishment of an objective.        Fraud is a general term which

  5    embraces all the various means that an individual can devise

  6    and that are used by an individual to gain an advantage over

  7    another by false representations, suggestions, or deliberate

  8    disregard for the truth.

  9                A scheme to defraud in any pattern or course of

 10    conduct designed to obtain money or property by means of

 11    trick, deceit, deception or by false or fraudulent

 12    representations or promises.        A representation or statement is

 13    fraudulent if it was falsely made with the intent to deceive.

 14    Half-truths, the concealment or omission of material facts, or

 15    the expression of an opinion not honestly entertained may also

 16    constitute false or fraudulent statements under the statute.

 17    The fraudulent representation must relate to a material fact

 18    or matter.     A material fact is one which would reasonably be

 19    expected to be of concern to a reasonable and prudent person

 20    in relying upon the representation or statement in making a

 21    decision.

 22                The deception need not be premised upon spoken or

 23    written words alone.      The arrangement of the words, or the

 24    circumstances in which they are used may convey a false and

 25    deceptive appearance.       If there is intentional deception, the

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 157 of 208 PageID #: 6646
                                      JURY CHARGE                       3812

  1    manner in which it is accomplished does not matter.

  2                The government is not required to establish that

  3    either defendant himself or herself originated the scheme to

  4    defraud.    Nor is it necessary that either defendant actually

  5    realized any gain from the scheme, or that the intended victim

  6    actually suffered any loss.        Success is not an element of the

  7    crime charged.     That is because only a scheme to defraud, and

  8    not actual fraud, must be proved to sustain a conviction.

  9                A scheme to defraud need not be shown by direct

 10    evidence, but may be established by all of the circumstances

 11    and facts in the case.

 12                It is also not necessary that the government prove

 13    each and every misrepresentation or false promise that the

 14    government alleges.      It is sufficient if the government

 15    proves, beyond a reasonable doubt, that one or more of the

 16    material misrepresentations was made in furtherance of the

 17    scheme to defraud.      You must, however, all agree on at least

 18    one misrepresentation that is proved to be false.            That is,

 19    you cannot find a defendant guilty if only some of you think

 20    that misrepresentation A is false, while others think that

 21    only misrepresentation B is false.         There must be at least one

 22    specific pretense, representation or promise about a material

 23    fact that all of you find to be false in order to find a

 24    defendant guilty.

 25                If you find that the government has sustained its

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 158 of 208 PageID #: 6647
                                      JURY CHARGE                       3813

  1    burden of proof that a scheme to defraud, as charged, did

  2    exist, you next should consider the second element of the

  3    offense of wire fraud.

  4                The second element that the government must prove

  5    beyond a reasonable doubt is that a defendant executed the

  6    scheme knowingly, willfully, and with specific intent to

  7    defraud a victim.

  8                To repeat, to act knowingly means to act voluntarily

  9    and deliberately, rather than mistakenly or because of

 10    ignorance or accident.

 11                To act willfully means to act knowingly and

 12    purposely, with an intent to do something the law forbids;

 13    that is to say, with a bad purpose to disobey or disregard the

 14    law.

 15                To act with intent to defraud means to act knowingly

 16    and with the specific intent to deceive, for the purpose of

 17    obtaining money or property from another.

 18                How someone acted, his or her state of mind, is a

 19    question of fact for you to determine.          Direct proof of

 20    knowledge and fraudulent intent is not always available, nor

 21    is it required.     The ultimate facts of knowledge and criminal

 22    intent may be established by circumstantial evidence, which I

 23    explained to you earlier.       Circumstantial evidence, if

 24    believed, is of no less value than direct evidence.

 25                Since an essential element of the wire fraud crime

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 159 of 208 PageID #: 6648
                                      JURY CHARGE                       3814

  1    charged is intent to defraud, it follows that good faith on

  2    the part of a defendant is a complete defense to a charge of

  3    wire fraud.     A defendant, however, has no burden to establish

  4    a defense of good faith.       The burden is on the government to

  5    prove fraudulent intent and consequent lack of good faith

  6    beyond a reasonable doubt.

  7                Under the wire fraud statute, even false

  8    representations or statements, or omissions of material facts,

  9    do not amount to a fraud unless done with fraudulent intent.

 10    However misleading or deceptive a plan may be, it is not

 11    fraudulent if it was devised or carried out in good faith.              An

 12    honest belief in the truth of the representations made by or

 13    on behalf of the defendant is a complete defense, however

 14    inaccurate the statements may turn out to be.

 15                In determining whether a defendant acted knowingly,

 16    you may consider whether that defendant deliberately closed

 17    his or her eyes to what otherwise would have been obvious to

 18    him or her.     You may only infer knowledge of the existence of

 19    a particular fact if a defendant was aware of a high

 20    probability of its existence, unless that defendant actually

 21    believed that it did not exist.        If you find beyond a

 22    reasonable doubt that a defendant acted with a conscious

 23    purpose to avoid learning a highly probable truth, then this

 24    element may be satisfied.       However, guilty knowledge may not

 25    be established by demonstrating that a defendant was merely

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 160 of 208 PageID #: 6649
                                      JURY CHARGE                       3815

  1    negligent, foolish, careless, or mistaken.

  2                There is another consideration to bear in mind in

  3    deciding whether or not the defendant acted in good faith.

  4    You are instructed that if a defendant participated in the

  5    scheme to defraud, then a belief by that defendant, if such a

  6    belief existed, that ultimately everything would work out so

  7    that no one would lose any money does not require you to find

  8    that that defendant acted in good faith.           No amount of honest

  9    belief on the part of the defendant that the scheme would, for

 10    example, ultimately make a profit for investors, will excuse

 11    fraudulent actions or false representations caused by him or

 12    her.

 13                As a practical matter, then, in order to sustain a

 14    charge of wire fraud, the government must establish beyond a

 15    reasonable doubt that a defendant knew that his or her conduct

 16    as a participant in the scheme was calculated to deceive and,

 17    nonetheless, he or she associated himself or herself with the

 18    alleged fraudulent scheme for the purpose of causing some

 19    financial loss to another or to deprive another of their

 20    interest in property.

 21                To conclude with this element, if you find the

 22    government has established beyond a reasonable doubt that a

 23    defendant was a knowing participant and acted with intent to

 24    defraud, you should consider the third element of the wire

 25    fraud charge.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 161 of 208 PageID #: 6650
                                      JURY CHARGE                       3816

  1                The third and final element that the government must

  2    prove beyond a reasonable doubt is the use of an interstate

  3    wire communication in furtherance of the scheme to defraud.

  4    The wire communication must pass between two or more states,

  5    or it must pass between the United States and a foreign

  6    country.    A wire communication includes a wire transfer of

  7    funds between banks in different states, and telephone calls,

  8    emails, and facsimiles between two different states.

  9                The use of the wires need not itself be a fraudulent

 10    representation.     It must, however, further or assist in the

 11    carrying out of the scheme to defraud.          It is not necessary

 12    for a defendant to be directly or personally involved in the

 13    wire communication, as long as the communication was

 14    reasonably foreseeable in the execution of the alleged scheme

 15    to defraud in which that defendant is accused of

 16    participating.

 17                In this regard, it is sufficient to establish this

 18    element of the crime if the evidence justifies a finding that

 19    a defendant caused the wires to be used by others.            This does

 20    not mean that that defendant must specifically have authorized

 21    others to make the call.

 22                When one does an act with knowledge that the use of

 23    the wires will follow in the ordinary course of business or

 24    where such use of the wires reasonably can be foreseen, even

 25    though not actually intended, then he or she causes the wires

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 162 of 208 PageID #: 6651
                                      JURY CHARGE                       3817

  1    to be used.

  2                Count One also charges a conspiracy, though of a

  3    different type.     Count One of the indictment charges both

  4    defendants with conspiracy to commit securities fraud.

  5                Specifically, Count One states, in pertinent part:

  6                In or about and between October 2012 and July 2014,

  7    both dates being approximate and inclusive, within the Eastern

  8    District of New York and elsewhere, the defendants Abraxas J.

  9    Discala, also known as AJ Discala, and Kyleen Cane, together

 10    with others, did knowingly and willfully conspire to use and

 11    employ manipulative and deceptive devices and contrivances,

 12    contrary to Rule 10b-5 of the rules and regulations of the

 13    United States Securities and Exchange Commission, Title 17,

 14    Code of Federal Regulations, Section 240.10b-5, by (A)

 15    employing devices, schemes and artifices to defraud; (B)

 16    making untrue statements of material fact and omitting to

 17    state material facts necessary in order to make the statements

 18    made, in light of the circumstances under which they were

 19    made, not misleading; and (C) engaging in acts, practices and

 20    courses of business which would and did operate as a fraud and

 21    deceit upon investors and potential investors in the

 22    manipulated public companies, in connection with the purchase

 23    and sale of investments in the manipulated public companies,

 24    directly and indirectly, by use of means and instrumentalities

 25    of interstate commerce and the mails, contrary to Title 15,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 163 of 208 PageID #: 6652
                                      JURY CHARGE                       3818

  1    United States Code, Sections 78J(B) and 78FF.

  2                The relevant statutes for this charge are 18 U.S.C.

  3    Section 371, which provides, in relevant part:

  4                If two or more persons conspire either to commit any

  5    offense against the United States, and one or more of such

  6    persons do any act to effect the object of the conspiracy,

  7    each shall be punished.

  8                And, 15 U.S.C. Section 78J, which provides in

  9    relevant part that:

 10                It shall be unlawful for any person, directly or

 11    indirectly, by the use of any means or instrumentality of

 12    interstate commerce or of the mails, or of any facility of any

 13    national securities exchange.

 14                To use or employ, in connection with the purchase or

 15    sale of any security any manipulative or deceptive device or

 16    contrivance in contravention of such rules and regulations as

 17    the Commission may prescribe as necessary or appropriate in

 18    the public interest or for the protection of investors.

 19                I have already instructed you as to the elements the

 20    government must establish to prove either defendant's

 21    participation in a conspiracy.        However, as with Count Two, to

 22    determine whether the government has proved beyond a

 23    reasonable doubt that either defendant engaged in an illegal

 24    conspiracy, you must also understand the crimes that Count One

 25    charges him or her with agreeing to commit.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 164 of 208 PageID #: 6653
                                      JURY CHARGE                       3819

  1                As I noted, the alleged object of the conspiracy

  2    charged in Count One is securities fraud.          The elements of

  3    securities fraud are as follows:

  4                First, that in connection with the purchase or sale

  5    of a security, the defendant did any one or more of the

  6    following:

  7                (1) employed a device, scheme or artifice to

  8    defraud, or

  9                (2) made an untrue statement of a material fact or

 10    omitted to state a material fact, which made what was said,

 11    under the circumstances, misleading, or

 12                (3) engaged in an act, practice or course of

 13    business that operated, or would operate, as a fraud or deceit

 14    upon a purchaser or seller;

 15                Second, that the defendant acted willfully,

 16    knowingly and with the intent to defraud;

 17                And third, that the defendant knowingly used, or

 18    caused to be used, any means or instruments of transportation

 19    or communication in interstate commerce or the use of the

 20    mails in furtherance of the fraudulent conduct.

 21                I will now go through these elements in greater

 22    detail.

 23                The first element that the government must prove

 24    beyond a reasonable doubt is that, in connection with the

 25    purchase or sale of a security, the defendant did one or more

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 165 of 208 PageID #: 6654
                                      JURY CHARGE                       3820

  1    of the following:

  2                (1) employed a device, scheme or artifice to

  3    defraud, or

  4                (2) made an untrue statement of a material fact or

  5    omitted to state a material fact necessary in order to make

  6    the statements made, in the light of the circumstances under

  7    which they were made, not misleading, or

  8                (3) engaged in an act, practice or course of

  9    business that operated, or would operate, as a fraud or deceit

 10    upon a purchaser or seller.

 11                It is not necessary for the government to establish

 12    all three types of unlawful conduct in connection with the

 13    sale or purchase of a security.        Any one will be sufficient

 14    for a conviction, if you so find, but you must be unanimous as

 15    to which type of unlawful conduct you find to have been

 16    proven.

 17                A device, scheme or artifice to defraud is merely a

 18    plan for the accomplishment of any objective.           Fraud is a

 19    general term which embraces all efforts and means that

 20    individuals devise to take advantage of others.           This includes

 21    techniques, such as wash trades or match trades, that are

 22    intended to mislead investors by artificially affecting market

 23    activity.    Wash trades are prearranged purchases and sales of

 24    securities that match each other at a specified price, volume

 25    and time of execution, so as to involve no change in

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 166 of 208 PageID #: 6655
                                      JURY CHARGE                       3821

  1    beneficial ownership.       Match trades are similar to wash trades

  2    but involve a related third person or party who places one

  3    side of the trade.      The law which the defendants are alleged

  4    to have violated generally prohibits practices such as wash

  5    sales, matched orders or rigged prices that are intended to

  6    mislead investors by artificially affecting market activity.

  7                The fraudulent or deceitful conduct alleged need not

  8    relate to the investment value of the securities involved in

  9    this case.

 10                You need not find that the defendant actually

 11    participated in any securities transaction if the defendant

 12    was engaged in fraudulent conduct that was in connection with

 13    a purchase or sale.      The in connection with aspect of this

 14    element is satisfied if you find that there was some nexus or

 15    relation between the allegedly fraudulent conduct and the sale

 16    or purchase of securities.       Fraudulent conduct may be in

 17    connection with the purchase or sale of securities if you find

 18    that the alleged fraudulent conduct touched upon a securities

 19    transaction.

 20                It is no defense to an overall scheme to defraud

 21    that the defendant was not involved in the scheme from its

 22    inception or played only a minor role with no contact with the

 23    investors and purchasers of the securities in question.             Nor

 24    is it necessary for you to find that the defendant was the

 25    actual seller or offeror of the securities.           It is sufficient

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 167 of 208 PageID #: 6656
                                      JURY CHARGE                       3822

  1    if the defendant participated in the scheme or fraudulent

  2    conduct that involved the purchase or sale of stock.            By the

  3    same token, the government need not prove that the defendant

  4    personally made the misrepresentation or that he or she

  5    omitted the material fact.       It is sufficient if the government

  6    establishes that the defendant caused the statement to be made

  7    or the fact to be omitted.       With regard to the alleged

  8    misrepresentations and omissions, you must determine whether

  9    the statement was true or false when it was made, and, in the

 10    case of alleged omissions, whether the omission was

 11    misleading.

 12                If you find that the government has established

 13    beyond a reasonable doubt that a statement was real or

 14    omitted, you must next determine whether the fact misstated

 15    was material under the circumstances.         A material fact is one

 16    that would have been significant to a reasonable investor's

 17    investment decision.      This is not to say that the government

 18    must prove that the misrepresentation would have deceived a

 19    person of ordinary intelligence.         Once you find that there was

 20    a material misrepresentation or omission of a material fact,

 21    it does not matter whether the intended victims were gullible

 22    buyers or sophisticated investors, because the securities laws

 23    protect the gullible and unsophisticated as well as the

 24    experienced investor.

 25                Nor does it matter whether the alleged unlawful

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 168 of 208 PageID #: 6657
                                      JURY CHARGE                       3823

  1    conduct was successful or not, or that the defendant profited

  2    or received any benefits as a result of the alleged scheme.

  3    Success is not an element of the crime charged.           However, if

  4    you find that the defendant did profit from the alleged

  5    scheme, you may consider that in relation to the third element

  6    of intent, which I will discuss in a moment.

  7                The second element that the government must

  8    establish beyond a reasonable doubt is that the defendant

  9    participated in the scheme to defraud knowingly, willfully and

 10    with intent to defraud.

 11                Those terms have the same meanings that I previously

 12    provided to you.

 13                The third and final element that the government must

 14    prove beyond a reasonable doubt is that the defendant

 15    knowingly used, or caused to be used, the mails or any means

 16    or instrumentalities of transportation or communication in

 17    interstate commerce, including telephones, in furtherance of

 18    the scheme to defraud.

 19                It is not necessary that a defendant be directly or

 20    personally involved in any mailing or telephone calls.             If the

 21    defendant was an active participant in the scheme and took

 22    steps or engaged in conduct which he or she knew or reasonably

 23    could foresee would naturally and probably result in the use

 24    of the mails or telephone lines, then you may find that he

 25    caused the mails or instrumentality of interstate commerce to

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 169 of 208 PageID #: 6658
                                      JURY CHARGE                       3824

  1    be used.

  2                When one does an act with the knowledge that the use

  3    of interstate means of communication will follow in the

  4    ordinary course of business, or where such use reasonably can

  5    be foreseen, even though not actually intended, then he causes

  6    such means to be used.

  7                Nor is it necessary that the items sent through the

  8    mails or communicated by a telephone contain the fraudulent

  9    material, or anything criminal or objectionable.           The matter

 10    mailed or communicated by telephone may be entirely innocent.

 11                The use of telephones or the mail need not be

 12    central to the execution of the scheme, and may even be

 13    incidental to it.      All that is required is that the use of

 14    telephones or the mail bear some relation to the object of the

 15    scheme or fraudulent conduct.

 16                In fact, the actual offer or sale need not be

 17    accompanied or accomplished by the use of telephones or the

 18    mail, so long as the defendant is still engaged in actions

 19    that are a part of a fraudulent scheme.

 20                I have already instructed you on conspiracy

 21    generally.     Those same instructions apply to Count One.          As a

 22    reminder, the government need not prove that a defendant

 23    actually committed the unlawful acts charged as the objects of

 24    the conspiracy in Count One, that is, securities fraud.

 25    Rather, the government must prove, beyond a reasonable doubt,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 170 of 208 PageID #: 6659
                                      JURY CHARGE                       3825

  1    the following:

  2                First, that two or more persons entered into an

  3    agreement to commit securities fraud; and

  4                Second, that the defendant whom you are considering

  5    knowingly and intentionally became a member of the conspiracy.

  6                There are two additional elements that the

  7    government must prove beyond a reasonable doubt in order to

  8    establish that a defendant is guilty of the conspiracy alleged

  9    in count one.

 10                The first additional element the government must

 11    prove is that one of the members of the conspiracy knowingly

 12    committed at least one of the overt acts charged in the

 13    indictment.

 14                The Indictment alleges:

 15                In furtherance of the conspiracy and to effect its

 16    objects, within the Eastern District of New York and

 17    elsewhere, the defendants, together with others, committed and

 18    caused to be committed, among others, the following:            OVERT

 19    ACTS.

 20                A.   On or about June 4, 2013, Shapiro cause an

 21    e-mail to John Doe 3, a representative of Ramapo College of

 22    New Jersey whose identity is known to the grand jury, copying

 23    two of Shapiro's colleagues, whose identities are known to the

 24    grand jury, and stated, in part, my apologies on behalf of

 25    CodeSmart.     We did not know about that language you [sic] were

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 171 of 208 PageID #: 6660
                                      JURY CHARGE                       3826

  1    allowed to use and certainly will consult with you next time

  2    we do a promotion.      This is all done in a spirit of promoting

  3    business opportunities for you as a partner.

  4                B.   On or about August 15, 2013, Discala signed a

  5    purchase agreement on behalf of Fidelis whereby he sold 25,000

  6    shares of CodeSmart common stock to Victim 1, an individual

  7    whose identity is known to the grand jury, for $3,500 at a

  8    purchase price of 14 cents per share.

  9                C.   On or about August 27, 2013, Shapiro filed with

 10    the SEC a Form 8-K on behalf of CodeSmart and stated that he

 11    had purchased 25,000 shares of the company's stock from the

 12    public market at the market value of $3.21 per share for a

 13    cost of $80,250.

 14                D.   On or about May 6, 2014, during a telephone call

 15    between Discala and Goodrich discussing the trading of Cubed

 16    shares, Discala inquired, in part, can you get your trader off

 17    that 451?    He's killing the box.       Adding, it's 526, he's in

 18    the middle of the 5's at 451.        And Goodrich responded, in part

 19    Where do you want him?       I'll call him right now.

 20                E.   On or about May 12, 2014, during a telephone

 21    call between Discala and Victor Azrak, Victor Azrak stated, in

 22    part, we should start sending Josephberg morons by the way.

 23    We could trade for free, you know, send him a moron, you know,

 24    a guy you don't know and then we'll just buy stocks and if

 25    they don't go up by the end, we'll buy, like, options Twitter

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 172 of 208 PageID #: 6661
                                      JURY CHARGE                       3827

  1    options that expire in, like, a day.         Either we'll make like

  2    twenty times or we'll just give him the stock.

  3                F.   On or about May 17, 2014, during a telephone

  4    call between Discala and Marc Wexler, Discala stated, in part,

  5    so our deal is going to pay the cube 250, cause these guys

  6    can't generate revenue, so I'm going to generate it myself.

  7                G.   On or about May 20, 2014, during a telephone

  8    call between Discala and Goodrich about the escrow account and

  9    Cubed trading, Goodrich stated, in part, you did a perfect

 10    job.   Hearing it out of Cane's mouth, that makes sense.

 11                H.   On or about May 20, 2014, during a telephone

 12    call between Discala and Victor Azrak, Discala stated, in

 13    part, right, because I'm the expletive brake and the gas

 14    expletive.     If I take my foot off the brake it's $55 tomorrow

 15    (laughter).

 16                I.   On or about May 21, 2014, during a telephone

 17    call between Discala and Cane, Cane stated, in part, the

 18    investor relations/public relations guys are going to be doing

 19    it and I also just talked to two people that are gonna

 20    probably going to put in another half a million into Cubed for

 21    some interim, interim money.

 22                J.   On or about May 22, 2014, during a telephone

 23    call between Discala and Josephberg, Josephberg stated in

 24    part, I don't want to be the only one buying today.            I heard

 25    it looks very bad for a broker to be the only one buying,

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 173 of 208 PageID #: 6662
                                      JURY CHARGE                       3828

  1    that's what I heard.

  2                K.   On or about May 27, 2014, during a telephone

  3    call between Discala and Cane, Cane stated, in part, well,

  4    it's um, it's gonna start happening.         I don't know if the

  5    press has even come out yet.        There's gonna be a release today

  6    on the acquisition.      We're having a conference call in about

  7    30 minutes with the first PR that's gonna go out the PR group.

  8                L.   On or about May 29, 2014, during a telephone

  9    call between Discala and Goodrich, Discala stated, in part,

 10    no, just buy 100 and stay under 43.          I'll have the other guys

 11    move up.

 12                M.   On or about June 6, 2014, during a telephone

 13    call between Discala and Marc Wexler, Marc Wexler stated, in

 14    part, we don't need to go up every expletive day, but the

 15    bottom line is, you know, we're expletive supporting the

 16    stock.

 17                In order for the government to satisfy this element,

 18    it is not required that all of the overt acts alleged in the

 19    indictment be proven or that the overt act was committed at

 20    precisely the time alleged in the indictment.           It is

 21    sufficient if you are convinced beyond a reasonable doubt that

 22    it occurred at or about the time and place stated.            Similarly,

 23    you need not find that either defendant himself or herself

 24    committed the overt act.       It is sufficient for the government

 25    to show that one of the conspirators knowingly committed an

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 174 of 208 PageID #: 6663
                                      JURY CHARGE                       3829

  1    overt act in furtherance of the conspiracy, since, in the eyes

  2    of the law, such an act becomes the act of all of the members

  3    of the conspiracy.

  4                The second additional element the government must

  5    prove beyond a reasonable doubt is that the overt act or acts

  6    you find were committed, were done specifically to further

  7    some objective of the conspiracy.

  8                In order for the government to satisfy this element,

  9    it must prove, beyond a reasonable doubt, that at least one

 10    overt act was knowingly and willfully done, by at least one

 11    conspirator, in furtherance of some objective or purpose of

 12    the conspiracy as charged in the indictment.           In this regard,

 13    you should bear in mind that the overt act, standing alone,

 14    may be an innocent, lawful act.        Frequently, however, an

 15    apparently innocent act sheds its harmless character if it is

 16    a step in carrying out, promoting, aiding or assisting the

 17    conspiratorial scheme.       Therefore, you are instructed that the

 18    overt act does not have to be an act which, in and of itself,

 19    is criminal or constitutes an objective of the conspiracy.

 20                In sum, in order to prove that either defendant is

 21    guilty of Count One, the government must prove, beyond a

 22    reasonable doubt:

 23                1) that the purpose of the conspiracy was to commit

 24    securities fraud;

 25                2) that that defendant knowingly and intentionally

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 175 of 208 PageID #: 6664
                                      JURY CHARGE                       3830

  1    joined the conspiracy;

  2                3) that at least one of the overt acts alleged in

  3    the indictment was committed by at least one member of the

  4    conspiracy; and

  5                4) that the overt act was committed specifically to

  6    further some objective of the conspiracy.

  7                I have explained to you the elements the government

  8    must prove beyond a reasonable doubt as to Count One.            The

  9    government must also prove venue.         As I explained to you

 10    earlier, the government must prove venue only by a

 11    preponderance of the evidence.        I remind you that to establish

 12    a fact by a preponderance of the evidence means to prove that

 13    the fact is more likely true than not.

 14                To establish venue for a conspiracy to commit

 15    securities fraud as charged in Count One, the government must

 16    prove that it is more likely than not that an overt act in

 17    furtherance of the conspiracy was committed in the Eastern

 18    District of New York.       The overt act does not have to be an

 19    overt act that is charged in the indictment in furtherance of

 20    the conspiracy.     In this regard, the government need not prove

 21    that the crime charged was committed in the Eastern District

 22    of New York or that the defendant or any alleged

 23    co-conspirator was even physically present here.           It is

 24    sufficient to satisfy the venue requirement if an overt act in

 25    furtherance of the conspiracy occurred within the Eastern

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 176 of 208 PageID #: 6665
                                      JURY CHARGE                       3831

  1    District of New York.       This includes not just acts by the

  2    defendants or their co-conspirators, but also acts that the

  3    conspirators caused others to take that materially furthered

  4    the ends of the conspiracy.

  5                Therefore, if you find that it is more likely than

  6    not that an overt act in furtherance of the conspiracy took

  7    place in the Eastern District of New York, the government has

  8    satisfied its burden of proof as to venue as to Count One.

  9    Again, I caution you that the preponderance of the evidence

 10    standard applies only to venue.        The government must prove

 11    each of the elements of all the counts beyond a reasonable

 12    doubt.

 13                In sum, if you find that the government has failed

 14    to prove any one of the elements for Count One as to either

 15    defendant, beyond a reasonable doubt, then you must find that

 16    defendant not guilty of securities fraud conspiracy for

 17    Count One.     To find the defendant guilty of conspiring to

 18    commit securities fraud as charged in Count One, you must find

 19    that the government has proven, beyond a reasonable doubt,

 20    each element of the conspiracy to commit securities fraud, and

 21    that the government has also established venue for the count

 22    by a preponderance of the evidence.

 23                Count Three charges Abraxas Discala with securities

 24    fraud in connection with the security CodeSmart.           That charge

 25    reads:

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 177 of 208 PageID #: 6666
                                      JURY CHARGE                       3832

  1                In or about and between October 2014 and July 2014,

  2    both dates being approximate and inclusive, within the Eastern

  3    District of New York and elsewhere, the defendant Abraxas J.

  4    Discala, together with others, did knowingly and willfully use

  5    and employ one or more manipulative and deceptive devices and

  6    contrivances, contrary to Rule 10b-5 of the rules and

  7    regulations of the United States Securities and Exchange

  8    Commission, Title 17, Code of Federal Regulations,

  9    Section 240.10b-5

 10                (a) by employing one or more devices, schemes and

 11    artifices to defraud;

 12                (b) making one or more untrue statements of material

 13    fact and omitting to state one or more material facts

 14    necessary in order to make the statements made, in light of

 15    the circumstances under which they were made, not misleading;

 16    and

 17                (c) engaging in one or more acts, practices and

 18    courses of business which would and did operate as a fraud and

 19    deceit upon one or more investors or potential investors in

 20    CodeSmart, in connection with the purchases and sales

 21    investments in CodeSmart, directly and indirectly, by use of

 22    means and instrumentalities of interstate commerce and the

 23    mails, contrary to Title 15, United States Code,

 24    Sections 78J(B) and 78FF, Title 18, United States Code,

 25    Sections 2 and 3551.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 178 of 208 PageID #: 6667
                                      JURY CHARGE                       3833

  1                I have already provided you with the elements of

  2    securities fraud and you should apply those elements here.              To

  3    summarize, securities fraud has the following elements:

  4                First, that in connection with the purchase or sale

  5    of a security, specifically CodeSmart in the case of

  6    Count Three, the defendant did any one or more of the

  7    following:

  8                (1) employed a device, scheme or artifice to

  9    defraud, or

 10                (2) made an untrue statement of a material fact or

 11    omitted to state a material fact which made what was said,

 12    under the circumstances, misleading, or

 13                (3) engaged in an act, practice or course of

 14    business that operated, or would operate, as a fraud or deceit

 15    upon a purchaser or seller.

 16                Second, that the defendant acted willfully,

 17    knowingly and with the intent to defraud.

 18                Third, that the defendant knowingly used, or caused

 19    to be used, any means or instruments of transportation or

 20    communication in interstate commerce or the use of the mails

 21    in furtherance of the fraudulent conduct.

 22                If you find that the government has not proved each

 23    of those three elements beyond a reasonable doubt with respect

 24    to Discala's conduct in connection with the security

 25    CodeSmart, you must find him not guilty.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 179 of 208 PageID #: 6668
                                      JURY CHARGE                       3834

  1                Count Three, which I have just read and charges one

  2    defendant, Abraxas Discala, with securities fraud, also

  3    charges him with aiding and abetting the commission of

  4    securities fraud.      Count Four, which I will read shortly and

  5    charges both defendants with securities fraud, also charges

  6    them with aiding and abetting the commission of securities

  7    fraud.    Finally, Counts Five through Ten of the indictment,

  8    which charge the defendant Abraxas Discala with wire fraud,

  9    also charge him with aiding and abetting the commission of

 10    wire fraud.

 11                Aiding and abetting is defined under federal law in

 12    Title 18, U.S.C. Section 2 which provides, in pertinent part,

 13    the following:

 14                Whoever commits an offense against the United States

 15    or aids, abets, counsels, commands, induces or procures its

 16    commission, is punishable as a principal.

 17                Under the aiding and abetting statute, it is not

 18    necessary for the government to show that the defendant

 19    himself or herself physically committed the crime with which

 20    he or she is charged in order for you to find the defendant

 21    guilty.    A person who aids or abets another to commit an

 22    offense is just as guilty of that offense as if he committed

 23    it himself.

 24                Accordingly, you may find the defendant guilty of

 25    the offense charged if you find beyond a reasonable doubt that

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 180 of 208 PageID #: 6669
                                      JURY CHARGE                       3835

  1    the government has proven that another person actually

  2    committed the offense with which the defendant is charged, and

  3    that the defendant aided or abetted that person in the

  4    commission of the offense.

  5                As you can see, the first requirement is that you

  6    find that another person has committed the crime charged.

  7    Obviously, no one can be convicted of aiding and abetting the

  8    criminal acts of another if no crime was committed by the

  9    other person in the first place.         But if you do find that a

 10    crime was committed, then you must consider whether the

 11    defendant aided or abetted the commission of that crime.

 12                In order to aid or abet another to commit a crime,

 13    it is necessary that the defendant willfully and knowingly

 14    associate himself or herself in some way with the crime, and

 15    that he or she participate in the crime by doing some act to

 16    help make the crime succeed.

 17                Participation in a crime is willful if done

 18    voluntarily and intentionally, and with the specific intent to

 19    do something which the law forbids or with the specific intent

 20    to fail to do something the law requires to be done; that is

 21    to say, with a bad purpose either to disobey or disregard the

 22    law.

 23                The mere presence of a defendant where a crime is

 24    being committed, even coupled with knowledge by the defendant

 25    that a crime is being committed, or merely associating with

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 181 of 208 PageID #: 6670
                                      JURY CHARGE                       3836

  1    others who were committing a crime, is not sufficient to

  2    establish aiding and abetting.        One who has no knowledge that

  3    a crime is being committed or is about to be committed but

  4    inadvertently does something that aids in the commission of

  5    that crime is not an aider and abettor.          An aider and abettor

  6    must know that the crime is being committed and act in a way

  7    which is intended to bring about the success of the criminal

  8    venture.

  9                To determine whether the defendants aided or abetted

 10    the commission of the crime with which they are charged, ask

 11    yourself these questions:

 12                Did he or she participate in the crime charged as

 13    something he or she wished to bring about?

 14                Did he or she associate himself or herself with the

 15    criminal venture knowingly and willfully?

 16                Did he or she seek by his or her actions to make the

 17    criminal venture succeed?

 18                If a defendant did, then that defendant is an aider

 19    or abettor, and therefore guilty of the offense.           If, on the

 20    other hand, your answer to any one of these questions is no,

 21    then that defendant is not an aider and better, and you must

 22    find him or her not guilty.

 23

 24                (Continued on next page.)

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 182 of 208 PageID #: 6671
                                      JURY CHARGE                       3837

  1                THE LAW CLERK:     Count Four charges Abraxas J.

  2    Discala and Kyleen Cane with securities fraud in connection

  3    with the security Cubed.

  4                Count Four reads:      In or about and between

  5    March 2014 and July 2014, both dates being approximate and

  6    inclusive, within the Eastern District of New York and

  7    elsewhere, the defendant Abraxas J. Discala and Kyleen Cane,

  8    together with others, did knowingly and willfully use and

  9    employee one or more that manipulative and deceptive devices

 10    and contrivances, contrary no Rule 10B-5 of the Rules and

 11    Regulations of the United States Securities & Exchange

 12    Commission, Title 17, Code of Federal Regulations, Section

 13    240.10B-5 by (A) employing one or more devices, schemes and

 14    artifices to defraud; (B) making one or more untrue statements

 15    of material fact and omitting to state one or more material

 16    facts necessary in order to make the statements made in light

 17    of the circumstances under which they were made not

 18    misleading; and (C) engaging in one or more acts, practices

 19    and course of business which would and did operate as a fraud

 20    and deceit upon one or more investors and potential investors

 21    in Cubed in connection with the purchases and sales

 22    investments in Cubed, directly and indirectly, by use of means

 23    and instrumentalities of interstate commerce and the mails,

 24    contrary to Title 15, United States Code Sections 17J(B) and

 25    17FF, Title 18, United States Code Section 2 and 3551.

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 183 of 208 PageID #: 6672
                                      JURY CHARGE                       3838

  1                You should apply the elements of securities fraud to

  2    this charge.     To summarize for the final time, securities

  3    fraud has the following elements.

  4                First, that in connection with the purchase of a

  5    sale or security, specifically Cubed, the defendants did any

  6    one or more of the following.

  7                One, employed a device, scheme or artifice to

  8    defraud.

  9                Or, two, made an untrue statement of a material fact

 10    or omitted to state a material fact, which made what was said

 11    under the circumstances misleading.

 12                Or, three, engaged in an act, practice or course of

 13    business that operated, or would operate, as a fraud or deceit

 14    upon a purchaser or seller.

 15                Second, that the defendants acted willfully,

 16    knowingly and with the intent to defraud.

 17                Third, that the defendants knowingly used or caused

 18    to be used any means or instruments of transportation or

 19    communication in interstate commerce or the use of the mails

 20    in furtherance of the fraudulent conduct.

 21                If you find that the Government has not proved each

 22    of the three elements of securities fraud beyond a reasonable

 23    doubt with respect to Discala and/or Cane's conduct in

 24    connection with the securities Cubed, you must find him and/or

 25    her not guilty.

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 184 of 208 PageID #: 6673
                                      JURY CHARGE                       3839

  1                I have explained to you the elements the Government

  2    must prove beyond a reasonable doubt as to the securities

  3    fraud charge in Counts Three and Four.          The Government must

  4    also prove venue for each count.         Unlike the elements I just

  5    implemented to you that the Government must prove beyond a

  6    reasonable doubt, the Government must prove venue by a

  7    preponderance of the evidence.

  8                To establish a fact by a preponderance of the

  9    evidence, means to proof that the fact is more likely true

 10    than not.    A preponderance of the evidence means the greater

 11    weight of the evidence, both direct and circumstantial.             It

 12    refers to the quality and persuasiveness of the evidence, not

 13    to the quantity of evidence.

 14                To establish venue for securities fraud as charged

 15    in Counts Three and Four, the Government must prove that it is

 16    more likely than not that (1) the defendant intentionally and

 17    knowingly caused an act or transaction constituting a

 18    securities fraud to occur at least, in part, in the Eastern

 19    District of New York, which consists of the counties of Kings,

 20    also known as Brooklyn, Queens, Richmond, also known as Staten

 21    Island, Nassau and Suffolk, or (2) that it was foreseeable

 22    that such an act or transaction would occur in the Eastern

 23    District of New York, and it did.         The Government need not

 24    prove that the defendant personally was present in the Eastern

 25    District of New York.       It is sufficient to satisfy the venue

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 185 of 208 PageID #: 6674
                                      JURY CHARGE                       3840

  1    requirement if the defendant intentionally and knowingly

  2    caused an act or transaction constituting a securities fraud

  3    to occur at least, in part, within the Eastern District of New

  4    York.    The Government also must prove that the act or

  5    transaction must be a part of the actual crime of securities

  6    fraud and not merely a step taken in preparation for the

  7    commission of the crime.

  8                Therefore, if you find that it is more likely than

  9    not that an act or transaction in furtherance of the

 10    securities fraud took place in the Eastern District of New

 11    York, the Government has satisfied its burden of proof as to

 12    venue as to Counts Three and Four.

 13                Again, I caution you that the preponderance of the

 14    evidence standard applies only to venue.          The Government must

 15    prove each of the elements of securities fraud in Counts Three

 16    and Four beyond a reasonable doubt.

 17                In sum, to find a defendant guilty of securities

 18    fraud in as charged in Count Three and Count Four you must

 19    find that the Government has proven beyond a reasonable doubt

 20    each element of securities fraud for that count and that the

 21    Government has also established venue for that count by a

 22    preponderance of the evidence.

 23                Counts five through ten each charge wire fraud.

 24    Each individual wire in furtherance of a fraudulent scheme is

 25    a separate crime.      Counts Five through Ten charge six separate

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 186 of 208 PageID #: 6675
                                      JURY CHARGE                       3841

  1    crimes relating to six separate uses of the wires in

  2    furtherance of one scheme.

  3                Counts Five through Ten read:        In or about and

  4    between October 2012 and July 2014, both dates being

  5    approximate and inclusive, within the Eastern District of New

  6    York and elsewhere, the defendant, Abraxas J. Discala,

  7    together with others, did knowingly and intentionally devise a

  8    scheme and artifice to defraud investors and potential

  9    investors in certain of the manipulated public companies, and

 10    to obtain money and property from them by means of materially

 11    false and fraudulent pretenses, representations and promises.

 12                On or about the dates set forth below for the

 13    purpose of executing such scheme and artifice, the defendant,

 14    Abraxas J. Discala, together with others, did transmit and

 15    cause to be transmitted by means of wire communication and

 16    interstate and foreign commerce writings, signs, signals,

 17    pictures and sounds, as set forth below.

 18                Count five, approximate date May 9, 2014.          Telephone

 19    call from Discala to Goodrich discussing, among other things,

 20    the manipulation of Cubed stock.

 21                Count Six, with the approximate date of May 9, 2014,

 22    telephone call from Discala to Jamie Sloan, an individual

 23    whose identity is known to the Grand Jury, discussing among

 24    other things the manipulation of Cubed stock.

 25                Count Seven, with the approximate date of May 9,

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 187 of 208 PageID #: 6676
                                      JURY CHARGE                       3842

  1    2014, telephone call from Discala to Victor Azarak discussing

  2    among other things, the manipulation of Cubed's and Star

  3    Stream's stocks.

  4                Count Eight, with an approximate date of June 12,

  5    2014, telephone call from Discala to a trader at BNA, an

  6    individual whose identity is known to the Grand Jury,

  7    discussing, among other things, the manipulation of Star

  8    Stream's stock.

  9                Count Nine, with the approximate date of June 12,

 10    2014, telephone call from Discala to Josephberg discussing,

 11    among other things, the manipulation of Star Stream's stock.

 12                Count Ten, with the approximate date of June 12,

 13    2014, telephone call from Discala to Marc Wexler discussing,

 14    among other things, the manipulation of Cubed's stock.

 15                I have already described the elements of wire fraud,

 16    those elements apply to these charges as well.

 17                Notably with respect to the use of the wires, the

 18    Government must prove beyond a reasonable doubt the particular

 19    use charged in the Indictment.        However, the Government does

 20    not have to prove that the wires were used on the exact date

 21    charged in the Indictment.       It is sufficient if the evidence

 22    establishes beyond a reasonable doubt that the wires were used

 23    on a date substantially similar to the dates charged in the

 24    Indictment.

 25                I have already given you certain instructions

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 188 of 208 PageID #: 6677
                                      JURY CHARGE                       3843

  1    regarding the defense of good faith.         I now want to impress

  2    upon you that good faith is a complete defense to the charges

  3    in this case.     As I've already told you, some of the charges

  4    in this case deal with false statements.          A statement made

  5    with good faith in its accuracy does not amount to a false

  6    statement and is not a crime.        This is so even if the

  7    statement is in fact erroneous.

  8                Other of the charges in this case deal with fraud.

  9    If a defendant believed in good faith that he or she was

 10    acting properly, even if he or she was mistaken in that

 11    belief, and even if others were injured by his other her

 12    conduct, there would no crime.

 13                The burden of establishing lack of good faith and

 14    criminal intent rests on the Government.          A defendant is under

 15    no burden to prove his or her good faith.          Rather, as I have

 16    charged you, the Government must prove bad faith or knowledge

 17    of falsity, as appropriate, beyond a reasonable doubt.

 18                Not every deceitful statement is a basis for fraud,

 19    for fraud requires more than just deceit.          A lie can support a

 20    fraud conviction only if it is material; that is, if it would

 21    affect a reasonable person's evaluation of a proposal.             In

 22    general, a false statement is material if it has a natural

 23    tendency to influence or is capable of influencing the

 24    decision of the decision-maker to which it was addressed.

 25                In addition to being material, the deceit must also

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 189 of 208 PageID #: 6678
                                      JURY CHARGE                       3844

  1    be coupled with a contemplated harm to the victim.            It is not

  2    sufficient that the defendant realizes that the alleged scheme

  3    is fraudulent and it has the capacity to cause harm to its

  4    victims, but, instead proof must demonstrate that the

  5    defendant had conscious, knowing intent to defraud, and that

  6    the defendant content tamed or intended some harm to the

  7    property rights of the victim.

  8                Proof of motive is not a necessary element of the

  9    crimes with which the defendants are charged.           Proof of motive

 10    does not establish guilt, nor does lack of motive establish

 11    that a defendant is innocent.        If the guilt of the defendant

 12    is shown beyond a reasonable doubt, it is immaterial what the

 13    motive for the crimes may be, or whether any motive may be

 14    shown, but the presence or absence of motive is a circumstance

 15    which you may consider as bearing on the intent of the

 16    defendant.

 17                You are about to go into the jury room, members of

 18    the jury, to begin your deliberations.          That brings us to the

 19    third and final part of my charge, which provides some general

 20    rules regarding your deliberations.

 21                In order that your deliberations may proceed in an

 22    orderly fashion, first, you should have a Foreperson.

 23    Traditionally juror one acts as Foreperson.           Of course, his or

 24    her vote is the entitled to no greater weight than that of any

 25    other juror.

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 190 of 208 PageID #: 6679
                                      JURY CHARGE                        3845

  1                Keep in mind that nothing I have said in these

  2    instructions is intended to suggest to you in any way what I

  3    think your verdict should be.        That is entirely for you to

  4    decide.

  5                By way of reminder, I charge you once again that it

  6    is your responsibility to judge the facts in this case from

  7    are the evidence presented during the trial and to apply the

  8    law as I have given it to you as to the facts as you find them

  9    from the evidence.

 10                When you retire, it is your duty to discuss the case

 11    for the purpose of reaching agreement, if you can do so.             Each

 12    of you must decide the case for yourself, but should only do

 13    so after considering all the evidence, listening to the views

 14    of your fellow jurors, and discussing it fully.           It is

 15    important that you reach a verdict if you can do so

 16    conscientiously.      You should not hesitate to reconsider your

 17    opinions from time to time and to change them if you are

 18    convinced that they are wrong.        However, do not surrender an

 19    honest conviction as to weight and effect of the evidence

 20    simply to arrive at a verdict.

 21                Any verdict you reach must be unanimous.          That is,

 22    with respect to each count for each defendant you must all

 23    agree as to whether your verdict is guilty or not guilty as to

 24    that count.

 25                Deliberations are to take place only in the jury

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 191 of 208 PageID #: 6680
                                      JURY CHARGE                       3846

  1    room.    You will not discuss this case with anyone outside the

  2    jury room, and that includes your fellow jurors.           You will

  3    only discuss the case when all 12 deliberating jurors are

  4    together in the jury room with no one else present behind the

  5    closed door.     At no other time is there to be any discussion

  6    about the merits of the case.        Period.

  7                Finally, you cannot allow consideration of the

  8    punishment which may be imposed upon a defendant, if

  9    convicted, to influence your verdict in any way or to enter

 10    into your deliberations.

 11                Regardless, the duty of imposing a sentence rests

 12    exclusively with me.      Your duty is to weigh the evidence in

 13    the case and to determine whether the Government has proven

 14    every element beyond a reasonable doubt solely upon such

 15    evidence and upon the law without being influenced by any

 16    assumption, conjecture, sympathy or inference not warranted by

 17    the facts.

 18                As I'm sure you can imagine, it is very important

 19    that you not communicate with anyone outside the jury room

 20    about your deliberations or about anything touching this case.

 21    There is only one exception to this rule.          If it becomes

 22    necessary during your deliberations to communicate with me,

 23    you may send a note through the Marshal, signed by your

 24    foreperson or by one or more members of the jury.            No member

 25    of the jury should ever attempt to communicate with me except

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 192 of 208 PageID #: 6681
                                      JURY CHARGE                       3847

  1    by a signed writing.      And I will never communicate with any

  2    member of the jury on any subject touching the merits of the

  3    case other than in writing or orally here in open court.             If

  4    you send any note to the Court, do not disclose anything about

  5    your deliberations.      Specifically, do not disclose to anyone,

  6    not even to me, how the jury stands numerically or otherwise

  7    on the question of the guilt or innocence of the defendant

  8    until after you have reached a unanimous verdict on each

  9    counted or have been discharged.

 10                Keep in mind too, that in deliberations the jury's

 11    recollection governs, nobody else's.         It's not the Court's --

 12    if I have made references to the testimony -- and not

 13    counsel's recollection.       It is your recollection that must

 14    govern during your deliberations.         If necessary, during those

 15    deliberations you may request by jury note a reading from the

 16    trial transcript that may refresh your recollection.

 17                Please, as best you can, try to be as specific as

 18    possible in your requests for read backs.          In other words, if

 19    you are interested only in a particular part of a witness's

 20    testimony, please indicate that to us.          It may take sometime

 21    for us to locate the testimony in the transcripts, so please

 22    be patient.     And as a general matter, if there is ever a delay

 23    in responding to a jury note, please understand there is a

 24    reason for it.     None of us goes anywhere.       As soon as the jury

 25    note is delivered to the Court by the Marshal, we turn our

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 193 of 208 PageID #: 6682
                                      JURY CHARGE                       3848

  1    attention to it immediately.

  2                In the same way, if you have any questions about the

  3    applicable law or you want a further explanation from me, send

  4    me a note.     We will provide a response as soon as we can.

  5                I have provided the jury with a verdict sheet, which

  6    is self-explanatory.      Needless to say, however, if you have

  7    any questions about the verdict sheet, do not hesitate to send

  8    the Court a note asking for further instructions.            With

  9    respect to each count, you're to resolve individually the

 10    issue of whether the Government has established beyond a

 11    reasonable doubt the essential elements of the offense, as

 12    I've described them to you.        That is, you must all agree

 13    unanimously as to whether your verdict is guilty or not

 14    guilty.

 15                When you have reached a decision, have the

 16    Foreperson record the answers, sign the verdict form, and put

 17    the date on it, and notify the Marshal by note that you have

 18    reached a verdict.      Bring the completed verdict sheet with you

 19    when summoned by the Court.

 20                You must not be influenced by sympathy, present, or

 21    public opinion.     I remind you at the outset that each of you

 22    has undertaken a solemn obligation, a sworn obligation, to

 23    decide this case solely on the evidence.          You much carefully

 24    and impartially consider the evidence, follow the law as I

 25    state it, and reach a just verdict, regardless of the

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 194 of 208 PageID #: 6683
                                      JURY CHARGE                       3849

  1    consequences.

  2                As you begin your deliberations, remember your oath

  3    sums up your duty, and that is, without fear or favor to any

  4    person or party, you will well and truly try the issues in

  5    this case according to the evidence given to you in court and

  6    the laws of the United States.

  7                In a few minutes I am going to excuse our alternate

  8    jurors.    As I told you before, your are services were required

  9    as a safeguard against the possibility that one of the regular

 10    jurors might be unable to complete his or her service.             I

 11    commend the alternate jurors for their faithful attendance and

 12    attention on behalf of the Court and parties, I thank you for

 13    your service.

 14                Members of the jury, I ask your patience for a few

 15    moments longer.     It may be necessary for me to spend a few

 16    moments with counsel and the reporter at the sidebar.            If so,

 17    I will ask you to remain patiently in the box without speaking

 18    to each other and we will return in just a moment to submit

 19    the case to you.

 20                Thank you again for your time and attentiveness.

 21                (Continued on the next page.)

 22                (Sidebar conference.)

 23

 24

 25

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 195 of 208 PageID #: 6684
                                 SIDEBAR CONFERENCE                     3850

  1                THE COURT:    Any objections or exceptions to the

  2    charge as given?

  3                MS. JONES:    Not from the Government.

  4                MR. ROSS:    Judge, just objections that we previously

  5    made and.    We join in co-counsel's objections as well.

  6                MR. RIOPELLE:     I have no objections other than those

  7    stated at the charge conference.

  8                THE COURT:    Thank you.

  9                (End of sidebar conference.)

 10                (Continued on the next page.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 196 of 208 PageID #: 6685
                                      PROCEEDINGS                       3851

  1                (In open court.)

  2                The clerk will mark as Court Exhibit 2 the charge

  3    that was just read to you, ladies and gentlemen of the jury.

  4    That charge, the written charge, will accompany you into the

  5    jury room.     You'll have access to that throughout your

  6    deliberations.

  7                You will also receive a copy of the verdict sheet

  8    that was referenced for you to complete as you complete your

  9    deliberations.

 10                Now, you were told in the charge that to the extent

 11    that you have a failure of recollection about something, you

 12    can send us a note and we'll try to find that testimony in the

 13    record and read it back to you.        In addition to that, I don't

 14    have to tell you there were a lot of documents that were

 15    received, papers that were received in evidence.           Not all of

 16    the papers that we saw during the trial were received in

 17    evidence, but those that were received in evidence are

 18    available to you in the jury room if you need them.            Just send

 19    us a note, try to describe what document it is that you need,

 20    and we will endeavor to find it and send it in.           It doesn't

 21    mean you have to ask for read backs or documents, but if you

 22    want them, they are there for us to provide them to you.

 23                We'll work until probably 6:30, quarter to seven

 24    today.    To the extent there is no verdict, we will return, as

 25    I indicated to you, tomorrow, and work a regular business day

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 197 of 208 PageID #: 6686
                                      PROCEEDINGS                       3852

  1    and go from there.      There is no time pressure put on you.           You

  2    take as much time as you need to apply the law as I've given

  3    it to you to the facts that you find them.

  4                I'm going to ask all the jurors to retire after we

  5    swear the Marshal.      And then ask the three alternate jurors to

  6    pick up any belongings that they may have and return to the

  7    courtroom.

  8                (Marshal sworn.)

  9                THE WITNESS:     Yes, I do.

 10                THE COURT:    Thank you, Marshal.

 11                (Jury exits the courtroom.)

 12                (Time 5:10 p.m.)

 13                MR. RIOPELLE:     Judge, I am wondering whether the

 14    Court requires us to be in the courtroom during deliberations

 15    or just give William our phone number?

 16                THE COURT:    As longs with we can track you down.

 17                MR. RIOPELLE:     Somewhere in the courthouse, Judge.

 18                THE COURT:    If we have your cellphone, even if

 19    you're in the park.

 20                Counsel, we're going to discharge the alternates

 21    from the courtroom.

 22                (Alternates enter.)

 23                Alternate jurors, thank you again.         We thanked you

 24    formally in the charge, and everything that we said there

 25    certainly we will reenforce.        We do very much appreciate your

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 198 of 208 PageID #: 6687
                                      PROCEEDINGS                       3853

  1    service, your attentiveness, your patience.           And if you

  2    thought you were escaping, I got news for you, you're not.

  3                I'm not going to keep you here, but the realities

  4    are, and we know it from this very case, that because of

  5    circumstances beyond the control of a juror, sometimes we need

  6    alternates; in fact, that's exactly what happened in this

  7    case.    So no one can know as the deliberations wear on in this

  8    case whether or not one of our deliberating jurors may not be

  9    able to complete his or her service.         So therefore, we have to

 10    have the ability to vouch in and restart deliberations with

 11    one of the alternates.

 12                What does that mean practically to you.          It means

 13    you can return to work tomorrow, but you must be prepared to

 14    return to the courthouse in case that circumstance eventuates.

 15                That means all the instructions that you've been

 16    receiving over the course of the trial continue to apply to

 17    each of you.     So you still have to keep an open mind, you're

 18    not back there deliberating yet.         You are not to not talk to

 19    each other about the case or to anyone else about the case.

 20    If you're on a social media platform or other means of

 21    communication, you remain on radio silence.           No references to

 22    the fact that you had been a juror or you may have to come

 23    back and be a juror, or anything that touches upon the case.

 24                To the extent that there is any media coverage of

 25    the case, you're directed to close your mind, eyes and ears to

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 199 of 208 PageID #: 6688
                                      PROCEEDINGS                       3854

  1    it.   I encourage you, again, to do the same with respect to

  2    other matters for fear it may confuse you now with the

  3    instructions that you just received.

  4                Of course, to use the period of recess for you is

  5    not an opportunity to do any kinds of research, electronic or

  6    otherwise.

  7                You heard me indicate to the jury that again, for

  8    your planning purposes, that we do have a session tomorrow.

  9    To the extent, however, that deliberations aren't completed by

 10    tomorrow, we will not be in session again until Wednesday.              So

 11    in no circumstances will your services be needed Saturday,

 12    Sunday, Monday or Tuesday.

 13                So either we won't see you again, or we may see you

 14    tomorrow, or we may see you on Wednesday but nothing in

 15    between.    William will stay in touch with you and advise you

 16    if a verdict has been reached or if there has been any other

 17    disposition of the matter.       From that point on, all of the

 18    rules that I've given to you no longer apply.           But until you

 19    get that call from William, they all still apply.

 20                Also still applying is our gratitude for your

 21    patience and cooperation your sacrifice and your

 22    attentiveness.     And we certainly appreciated having you part

 23    of the trial.     Have a pleasant evening, maybe we'll see you

 24    again.

 25                (Alternates exit.)

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 200 of 208 PageID #: 6689
                                      PROCEEDINGS                       3855

  1                THE COURT:    As long as William has your cellphones,

  2    he will give you a ring.       We'll bring the jury back in at a

  3    certain point, 6:30, 6:45, whatever, and discharge them for

  4    the night.     Come back around 6:30, that probably makes sense.

  5                (Recess.)

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                             Rivka Teich CSR, RPR, RMR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 201 of 208 PageID #: 6690
                                      PROCEEDINGS                       3856

  1                THE COURTROOM DEPUTY:      All rise.    Court is back in

  2    session.

  3                Counsel for both sides are present, including the

  4    defendants.

  5                THE COURT:    We got a note from the jury, which is

  6    marked as Court Exhibit Number 3.

  7                (Court Exhibit 3, was received in evidence.)

  8                THE COURTROOM DEPUTY:      Dated 5/3/18.     Can we please

  9    get Count Five, Count Six, Count Seven, Count Eight, Count

 10    Nine, and Count Ten, call transcripts, please.           Signed by

 11    William Williamson.

 12                MS. JONES:    Your Honor, the government's position is

 13    that we should play the calls.

 14                THE COURT:    Yes, it's the Court's position.        The

 15    calls are in evidence, the transcripts are not.

 16                MR. ROSS:    Judge, may I just be heard briefly.

 17                The jury did have the transcripts, they are a guide.

 18    Your Honor can recharge the jury.

 19                THE COURT:    They wanted to hear wires, they will

 20    hear them.

 21                MR. ROSS:    And we just think that it would be fairer

 22    if they had the transcripts that they follow.

 23                THE COURT:    Yes.

 24                MS. JONES:    We're going to put them on the screen,

 25    because we do not have paper binders for all the jurors right

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 202 of 208 PageID #: 6691
                                      PROCEEDINGS                       3857

  1    now, but we can put them on the screen.

  2                MR. ROSS:    And we just prefer the paper that the

  3    jury had during the playing of the exhibits.

  4                THE COURT:    Do you want us to wait, Mr. Ross, or do

  5    you want us to use the things on the screen?

  6                MR. ROSS:    We think it's fairer.      We ask -- I

  7    understand it wouldn't take very long to get the actual

  8    transcripts in the courtroom.

  9                MS. JONES:    Your Honor, that seems like a waste of

 10    the juror's time.

 11                THE COURT:    Yes.   They were there for an aid to the

 12    jury.    We'll get them the second best, which is on the screen,

 13    that what's in evidence is what's in their ears.           That's what

 14    they're entitled to.

 15                MR. ROSS:    Understood.

 16                (Pause.)

 17                (Jury enters the courtroom.)

 18                THE COURT:    Be seated, please.

 19                Counsel will stipulate that the jury is present and

 20    properly seated.

 21                MS. JONES:    Yes, Your Honor.

 22                MR. ROSS:    Agreed, Judge.

 23                THE COURT:    Thank you, ladies and gentlemen.         We

 24    have gotten your note.

 25                As you will recall, when you heard the tapes during

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 203 of 208 PageID #: 6692
                                      PROCEEDINGS                       3858

  1    the trial itself, I indicated to you that what you were

  2    hearing is in evidence, and what you were seeing was only an

  3    aid.   But when you ask for the those wire transcripts to be

  4    provided to you, we will put the wire transcripts up on the

  5    screen, but we have to play the tapes, because that is what is

  6    in evidence, not the transcripts.

  7                So who is playing that now?       Is that you, Ms. Jones?

  8                MS. JONES:    Yes, Your Honor.

  9                We're going to start with Count Five, which is

 10    Government Exhibit 198-16, a May 9th, 2014 call.           And it's an

 11    excerpt that's has admitted into evidence from zero two

 12    minutes 437.

 13                (Audio recording played.)

 14                MS. JONES:    Next call is Count Six, which is

 15    Government Exhibit 198-9, a May 9th, 2014 call from Discala to

 16    Jamie Sloan for the BMAC stock.

 17                (Audio recording played.)

 18                MS. JONES:    The next call for Government Exhibit --

 19    for Count Seven, is Government Exhibit 198-74, a May 9th, 2014

 20    telephone call from Discala to Victor Azrak discussing, among

 21    other things, manipulation of Cubed and StarStream stock.

 22                (Audio recording played.)

 23                MS. JONES:    Okay, for Count Eight, Government

 24    Exhibit 198-52, a June 12th, 2014 call -- telephone call from

 25    Discala to a trader at BMA, an individual whose identify is

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 204 of 208 PageID #: 6693
                                      PROCEEDINGS                       3859

  1    know to the grand jury, discussing, among other things, the

  2    manipulation of StarStream stock.

  3                (Audio recording played.)

  4                MS. JONES:    Count Nine is Government Exhibit 198-77.

  5    We have an excerpt, which is a June 12th, 2014 telephone call

  6    from Discala to Josephberg, discussing, among things, the

  7    manipulation of StarStream stock.         We're going to play from

  8    zero to one minute and three seconds, which is the excerpt in

  9    evidence.

 10                (Audio recording played.)

 11                MS. JONES:    Okay, and Count Ten is Government

 12    Exhibit 198-53E.      It's a June 12, 2014 telephone call from

 13    Discala to Marc Wexler discussing, among things, the

 14    manipulation of Cubed stock.        There are two excerpts in

 15    evidence.    The first one goes from a second 23 to three

 16    minutes and 52 seconds, and the second one is from a minute

 17    812 to ten minutes and zero five seconds.

 18                (Audio recording played.)

 19                THE COURT:    All right, ladies and gentlemen,

 20    those --

 21                MS. JONES:    Your Honor, we have -- I'm sorry,

 22    there's still an excerpt that hasn't been played yet.

 23    Actually it's a very short one and then it would pick up

 24    again.

 25                We have two more excerpts to play.         Eight minutes

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 205 of 208 PageID #: 6694
                                      PROCEEDINGS                       3860

  1    and 12, first excerpt.

  2                (Audio recording played.)

  3                MS. JONES:    827.

  4                (Audio recording played.)

  5                MS. JONES:    That's the end of that call.

  6                THE COURT:    Now, thank you, Ms. Jones.

  7                Ladies and gentlemen, that completes the excerpts we

  8    think you wanted.      If there's something else, please let us

  9    know, otherwise we'll send you back to the jury room for

 10    another 15 or 20 minutes to continue your deliberations and

 11    we'll catch up with you after that.

 12                (Jury exits the courtroom.)

 13                THE COURT:    See you in another 20, unless we get

 14    another note.

 15                (Whereupon, a recess was taken at 6:39 p.m.)

 16                THE COURTROOM DEPUTY:      All rise.    Court is back in

 17    session.

 18                Counsel for both sides are present, including

 19    defendants.

 20                THE COURT:    We received a note from the jury which

 21    is marked as Court's Exhibit Number 4, which the clerk will

 22    read.

 23                (Court Exhibit 4, was received in evidence.)

 24                THE COURTROOM DEPUTY:      Your Honor, we're at a good

 25    stopping break.     Is it okay if he we return at 9:45 a.m.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 206 of 208 PageID #: 6695
                                      PROCEEDINGS                       3861

  1    tomorrow.    Signed by William Williamson.

  2                THE COURT:    Sounds like a plan.

  3                Fetch the jury.

  4                (Jury enters the courtroom.)

  5                THE COURT:    Be seated, please.

  6                Counsel will stipulate the jury is present and

  7    properly seated.

  8                MS. JONES:    Yes, Your Honor.

  9                MR. ROSS:    Agreed, Judge.

 10                THE COURT:    Thank you, counsel.

 11                Ladies and gentlemen, we have gotten your note and

 12    it certainly is a wonderful time to break, and we shall do

 13    that.    We concur in your suggestion that you return at

 14    9:45 tomorrow morning.

 15                Report to the central jury room.        When all 12 of you

 16    are here, the marshal or William will bring you up and you can

 17    return to the jury room and you can go directly back to your

 18    deliberations and we'll look forward to hearing from you

 19    thereafter.

 20                Our plan will be, again, there's certainly no time

 21    limit on what you have to do.        What you have to do is very

 22    important.     There is no time limit.       We will work a regular

 23    day.

 24                To the extent you still haven't completed your

 25    deliberations, for your planning purposes, we will not be in

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 207 of 208 PageID #: 6696
                                      PROCEEDINGS                       3862

  1    session on Monday and Tuesday, but we would return on

  2    Wednesday, in case you have to advise any employers of what

  3    planning is.

  4                So, again, we appreciate your attention, your

  5    patience, your sacrifice.       And you are not discuss the case

  6    amongst yourselves, because as you heard in my instructions,

  7    even though you're a deliberating jury, the only place you can

  8    discuss the case is when all 12 of you are in the jury room

  9    and under the custody of the marshals.          Even though you're

 10    deliberating now, you're not to discuss the case with your

 11    fellow jurors or with anyone else.

 12                Again, to the extent there are any media accounts of

 13    this case, you're directed to disregard them.           I urge you to

 14    disregard the accounts of any courts proceedings via possible

 15    confusion about what your responsibilities are here.

 16                You are not to do any legal research about anything

 17    that touches on the case, any of the personalities, the laws,

 18    the issues.

 19                And, again, if you on social media or any other form

 20    of communication, you are on radio silence.           Don't mention the

 21    fact that you are juror or you come to the courthouse or

 22    anything that remotely touches upon the case.

 23                Again we appreciate your service and we look forward

 24    to seeing you tomorrow.       Have a pleasant evening.

 25                (Jury exits the courtroom.)

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 668 Filed 10/20/18 Page 208 of 208 PageID #: 6697
                                                                        3863

  1                THE COURT:       Okay, our plan, for counsel and the

  2    whole bunch of you, I have a relatively full calendar

  3    tomorrow.    Sadly, Judge Townes' courtroom is available, so if

  4    we can work it out, what I will try to do is call my regular

  5    calendar in Judge Townes' courtroom, this way all of you can

  6    continue to do whatever it is that you have to do without

  7    being disturbed in this courtroom.

  8                (Discussion was had off the record.)

  9                THE COURT:       We're not sure, but we're trying to do

 10    that between now and tomorrow morning.

 11                Other than that, we will see you in the morning.

 12

 13                             *      *       *   *   *

 14                (Proceedings adjourned at 7:10 p.m. to resume on

 15    May 4, 2018 at 9:45 a.m.)

 16

 17                                     I N D E X

 18
       SUMMATION                    BY MR. RIOPELLE     3662
 19
       REBUTTAL SUMMATION           BY MS. JONES        3729
 20
       JURY CHARGE                                      3771
 21                                  E X H I B I T S

 22    COURT                            PAGE
       3                                3856
 23    4                                3860

 24

 25

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
